Exhibit 10.2

 

--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of April 30, 2007

among

HANDLEMAN COMPANY,

as Parent Guarantor,

HANDLEMAN ENTERTAINMENT RESOURCES L.L.C.

and

CERTAIN OTHER DOMESTIC SUBSIDIARIES OF HANDLEMAN COMPANY,

as Borrowers,

HANDLEMAN COMPANY OF CANADA, LIMITED,

HANDLEMAN UK LIMITED AND CERTAIN OTHER

SUBSIDIARIES OF HANDLEMAN COMPANY

SIGNATORY HERETO AS CREDIT PARTIES,

THE LENDERS SIGNATORY HERETO FROM TIME TO TIME,

as Lenders,

GENERAL ELECTRIC CAPITAL CORPORATION,

as Administrative Agent, Agent and Lender,

and

GE CAPITAL MARKETS, INC.,

as Lead Arranger

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page 1.    AMOUNT AND TERMS OF CREDIT    2    1.1.    Credit
Facilities    2    1.2.    Letters of Credit    6    1.3.    Prepayments    6   
1.4.    Use of Proceeds    9    1.5.    Interest and Applicable Margins    9   
1.6.    Eligible Accounts    13    1.7.    Eligible Inventory    15    1.8.   
Cash Management Systems    17    1.9.    Fees    17    1.10.    Receipt of
Payments    18    1.11.    Application and Allocation of Payments    18    1.12.
   Loan Account and Accounting    19    1.13.    Indemnity    19    1.14.   
Access    20    1.15.    Taxes    21    1.16.    Capital Adequacy; Increased
Costs; Illegality    22    1.17.    Single Loan    23 2.    CONDITIONS PRECEDENT
   24    2.1.    Conditions to the Initial Loans    24    2.2.    Further
Conditions to Each Loan    25 3.    REPRESENTATIONS AND WARRANTIES    26    3.1.
   Organization; Requisite Power and Authority; Qualification    27    3.2.   
Capital Stock and Ownership    27    3.3.    Due Authorization    27    3.4.   
No Conflict    27    3.5.    Governmental Consents    28    3.6.    Binding
Obligation    28    3.7.    Historical Financial Statements    28    3.8.   
Projections    28    3.9.    No Material Adverse Change    29    3.10.    No
Restricted Junior Payments    29

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page      3.11.    Adverse Proceedings, etc    29    3.12.   
Payment of Taxes and Other Amounts    29    3.13.    Properties    30    3.14.
   Environmental Matters    30    3.15.    No Defaults    31    3.16.   
Material Contracts    31    3.17.    Governmental Regulation    31    3.18.   
Margin Stock    31    3.19.    Employee Matters    31    3.20.    Employee
Benefit Plans.    32    3.21.    Certain Fees    33    3.22.    Solvency    33
   3.23.    Term Loan Agreement    33    3.24.    Compliance with Statutes, etc
   33    3.25.    Disclosure    34    3.26.    Terrorism Laws    34    3.27.   
Insurance    34    3.28.    Common Enterprise    34    3.29.    Security
Interest in Collateral    35    3.30.    Affiliate Transactions    35    3.31.
   Intellectual Property    35    3.32.    Permits, Etc    35    3.33.   
Customers and Suppliers    36    3.34.    Flood Zone    36    3.35.    Operating
Lease Obligations    36    3.36.    Business of Insignificant Subsidiaries    36
   3.37.    No Action for Winding-Up or Bankruptcy    36    3.38.    Centre of
Main Interests and Establishments    36 4.    FINANCIAL STATEMENTS AND
INFORMATION    37    4.1.    Reports and Notices    37    4.2.    Communication
with Accountants    37 5.    AFFIRMATIVE COVENANTS    37

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page      5.1.    Existence    37    5.2.    Payment of Taxes and
Claims    38    5.3.    Maintenance of Properties    38    5.4.    Insurance   
38    5.5.    Books and Records; Inspections    39    5.6.    Lenders Meetings
   39    5.7.    Compliance with Laws    39    5.8.    Environmental    40   
5.9.    Subsidiaries    42    5.10.    Additional Material Real Estate Assets   
43    5.11.    Pensions    43    5.12.    [Intentionally Omitted]    44    5.13.
   Further Assurances    44    5.14.    Miscellaneous Business Covenants    44
   5.15.    Use of Proceeds    44    5.16.    [Intentionally Omitted]    44   
5.17.    Financial Consultant    45 6.    NEGATIVE COVENANTS    46    6.1.   
Indebtedness    46    6.2.    Liens    48    6.3.    No Further Negative Pledges
   50    6.4.    Restricted Junior Payments    50    6.5.    Restrictions on
Subsidiary Distributions    51    6.6.    Investments    52    6.7.    Financial
Covenants    53    6.8.    Fundamental Changes; Disposition of Assets;
Acquisitions    53    6.9.    Disposal of Subsidiary Interests    55    6.10.   
Sales and Lease Backs    55    6.11.    Transactions with Shareholders and
Affiliates    55    6.12.    Conduct of Business    55    6.13.    Permitted
Activities of Holdings    55    6.14.    Amendments or Waivers of Certain
Contractual Obligations    56

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page      6.15.    Change in Auditors    56    6.16.    Fiscal
Year    56    6.17.    Deposit Accounts    57    6.18.    Amendments to
Organizational Agreements    57    6.19.    Prepayments of Certain Indebtedness
   57    6.20.    Issuance of Capital Stock    57    6.21.    Term Loan
Agreement    57    6.22.    Insignificant Subsidiaries    58 7.    TERM    58   
7.1.    Termination    58    7.2.    Survival of Obligations Upon Termination of
Financing Arrangements    58 8.    EVENTS OF DEFAULT; RIGHTS AND REMEDIES    58
   8.1.    Events of Default    58    8.2.    Remedies    61    8.3.    Waivers
by Credit Parties    62 9.    ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF
AGENT    62    9.1.    Assignment and Participations    62    9.2.   
Appointment of Agent    65    9.3.    Agent’s Reliance, Etc    66    9.4.    GE
Capital and Affiliates    66    9.5.    Lender Credit Decision    66    9.6.   
Indemnification    67    9.7.    Successor Agent    67    9.8.    Setoff and
Sharing of Payments    68    9.9.    Advances; Payments; Non-Funding Lenders;
Information; Actions in Concert    68 10.    SUCCESSORS AND ASSIGNS    71   
10.1.    Successors and Assigns    71 11.    MISCELLANEOUS    71    11.1.   
Complete Agreement; Modification of Agreement    71    11.2.    Amendments and
Waivers    71    11.3.    Fees and Expenses    73

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page      11.4.    No Waiver    75    11.5.    Remedies    75   
11.6.    Severability    75    11.7.    Conflict of Terms    75    11.8.   
Confidentiality    75    11.9.    GOVERNING LAW    76    11.10.    Notices    76
   11.11.    Section Titles    77    11.12.    Counterparts    77    11.13.   
WAIVER OF JURY TRIAL    77    11.14.    Press Releases and Related Matters    78
   11.15.    Reinstatement    78    11.16.    Advice of Counsel    78    11.17.
   No Strict Construction    78    11.18.    USA PATRIOT Act Notice    79 12.   
CROSS-GUARANTY    79    12.1.    Cross-Guaranty    79    12.2.    Waivers by
Borrowers    79    12.3.    Benefit of Guaranty    80    12.4.    Waiver of
Subrogation, Etc    80    12.5.    Election of Remedies    80    12.6.   
Limitation    80    12.7.    Contribution with Respect to Guaranty Obligations
   81    12.8.    Liability Cumulative    82    12.9.    Foreign Currency    82
   12.10.    Immunity    83    12.11.    Provisions Applicable to Canadian
Credit Parties    83

 

v



--------------------------------------------------------------------------------

INDEX OF APPENDICES

 

Annex A (Recitals)

   -    Definitions

Annex B (Section 1.2)

   -    Letters of Credit

Annex C (Section 1.8)

   -    Cash Management System

Annex D (Section 2.1(a))

   -    Closing Checklist

Annex E (Section 4.1(a))

   -    Financial Statements and Projections - Reporting

Annex F (Section 4.1(b))

   -    Collateral Reports

Annex G (Section 6.10)

   -    Financial Covenants

Annex H (Section 9.9(a))

   -    Lenders’ Wire Transfer Information

Annex I (Section 11.10)

   -    Notice Addresses Annex J (from Annex A - Commitments definition)    -   
Commitments as of Closing Date

Exhibit 1.1(a)(i)

   -    Form of Notice of Revolving Credit Advance

Exhibit 1.1(a)(ii)

   -    Form of Revolving Note

Exhibit 1.1(c)(ii)

   -    Form of Swing Line Note

Exhibit 1.5(e)

   -    Form of Notice of Conversion/Continuation

Exhibit 4.1(b)

   -    Form of Borrowing Base Certificate

Exhibit 9.1(a)

   -    Form of Assignment Agreement

Exhibit A-1

   -    Form of Canadian Guaranty

Exhibit A-2

   -    Form of Canadian Security Agreement

Exhibit A-3

   -    Form of Landlord Collateral Access Agreement

Exhibit A-4

   -    Form of U.K. Fixed and Floating Security Document

Exhibit A-5

   -    Form of U.K. Share Charge

Exhibit A-6

   -    Form of U.S. Pledge and Security Agreement

Exhibit B-1

   -    Application for Standby Letter of Credit

Schedule 1.1(a)

   -    Insignificant Subsidiaries

Schedule 1.1(b)

   -    Reorganization

Schedule 1.1(c)

   -    Material Customers

Schedule 1.1(d)

   -    Agent’s Representatives

Schedule 1.4

   -    Sources and Uses; Funds Flow Memorandum

Schedule 3.1

   -    Jurisdiction of Organization and Qualifications

Schedule 3.2

   -    Capital Stock and Ownership

Schedule 3.13

   -    Real Estate Assets

Schedule 3.16

   -    Material Contracts

Schedule 3.19

   -    Employee Matters

Schedule 3.20

   -    Employee Benefit Plans

Schedule 3.27

   -    Insurance

Schedule 3.30

   -    Affiliate Transactions

Schedule 3.31

   -    Intellectual Property

Schedule 3.35

   -    Operating Leases

Schedule 5.14

   -    Deposit and Securities Accounts

 

vi



--------------------------------------------------------------------------------

Schedule 6.1

   -    Certain Indebtedness

Schedule 6.2

   -    Certain Liens

Schedule 6.6

   -    Certain Investments



--------------------------------------------------------------------------------

This CREDIT AGREEMENT (this “Agreement”), dated as of April 30, 2007 among
HANDLEMAN COMPANY, a Michigan corporation (the “Holdings”), HANDLEMAN
ENTERTAINMENT RESOURCES L.L.C., a Michigan limited liability company (“Handleman
Entertainment”), the other Subsidiaries of Holdings identified on the signature
pages hereto as “Borrowers” (such Subsidiaries, together with Handleman
Entertainment, are sometimes collectively referred to herein as the “Borrowers”
and individually as a “Borrower”); the other Credit Parties signatory hereto;
GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in its individual
capacity, “GE Capital”), for itself, as Lender, and as Agent for Lenders, GE
Capital Financial Inc., as an L/C Issuer (an “L/C Issuer”) and the other Lenders
signatory hereto from time to time.

RECITALS

WHEREAS, Borrowers have requested that Lenders extend a revolving credit
facility to Borrowers of up to One Hundred Ten Million Dollars ($110,000,000) in
the aggregate for the purpose of refinancing certain indebtedness of Holdings
and its Subsidiaries and to provide (a) working capital financing for Holdings
and its Subsidiaries, (b) funds to repay certain existing Indebtedness of
Holdings and its Subsidiaries, (c) funds for other general corporate purposes of
Holdings and its Subsidiaries, and (d) funds for other purposes permitted
hereunder; and for these purposes, Lenders are willing to make certain loans and
other extensions of credit to Borrowers of up to such amount upon the terms and
conditions set forth herein; and

WHEREAS, Borrowers have agreed to secure all of their obligations under the Loan
Documents by granting to Agent, for the benefit of Agent and the Lenders, a
security interest in and lien upon all of their existing and after-acquired
personal and real property; and

WHEREAS, each of Holdings and the other Credit Parties signatory hereto are
willing to guarantee all of the obligations of Borrowers to Agent and Lenders
under the Loan Documents and to grant to Agent, for the benefit of Agent and the
Lenders, a security interest in and lien upon substantially all of their
respective assets to secure such guaranty; and

WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them in Annex A and, for purposes of this Agreement and the other
Loan Documents, the rules of construction set forth in Annex A shall govern. All
Annexes, Disclosure Schedules, Exhibits and other attachments (collectively,
“Appendices”) hereto, or expressly identified to this Agreement, are
incorporated herein by reference, and taken together with this Agreement, shall
constitute but a single agreement. These Recitals shall be construed as part of
the Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:



--------------------------------------------------------------------------------

  1. AMOUNT AND TERMS OF CREDIT

1.1. Credit Facilities.

(a) Revolving Credit Facility.

(i) Subject to the terms and conditions hereof, each Revolving Lender agrees to
make available to Borrowers from time to time until the Commitment Termination
Date its Pro Rata Share of advances (each, a “Revolving Credit Advance”). The
Pro Rata Share of the Revolving Loan of any Revolving Lender shall not at any
time exceed its separate Revolving Loan Commitment. The obligations of each
Revolving Lender hereunder shall be several and not joint. Until the Commitment
Termination Date, Borrowers may borrow, repay and reborrow under this
Section 1.1(a)); provided that the amount of any Revolving Credit Advance to be
made at any time shall not exceed Borrowing Availability at such time. Borrowing
Availability may be reduced by Reserves (i) imposed by Agent in its reasonable
credit judgment or (ii) as may be requested from time to time by the Term Loan
Agent. Each Revolving Credit Advance shall be made on notice by Borrower
Representative on behalf of the applicable Borrower to one of the
representatives of Agent identified on Schedule 1.1(d) at the address specified
therein. Any such notice must be given no later than (1) 12:00 p.m. (New York
time) on the Business Day of the proposed Revolving Credit Advance, in the case
of an Index Rate Loan, or (2) 12:00 p.m. (New York time) on the date which is
three (3) Business Days prior to the proposed Revolving Credit Advance, in the
case of a LIBOR Loan. Each such notice (a “Notice of Revolving Credit Advance”)
must be given in writing (by telecopy or overnight courier) substantially in the
form of Exhibit 1.1(a)(i), and shall include the information required in such
Exhibit and such other information as may be required by Agent. If any Borrower
desires to have the Revolving Credit Advances bear interest by reference to a
LIBOR Rate, Borrower Representative must comply with Section 1.5(e).

(ii) Except as provided in Section 1.11, each Borrower shall execute and deliver
to each Revolving Lender a note to evidence the Revolving Loan Commitment of
that Revolving Lender. Each note shall be in the principal amount of the
Revolving Loan Commitment of the applicable Revolving Lender, dated the Closing
Date and substantially in the form of Exhibit 1.1(a)(ii) (each a “Revolving
Note” and, collectively, the “Revolving Notes”). Each Revolving Note shall
represent the obligation of the applicable Borrower to pay the amount of the
applicable Revolving Lender’s Revolving Loan Commitment or, if less, such
Revolving Lender’s Pro Rata Share of the aggregate unpaid principal amount of
all Revolving Credit Advances to such Borrower together with interest thereon as
prescribed in Section 1.5. The entire unpaid balance of the aggregate Revolving
Loan and all other non-contingent Obligations shall be immediately due and
payable in full in immediately available funds on the Commitment Termination
Date.

 

2



--------------------------------------------------------------------------------

(iii) Anything in this Agreement to the contrary notwithstanding, at the request
of Borrower Representative, in its discretion Agent may (but shall have
absolutely no obligation to), make Revolving Credit Advances to Borrowers on
behalf of Revolving Lenders in amounts that cause the outstanding balance of the
aggregate Revolving Loan to exceed the Borrowing Base (less the Swing Line Loan)
(any such excess Revolving Credit Advances are herein referred to collectively
as “Overadvances”); provided that (A) no such event or occurrence shall cause or
constitute a waiver of Agent’s, Swing Line Lender’s or Revolving Lenders’ right
to refuse to make any further Overadvances, Swing Line Advances or Revolving
Credit Advances, or incur any Letter of Credit Obligations, as the case may be,
at any time that an Overadvance exists, and (B) no Overadvance shall result in a
Default or Event of Default based on Borrowers’ failure to comply with
Section 1.1(a)(iii) for so long as Agent permits such Overadvance to be
outstanding, but solely with respect to the amount of such Overadvance. In
addition, Overadvances may be made even if the conditions to lending set forth
in Section 2 have not been met. All Overadvances shall constitute Index Rate
Loans, shall bear interest at the Default Rate and shall be payable on the
earlier of demand or the Commitment Termination Date. Except as otherwise
provided in Section 1.11(b), the authority of Agent to make Overadvances is
limited to an aggregate amount not to exceed the lesser of (i) $7,500,000 or
(ii) the product of (A) the Borrowing Base times (B) 107.50%, at any time, shall
not cause the aggregate Revolving Loan to exceed the Maximum Amount, and may be
revoked prospectively by a written notice to Agent signed by Revolving Lenders
holding more than 50% of the Revolving Loan Commitments.

(b) [Intentionally Omitted].

(c) Swing Line Facility.

(i) Agent shall notify the Swing Line Lender upon Agent’s receipt of any Notice
of Revolving Credit Advance. Subject to the terms and conditions hereof, the
Swing Line Lender may, in its discretion, make available from time to time until
the Commitment Termination Date advances (each, a “Swing Line Advance”) in
accordance with any such notice. The provisions of this Section 1.1(c) shall not
relieve Revolving Lenders of their obligations to make Revolving Credit Advances
under Section 1.1(a); provided that if the Swing Line Lender makes a Swing Line
Advance pursuant to any such notice, such Swing Line Advance shall be in lieu of
any Revolving Credit Advance that otherwise may be made by Revolving Credit
Lenders pursuant to such notice. The aggregate amount of Swing Line Advances
outstanding shall not exceed at any time the lesser of (A) the Swing Line
Commitment and (B) the lesser of the Maximum Amount and (except for
Overadvances) the Borrowing Base, in each case, less the outstanding balance of
the Revolving Loan at such time (“Swing Line Availability”). Until the
Commitment Termination Date, Borrowers may from time to time borrow, repay and
reborrow under this Section 1.1(c). Each Swing Line Advance shall be made
pursuant to a Notice of Revolving Credit Advance delivered to Agent by Borrower
Representative on behalf of the applicable Borrower in accordance with

 

3



--------------------------------------------------------------------------------

Section 1.1(a). Any such notice must be given no later than 12:00 p.m. (New York
time) on the Business Day of the proposed Swing Line Advance. Unless the Swing
Line Lender has received at least one Business Day’s prior written notice from
Requisite Lenders instructing it not to make a Swing Line Advance, the Swing
Line Lender shall, notwithstanding the failure of any condition precedent set
forth in Section 2.2, be entitled to fund that Swing Line Advance, and to have
each Revolving Lender make Revolving Credit Advances in accordance with
Section 1.1(c)(iii) or purchase participating interests in accordance with
Section 1.1(c)(iv). Notwithstanding any other provision of this Agreement or the
other Loan Documents, the Swing Line Loan shall constitute an Index Rate Loan.
Borrowers shall repay the aggregate outstanding principal amount of the Swing
Line Loan upon demand therefor by Agent.

(ii) Each Borrower shall execute and deliver to the Swing Line Lender a
promissory note to evidence the Swing Line Commitment. Each note shall be in the
principal amount of the Swing Line Commitment of the Swing Line Lender, dated
the Closing Date and substantially in the form of Exhibit 1.1(c)(ii) (each a
“Swing Line Note” and, collectively, the “Swing Line Notes”). Each Swing Line
Note shall represent the obligation of each Borrower to pay the amount of the
Swing Line Commitment or, if less, the aggregate unpaid principal amount of all
Swing Line Advances made to such Borrower together with interest thereon as
prescribed in Section 1.5. The entire unpaid balance of the Swing Line Loan and
all other noncontingent Obligations shall be immediately due and payable in full
in immediately available funds on the Commitment Termination Date if not sooner
paid in full.

(iii) The Swing Line Lender, at any time and from time to time no less
frequently than once weekly shall on behalf of any Borrower (and each Borrower
hereby irrevocably authorizes the Swing Line Lender to so act on its behalf)
request each Revolving Lender (including the Swing Line Lender) to make a
Revolving Credit Advance to each Borrower (which shall be an Index Rate Loan) in
an amount equal to that Revolving Lender’s Pro Rata Share of the principal
amount of the applicable Borrower’s Swing Line Loan (the “Refunded Swing Line
Loan”) outstanding on the date such notice is given. Unless any of the events
described in Section 8.1(h) or 8.1(i) has occurred (in which event the
procedures of Section 1.1(c)(iv) shall apply) and regardless of whether the
conditions precedent set forth in this Agreement to the making of a Revolving
Credit Advance are then satisfied, each Revolving Lender shall disburse directly
to Agent, its Pro Rata Share of a Revolving Credit Advance on behalf of the
Swing Line Lender prior to 3:00 p.m. (New York time) in immediately available
funds on the Business Day next succeeding the date that notice is given. The
proceeds of those Revolving Credit Advances shall be immediately paid to the
Swing Line Lender and applied to repay the Refunded Swing Line Loan of the
applicable Borrower.

 

4



--------------------------------------------------------------------------------

(iv) If, prior to refunding a Swing Line Loan with a Revolving Credit Advance
pursuant to Section 1.1(c)(iii), one of the events described in Section 8.1(h)
or 8.1(i) has occurred, then, subject to the provisions of Section 1.1(c)(v)
below, each Revolving Lender shall, on the date such Revolving Credit Advance
was to have been made for the benefit of the applicable Borrower, purchase from
the Swing Line Lender an undivided participation interest in the Swing Line Loan
to such Borrower in an amount equal to its Pro Rata Share of such Swing Line
Loan. Upon request, each Revolving Lender shall promptly transfer to the Swing
Line Lender, in immediately available funds, the amount of its participation
interest.

(v) Each Revolving Lender’s obligation to make Revolving Credit Advances in
accordance with Section 1.1(c)(iii) and to purchase participation interests in
accordance with Section 1.1(c)(iv) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Lender may have against
the Swing Line Lender, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of any Default or Event of
Default; (C) any inability of any Borrower to satisfy the conditions precedent
to borrowing set forth in this Agreement at any time or (D) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. If any Revolving Lender does not make available to Agent or the
Swing Line Lender, as applicable, the amount required pursuant to
Section 1.1(c)(iii) or 1.1(c)(iv), as the case may be, the Swing Line Lender
shall be entitled to recover such amount on demand from such Revolving Lender,
together with interest thereon for each day from the date of non-payment until
such amount is paid in full at the Federal Funds Rate for the first two Business
Days and at the Index Rate thereafter.

(d) Reliance on Notices; Appointment of Borrower Representative. Agent shall be
entitled to rely upon, and shall be fully protected in relying upon, any Notice
of Revolving Credit Advance, Notice of Conversion/Continuation or similar notice
believed by Agent to be genuine. Agent may assume that each Person executing and
delivering any notice in accordance herewith was duly authorized, unless the
responsible individual acting thereon for Agent has actual knowledge to the
contrary. Each Borrower hereby designates Handleman Entertainment as its
representative and agent on its behalf for the purposes of issuing Notices of
Revolving Credit Advances and Notices of Conversion/Continuation, giving
instructions with respect to the disbursement of the proceeds of the Loans,
selecting interest rate options, requesting Letters of Credit, giving and
receiving all other notices and consents hereunder or under any of the other
Loan Documents and taking all other actions (including in respect of compliance
with covenants) on behalf of any Borrower or Borrowers under the Loan Documents.
Borrower Representative hereby accepts such appointment. Agent and each Lender
may regard any notice or other communication pursuant to any Loan Document from
Borrower Representative as a notice or communication from all Borrowers, and may
give any notice or communication required or permitted to be given to any
Borrower or Borrowers hereunder to Borrower Representative on behalf of such
Borrower or Borrowers. Each Borrower agrees that each notice, election,
representation and warranty, covenant,

 

5



--------------------------------------------------------------------------------

agreement and undertaking made on its behalf by Borrower Representative shall be
deemed for all purposes to have been made by such Borrower and shall be binding
upon and enforceable against such Borrower to the same extent as if the same had
been made directly by such Borrower.

1.2. Letters of Credit. Subject to and in accordance with the terms and
conditions contained herein and in Annex B, Borrower Representative, on behalf
of the applicable Borrower, shall have the right to request, and Revolving
Lenders agree to incur, or purchase participations in, Letter of Credit
Obligations in respect of each Borrower.

1.3. Prepayments.

(a) Voluntary Prepayments; Reductions in Revolving Loan Commitments. Borrowers
may at any time on at least five (5) days’ prior written notice by Borrower
Representative to Agent permanently reduce (but not terminate) the Revolving
Loan Commitment; provided that (A) any such prepayments or reductions shall be
in a minimum amount of $5,000,000 and integral multiples of $250,000 in excess
of such amount, (B) the Revolving Loan Commitment shall not be reduced to an
amount less than $85,000,000, and (C) after giving effect to such reductions,
Borrowers shall comply with Section 1.3(b)(i). In addition, Borrowers may at any
time on at least ten (10) days’ prior written notice by Borrower Representative
to Agent terminate the Revolving Loan Commitment; provided that upon such
termination, all Loans and other Obligations shall be immediately due and
payable in full and all Letter of Credit Obligations shall be cash
collateralized or otherwise satisfied in accordance with Annex B. Any voluntary
prepayment and any reduction or termination of the Revolving Loan Commitment
must be accompanied by payment of any LIBOR funding breakage costs in accordance
with Section 1.13(b). Upon any such reduction or termination of the Revolving
Loan Commitment, each Borrower’s right to request Revolving Credit Advances, or
request that Letter of Credit Obligations be incurred on its behalf, or request
Swing Line Advances, shall simultaneously be permanently reduced or terminated,
as the case may be; provided that a permanent reduction of the Revolving Loan
Commitment shall not require a corresponding pro rata reduction in the L/C
Sublimit. Each notice of partial prepayment shall designate the Loans or other
Obligations to which such prepayment is to be applied.

(b) Mandatory Prepayments.

(i) If at any time the aggregate outstanding balances of the Revolving Loan and
the Swing Line Loan exceed the lesser of (A) the Maximum Amount and (B) the
Borrowing Base, Borrowers shall immediately repay the aggregate outstanding
Revolving Credit Advances to the extent required to eliminate such excess. If
any such excess remains after repayment in full of the aggregate outstanding
Revolving Credit Advances, Borrowers shall provide cash collateral for the
Letter of Credit Obligations in the manner set forth in Annex B to the extent
required to eliminate such excess. Notwithstanding the foregoing, any
Overadvance made pursuant to Section 1.1(a)(iii) shall be repaid in accordance
with Section 1.1(a)(iii).

 

6



--------------------------------------------------------------------------------

(ii) Asset Sales. No later than the first Business Day following the date of
receipt by Holdings or any of its Subsidiaries of any Net Asset Sale Proceeds to
the extent that the aggregate amount of Net Asset Sale Proceeds received by
Holdings and all such Subsidiaries (and not applied as provided herein) shall
exceed for all such Asset Sales $100,000 in any Fiscal Year, or $500,000 since
the Closing Date, (A) from any ABL Priority Collateral (other than the sale or
other disposition of the Stock of Air Eagle, LLC), the Borrowers shall prepay
the Loans; (B) from any Term Priority Collateral (other than the sale or
disposition of the Stock of Air Eagle, LLC and/or from any leases or sub-leases
permitted by Section 6.8(g)), the Borrowers shall prepay the Loans; provided
that the amount of any mandatory payment required to be made under this
Section 1.3(b)(ii)(B) shall be reduced, on a dollar-for-dollar basis, by (x) the
amount of any corresponding mandatory prepayment made under the Term Loan
Agreement or (y) the amount of any reinvestment of such proceeds made in
accordance with the Term Loan Agreement.

(iii) Insurance/Condemnation Proceeds. No later than the first Business Day
following the date of receipt by Holdings or any of its Subsidiaries, or Agent
as loss payee, of any Net Insurance/Condemnation Proceeds to the extent that the
aggregate amount of Net Insurance/Condemnation Proceeds and Extraordinary
Receipts received by Holdings and all such Subsidiaries (and not applied as
provided herein or as in subsection (vii) below) shall exceed $100,000 since the
Closing Date, (A) from any ABL Priority Collateral, the Borrowers shall prepay
the Loans; (B) from any Term Priority Collateral, the Borrowers shall prepay the
Loans; provided that the amount of any mandatory payment required to be made
under this Section 1.3(b)(iii)(B) shall be reduced, on a dollar-for-dollar
basis, by (x) the amount of any corresponding mandatory prepayment made under
the Term Loan Agreement or (y) the amount of any reinvestment of such proceeds
made in accordance with the Term Loan Agreement.

(iv) Issuance of Equity Securities. On the date of receipt by Holdings or any of
its Subsidiaries of any Cash proceeds from any capital contribution to, or the
issuance of any Stock of, Holdings, the Borrowers shall prepay the outstanding
Loans and a permanent Reserve shall be imposed against the Borrowing Base in an
aggregate amount equal to one hundred percent (100%) of such proceeds, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses, to the
extent used to prepay the Loans.

(v) Issuance of Debt. On the date of receipt by Holdings or any of its
Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of
Holdings or any of its Subsidiaries (other than with respect to any Indebtedness
permitted to be incurred pursuant to Sections 6.1(a) through (m)), the Borrowers
shall prepay the outstanding Loans and a permanent Reserve shall be imposed
against the Borrowing Base in an aggregate amount equal to one hundred percent
(100%) of such proceeds, net of underwriting discounts and commissions and other
reasonable costs and expenses associated therewith, including reasonable legal
fees and expenses, to the extent used to prepay the Loans.

 

7



--------------------------------------------------------------------------------

(vi) Consolidated Excess Cash Flow. In the event that there shall be
Consolidated Excess Cash Flow for any Fiscal Year (commencing with the Fiscal
Year ending May 3, 2008), the Borrowers shall, no later than ninety (90) days
after the end of such Fiscal Year, prepay the outstanding Loans and a permanent
Reserve shall be imposed against the Borrowing Base in an amount equal to
seventy-five percent (75%) of such Consolidated Excess Cash Flow, to the extent
used to prepay the Loans.

(vii) Extraordinary Receipts. No later than the first Business Day following the
date of receipt by Holdings or any of its Subsidiaries of any Extraordinary
Receipts, to the extent that the aggregate amount of Extraordinary Receipts and
Net Insurance/Condemnation Proceeds received by Holdings and all such
Subsidiaries (and not applied as provided herein or as in subsection
(iii) above) shall exceed $100,000 since the Closing Date, the Borrowers shall
prepay the outstanding Loans and a permanent Reserve shall be imposed against
the Borrowing Base in an aggregate amount equal to one hundred percent (100%) of
such Extraordinary Receipts, to the extent used to prepay the Loans.

(viii) Prepayment Certificate. Concurrently with any prepayment of the Loans
and/or reduction of the Revolving Loan Commitments pursuant to
Sections 1.3(b)(ii) through (vii), Holdings shall deliver to Agent a certificate
of an Authorized Officer demonstrating the calculation of the amount of the
applicable net proceeds, Consolidated Excess Cash Flow or other applicable
financial tests or proceeds giving rise to the prepayment, as the case may be.
In the event that Holdings or any of its Subsidiaries shall subsequently
determine that the actual amount received exceeded the amount set forth in such
certificate, the Borrowers shall promptly make an additional prepayment of the
Loans and/or the Revolving Loan Commitments shall be permanently reduced in an
amount equal to such excess, and Holdings shall concurrently therewith deliver
to Agent a certificate of an Authorized Officer demonstrating the derivation of
such excess.

(c) Application of Certain Mandatory Prepayments. Any prepayments made by any
Borrower pursuant to Sections 1.3(b)(ii) through (b)(vii) above shall be applied
as follows: first, to the principal balance of the Swing Line Loan outstanding
until the same has been repaid in full; second, to the principal balance of
Revolving Credit Advances outstanding until the same has been paid in full; and
third, to any Letter of Credit Obligations to provide cash collateral therefore
in the manner set forth in Annex B, until all such Letter of Credit Obligations
have been fully cash collateralized in the manner set forth in Annex B.

(d) [Intentionally Omitted].

 

8



--------------------------------------------------------------------------------

(e) No Implied Consent. Nothing in this Section 1.3 shall be construed to
constitute Agent’s or any Lender’s consent to any transaction that is not
permitted by other provisions of this Agreement or the other Loan Documents.

1.4. Use of Proceeds. Borrowers shall utilize the proceeds of the Loans solely
for the Refinancing (and to pay any related transaction expenses), to repay the
Existing Intercompany Notes, and for the financing of Holdings’ and its
Subsidiaries’ ordinary working capital and general corporate needs. Schedule 1.4
contains a description of Borrowers’ sources and uses of funds as of the Closing
Date, including Loans and Letter of Credit Obligations to be made or incurred on
that date, and a funds flow memorandum detailing how funds from each source are
to be transferred to particular uses.

1.5. Interest and Applicable Margins.

(a) Borrowers shall pay interest to Agent, for the ratable benefit of Lenders in
accordance with the various Loans being made by each Lender, in arrears on each
applicable Interest Payment Date, at the following rates: (i) with respect to
the Revolving Credit Advances, the Index Rate plus the Applicable Revolver Index
Margin per annum or, at the election of Borrower Representative, the applicable
LIBOR Rate plus the Applicable Revolver LIBOR Margin per annum; and (ii) with
respect to the Swing Line Loan, the Index Rate plus the Applicable Revolver
Index Margin per annum.

As of the Closing Date, the Applicable Margins are as follows:

 

Applicable Revolver Index Margin

   0.50 %  

Applicable Revolver LIBOR Margin

   1.75 %  

Applicable L/C Margin

   1.75 %  

Applicable Unused Line Fee Margin

   0.50 %  

 

9



--------------------------------------------------------------------------------

The Applicable Margins may be adjusted by reference to the following grids:

 

If average Borrowing Availability (for the prior
thirty days) plus Qualified Cash at the end of each
Fiscal Quarter is:

  

If trailing twelve months Consolidated
Adjusted EBITDA at the end of each Fiscal
Quarter is:

 

Level of

Applicable

Margins:

Greater than:

 

$70,000,000 during the first Fiscal Quarter of any Fiscal Year; or

 

$150,000,000 during the second Fiscal Quarter of any Fiscal Year; or

 

$130,000,000 during the third Fiscal Quarter of any Fiscal Year; or

 

$60,000,000 during the fourth Fiscal Quarter of any Fiscal Year.

   Greater than $35,000,000.   Level I

Greater than:

 

$13,000,000 for any Fiscal Quarter ending on or prior to May 3, 2008; or

 

$18,000,000 for any Fiscal Quarter ending after May 3, 2008.

  

Greater than:

 

$7,000,000 for the Fiscal Quarters ended April 28, 2007 and April 28, 2007; or

 

$10,000,000 for the Fiscal Quarter ended October 27, 2007; or

 

$15,000,000 for the Fiscal Quarter ended January 31, 2007; or

 

$20,000,000 for the Fiscal Quarter ended May 3, 2008; or

 

$25,000,000 for the Fiscal Quarter ended on or about July 31, 2008 and each
Fiscal Quarter thereafter.

  Level II

Less than or equal to:

 

$13,000,000 for any Fiscal Quarter ending on or prior to May 3, 2008; or

 

$18,000,000 for any Fiscal Quarter ending after May 3, 2008.

  

Less than or equal to:

 

$7,000,000 for the Fiscal Quarters ended April 28, 2007 and April 28, 2007; or

 

$10,000,000 for the Fiscal Quarter ended October 27, 2007; or

 

$15,000,000 for the Fiscal Quarter ended January 31, 2007; or

  Level III

 

10



--------------------------------------------------------------------------------

If average Borrowing Availability (for the prior
thirty days) plus Qualified Cash at the end of each
Fiscal Quarter is:

  

If trailing twelve months Consolidated
Adjusted EBITDA at the end of each Fiscal
Quarter is:

 

Level of

Applicable

Margins:

  

$20,000,000 for the Fiscal Quarter ended May 3, 2008; or

 

$25,000,000 for the Fiscal Quarter ended on or about July 31, 2008 and each
Fiscal Quarter thereafter.

 

 

Applicable Margins

       Level I     Level II     Level III  

Applicable Revolver Index Margin

   0.00 %   0.25 %   0.50 %

Applicable Revolver LIBOR Margin

   1.50 %   1.75 %   2.00 %

Applicable L/C Margin

   1.50 %   1.75 %   2.00 %

Applicable Unused Line Fee Margin

   0.50 %   0.50 %   0.50 %

If the two financial tests described above result in a disparity in Applicable
Margins, the test resulting in the greater level of Applicable Margins will
prevail.

Adjustments in the Applicable Margins commencing with the Fiscal Quarter ending
July 2007 shall be implemented quarterly on a prospective basis, for each
calendar month commencing at least five (5) days after the date of delivery to
Lenders of the quarterly unaudited or annual audited (as applicable) Financial
Statements evidencing the need for an adjustment. Concurrently with the delivery
of those Financial Statements, Borrower Representative shall deliver to Agent
and Lenders a certificate, signed by its chief financial officer, setting forth
in reasonable detail the basis for the continuance of, or any change in, the
Applicable Margins. Failure to timely deliver such Financial Statements shall,
in addition to any other remedy provided for in this Agreement, result in an
increase in the Applicable Margins to the highest level set forth in the
foregoing grid, until the first day of the first calendar month following the
delivery of those Financial Statements demonstrating that such an increase is
not required. If an Event of Default has occurred and is continuing at the time
any reduction in the Applicable Margins is to be implemented, that reduction
shall be deferred until the first day of the first calendar month following the
date on which such Event of Default is waived or cured.

(b) If any payment on any Loan becomes due and payable on a day other than a
Business Day, the maturity thereof will be extended to the next succeeding
Business Day (except as set forth in the definition of LIBOR Period) and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.

 

11



--------------------------------------------------------------------------------

(c) All computations of Fees calculated on a per annum basis and interest shall
be made by Agent on the basis of a 360-day year, in each case for the actual
number of days occurring in the period for which such interest and Fees are
payable. The Index Rate is a floating rate determined for each day. Each
determination by Agent of an interest rate and Fees hereunder shall be
presumptive evidence of the correctness of such rates and Fees.

(d) So long as an Event of Default has occurred and is continuing under
Section 8.1(a), (f) or (g) or so long as any other Event of Default has occurred
and is continuing and at the election of Agent (or upon the written request of
Requisite Lenders) confirmed by written notice from Agent to Borrower
Representative, the interest rates applicable to the Loans and the Letter of
Credit Fees shall be increased by two percentage points (2%) per annum above the
rates of interest or the rate of such Fees otherwise applicable hereunder unless
Agent or Requisite Lenders elect to impose a smaller increase (the “Default
Rate”), and all outstanding Obligations shall bear interest at the Default Rate
applicable to such Obligations. Interest and Letter of Credit Fees at the
Default Rate shall accrue from the initial date of such Event of Default until
that Event of Default is cured or waived and shall be payable upon demand.

(e) Subject to the conditions precedent set forth in Section 2.2, Borrower
Representative shall have the option to (i) request that any Revolving Credit
Advance be made as a LIBOR Loan, (ii) convert at any time all or any part of
outstanding Loans (other than the Swing Line Loan) from Index Rate Loans to
LIBOR Loans, (iii) convert any LIBOR Loan to an Index Rate Loan upon payment of
an administrative fee of $250 and subject to payment of LIBOR breakage costs in
accordance with Section 1.13(b) if such conversion is made prior to the
expiration of the LIBOR Period applicable thereto, or (iv) continue all or any
portion of any Loan (other than the Swing Line Loan) as a LIBOR Loan upon the
expiration of the applicable LIBOR Period and the succeeding LIBOR Period of
that continued Loan shall commence on the first day after the last day of the
LIBOR Period of the Loan to be continued. Any Loan or group of Loans having the
same proposed LIBOR Period to be made or continued as, or converted into, a
LIBOR Loan must be in a minimum amount of $5,000,000 and integral multiples of
$500,000 in excess of such amount. Any such election must be made by 12:00 p.m.
(New York time) on the third Business Day prior to (1) the date of any proposed
Advance which is to bear interest at the LIBOR Rate, (2) the end of each LIBOR
Period with respect to any LIBOR Loans to be continued as such, or (3) the date
on which Borrower Representative wishes to convert any Index Rate Loan to a
LIBOR Loan for a LIBOR Period designated by Borrower Representative in such
election. If no election is received with respect to a LIBOR Loan by 12:00 p.m.
(New York time) on the third Business Day prior to the end of the LIBOR Period
with respect thereto (or if a Default or an Event of Default has occurred and is
continuing or if the additional conditions precedent set forth in Section 2.2
shall not have been satisfied), that LIBOR Loan shall be converted to an Index
Rate Loan at the end of its LIBOR Period. Borrower Representative must make such
election by notice to Agent in writing, by telecopy or overnight courier. In the
case of any conversion or continuation, such election must be made pursuant to a
written notice (a “Notice of Conversion/Continuation”) in the form of Exhibit
1.5(e).

 

12



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary set forth in this Section 1.5, if a
court of competent jurisdiction determines in a final order that the rate of
interest payable hereunder exceeds the highest rate of interest permissible
under law (the “Maximum Lawful Rate”), then so long as the Maximum Lawful Rate
would be so exceeded, the rate of interest payable hereunder shall be equal to
the Maximum Lawful Rate; provided, however, that if at any time thereafter the
rate of interest payable hereunder is less than the Maximum Lawful Rate,
Borrowers shall continue to pay interest hereunder at the Maximum Lawful Rate
until such time as the total interest received by Agent, on behalf of Lenders,
is equal to the total interest that would have been received had the interest
rate payable hereunder been (but for the operation of this paragraph) the
interest rate payable since the Closing Date as otherwise provided in this
Agreement. In no event shall the total interest received by any Lender pursuant
to the terms hereof exceed the amount that such Lender could lawfully have
received had the interest due hereunder been calculated for the full term hereof
at the Maximum Lawful Rate.

1.6. Eligible Accounts. All of the Accounts owned by each Borrower Party and
reflected in the most recent Borrowing Base Certificate delivered by Borrower
Representative to Agent shall be “Eligible Accounts” for purposes of this
Agreement, except any Account to which any of the exclusionary criteria set
forth below applies. Agent shall have the right to establish, modify or
eliminate Reserves against Eligible Accounts from time to time in its reasonable
credit judgment. In addition, Agent reserves the right, at any time and from
time to time after the Closing Date, to adjust any of the criteria set forth
below and to establish new criteria, and to adjust advance rates with respect to
Eligible Accounts, in its reasonable credit judgment, reflecting changes in the
collectibility or realization values of such Accounts arising or discovered by
Agent after the Closing Date subject to the approval of the Agent and
Supermajority Revolving Lenders in the case of adjustments or new criteria or
changes in advance rates which have the effect of making more credit available.
Eligible Accounts shall not include any Account of any Borrower Party:

(a) that does not arise from the sale of goods or the performance of services by
such Borrower Party in the ordinary course of its business;

(b)(i) upon which such Borrower Party’s right to receive payment is not absolute
or is contingent upon the fulfillment of any condition whatsoever or (ii) as to
which such Borrower Party is not able to bring suit or otherwise enforce its
remedies against the Account Debtor through judicial process or (iii) if the
Account represents a progress billing consisting of an invoice for goods sold or
used or services rendered pursuant to a contract under which the Account
Debtor’s obligation to pay that invoice is subject to such Borrower Party’s
completion of further performance under such contract or is subject to the
equitable lien of a surety bond issuer;

(c) to the extent that any defense, counterclaim, setoff or dispute is asserted
as to such Account;

(d) that is not a true and correct statement of bona fide indebtedness incurred
in the amount of the Account for merchandise sold to or services rendered and
accepted by the applicable Account Debtor;

 

13



--------------------------------------------------------------------------------

(e) with respect to which an invoice, reasonably acceptable to Agent in form and
substance, has not been sent to the applicable Account Debtor;

(f) that (i) is not owned by such Borrower Party or (ii) is subject to any Lien
of any other Person, other than Liens in favor of Agent, on behalf of itself and
Lenders, Liens in favor of the Term Loan Agent or Permitted Liens (subject to
Reserves established by Agent in its reasonable discretion);

(g) that arises from a sale to any director, officer, other employee or
Affiliate of any Credit Party, or to any entity that has any common officer or
director with any Credit Party;

(h) that is the obligation of an Account Debtor that is the United States
government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof unless Agent, in
its sole discretion, has agreed to the contrary in writing and such Borrower
Party, if necessary or desirable, has complied with respect to such obligation
with the Federal Assignment of Claims Act of 1940, or any applicable state,
county or municipal law restricting assignment thereof;

(i) that is the obligation of an Account Debtor located in a foreign country
other than Canada (solely with respect to Accounts of the Canadian Operating
Company) and/or the United Kingdom (solely with respect to Accounts of the U.K.
Operating Company) unless payment thereof is assured by a letter of credit
assigned and delivered to Agent, reasonably satisfactory to Agent as to form,
amount and issuer;

(j) to the extent such Borrower Party or any Subsidiary thereof is liable for
goods sold or services rendered by the applicable Account Debtor to such
Borrower Party or any Subsidiary thereof but only to the extent of the potential
offset;

(k) that arises with respect to goods that are delivered on a bill-and-hold,
cash-on-delivery basis or placed on consignment, guaranteed sale or other terms
by reason of which the payment by the Account Debtor is or may be conditional;

(l) upon the occurrence of any of the following:

(i) the Account is not paid within the earlier of: (A) sixty (60) days following
its due date or (B) ninety (90) days following its original invoice date (other
than Accounts owing by Shopko or Pamida, in which case such Account is not paid
within one hundred-twenty (120) days following its original invoice date);

(ii) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due;

(iii) the Account is in default under any customer agreement between the
applicable Borrower Party and such Account Debtor or the Account is deemed in
default by the applicable Borrower Party based on its current policies and
procedures; or

 

14



--------------------------------------------------------------------------------

(iv) a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;

(m) that is the obligation of an Account Debtor if twenty-five percent (25%) or
more of the Dollar amount of all Accounts owing by that Account Debtor are
ineligible under the other criteria set forth in this Section 1.6;

(n) as to which Agent’s Lien thereon, on behalf of itself and Lenders, is not a
first priority perfected Lien except with respect to Prior Statutory Claims;

(o) as to which any of the representations or warranties in the Loan Documents
are untrue;

(p) to the extent such Account is evidenced by a judgment, Instrument or Chattel
Paper;

(q) to the extent such Account exceeds any credit limit established by Agent, in
its reasonable credit judgment;

(r) to the extent that such Account, together with all other Accounts owing by
such Account Debtor and its Affiliates as of any date of determination exceed
ten percent (10%) of all Eligible Accounts; provided, however that if such
Account Debtor is either Wal-Mart Stores, Inc. or K-Mart, such ten percent
(10%) limitation shall not apply so long as the applicable Borrower Party has
provided Agent, promptly upon receipt or knowledge thereof, copies of any
written correspondence from Wal-Mart Stores, Inc. or K-Mart, or other material
information known to such Borrower Party, in each case related to changes in
projected floor space usage, sales or projected sales, slow moving Inventory,
Inventory returns and/or other similar matters;

(s) that is payable in any currency other than U.S. Dollars, Canadian Dollars
(solely with respect to Accounts of the Canadian Operating Company) and/or
British Pounds (solely with respect to Accounts of the U.K. Operating Company);
or

(t) that represents the Prospective Dilution percentage, as of any date of
determination, multiplied by the gross Accounts by each Borrower Party reflected
in the most recent Borrowing Base Certificate.

1.7. Eligible Inventory. All of the Inventory owned by the Borrower Parties and
reflected in the most recent Borrowing Base Certificate delivered by Borrower
Representative to Agent shall be “Eligible Inventory” for purposes of this
Agreement, except any Inventory to which any of the exclusionary criteria set
forth below applies. Agent shall have the right to establish, modify or
eliminate Reserves against Eligible Inventory from time to time in its
reasonable credit judgment. In addition, Agent reserves the right, at any time
and from time to time after the Closing Date, to adjust of the criteria set
forth below and to establish new criteria and to

 

15



--------------------------------------------------------------------------------

adjust advance rates with respect to Eligible Inventory, in its reasonable
credit judgment reflecting changes in the salability or realization values of
Inventory arising or discovered by Agent after the Closing Date, subject to the
approval of Agent and Supermajority Revolving Lenders in the case of
adjustments, new criteria or changes in advance rates which have the effect of
making more credit available. Eligible Inventory shall not include any Inventory
of any Borrower Party that:

(a) is not owned by such Borrower Party free and clear of all Liens and rights
of any other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure such
Borrower Party’s performance with respect to that Inventory), except the Liens
in favor of Agent, on behalf of itself and Lenders, Liens in favor of the Term
Loan Agent, and Permitted Liens (subject to Reserves established by Agent in its
reasonable discretion);

(b)(i) is not located on premises owned, leased or rented by such Borrower Party
and set forth on Schedule 3.13, or (ii) is stored at a leased location, unless
Agent has given its prior consent thereto and unless either (x) a reasonably
satisfactory landlord waiver has been delivered to Agent, or (y) Reserves
reasonably satisfactory to Agent have been established with respect thereto or
(iii) is stored with a bailee or warehouseman unless a reasonably satisfactory,
acknowledged bailee letter has been received by Agent and Reserves reasonably
satisfactory to Agent have been established with respect thereto, or (iv) is
located at an owned location subject to a mortgage in favor of a lender other
than Agent unless a reasonably satisfactory mortgagee waiver has been delivered
to Agent, or (v) is located at any site if the aggregate book value of Inventory
at any such location is less than $100,000;

(c) is placed on consignment or is in transit, except for Inventory in transit
(x) between domestic locations of Credit Parties as to which Agent’s Liens have
been perfected at origin and destination and (y) to a domestic location of a
customer so long as (1) the freight on such shipment has been paid, (2) the
title to such Inventory has not passed to such customer and (3) as to which
Agent’s Liens have been perfected;

(d) is covered by a negotiable document of title, unless such document has been
delivered to Agent with all necessary endorsements, free and clear of all Liens
except those in favor of Agent and Lenders;

(e) is obsolete, slow moving (in excess of one year’s supply), unsalable,
shopworn, seconds, damaged or unfit for sale, but only to the extent that any
such Inventory has not been effectively removed from the Borrowing Base in
accordance with the calculation of Net Orderly Liquidation Value;

(f) consists of display items or packing or shipping materials, manufacturing
supplies, work-in-process Inventory or replacement parts;

(g) consists of goods which have been returned by the buyer (other than goods
that are undamaged and resalable in such Borrower Party’s normal course of
business without any repackaging (other than minor repackaging in accordance
with customer requirements, the cost of which is minimal and in the ordinary
course of such Borrower Party’s business));

 

16



--------------------------------------------------------------------------------

(h) is not of a type held for sale in the ordinary course of such Borrower
Party’s business;

(i) is not subject to a first priority lien in favor of Agent on behalf of
itself and Lenders, subject to Permitted Liens as set forth in clause (e) of the
definition thereof (subject to reserves satisfactory to Agent) and Prior
Statutory Claims;

(j) breaches any of the representations or warranties pertaining to Inventory
set forth in the Loan Documents;

(k) consists of any costs associated with “freight-in” charges;

(l) consists of Hazardous Materials or goods that can be transported or sold
only with licenses that are not readily available;

(m) is not covered by casualty insurance reasonably acceptable to Agent; or

(n) is subject to any patent or trademark license requiring the payment of
royalties or fees (other than with respect royalties or fees that are
(i) payable solely after the sale of such Inventory and (ii) constitute
unsecured claims against the applicable Borrower Party) or requiring the consent
of the licensor for a sale thereof by Agent.

1.8. Cash Management Systems. On or prior to the Closing Date, Holdings and its
Subsidiaries will establish and will maintain until the Termination Date, the
cash management systems described in Annex C (the “Cash Management Systems”).

1.9. Fees.

(a) Borrowers shall pay to GE Capital, individually, the Fees specified in the
GE Capital Fee Letter.

(b) As additional compensation for the Revolving Lenders, Borrowers shall pay to
Agent, for the ratable benefit of such Lenders, in arrears, on the first
Business Day of each month (other than the month ended April 30, 2007, in which
case payment shall be made on the day that is 5 Business Days after April 30,
2007) prior to the Commitment Termination Date and on the Commitment Termination
Date, a Fee for Borrowers’ non-use of available funds in an amount equal to the
Applicable Unused Line Fee Margin per annum (calculated on the basis of a 360
day year for actual days elapsed) multiplied by the difference between (x) the
Maximum Amount (as it may be reduced from time to time) and (y) the average for
the period of the daily closing balances of the aggregate Revolving Loan and the
Swing Line Loan outstanding during the period for which such Fee is due.

 

17



--------------------------------------------------------------------------------

(c) Borrowers shall pay to Agent, for the ratable benefit of Revolving Lenders,
the Letter of Credit Fee as provided in Annex B.

1.10. Receipt of Payments. Borrowers shall make each payment under this
Agreement not later than 2:00 p.m. (New York time) on the day when due in
immediately available funds in Dollars to the Collection Account. For purposes
of computing interest and Fees and determining Borrowing Availability as of any
date, all payments shall be deemed received on the Business Day on which
immediately available funds therefor are received in the Collection Account
prior to 2:00 p.m. (New York time). Payments received after 2:00 p.m. (New York
time) on any Business Day or on a day that is not a Business Day shall be deemed
to have been received on the following Business Day.

1.11. Application and Allocation of Payments.

(a) So long as no Event of Default has occurred and is continuing, (i) payments
consisting of proceeds of Accounts received in the ordinary course of business
shall be applied, first, to the Swing Line Loan and, second, the Revolving Loan;
(ii) payments matching specific scheduled payments then due shall be applied to
those scheduled payments; (iii) voluntary prepayments shall be applied in
accordance with the provisions of Section 1.3(a); and (iv) mandatory prepayments
shall be applied as set forth in Sections 1.3(b) and 1.3(c). All payments and
prepayments applied to a particular Loan shall be applied ratably to the portion
thereof held by each Lender as determined by its Pro Rata Share. As to any other
payment, and as to all payments made when an Event of Default has occurred and
is continuing or following the Commitment Termination Date, each Borrower hereby
irrevocably waives the right to direct the application of any and all payments
received from or on behalf of such Borrower, and each Borrower hereby
irrevocably agrees that Agent shall have the continuing exclusive right to apply
any and all such payments against the Obligations of Borrowers as Agent may deem
advisable notwithstanding any previous entry by Agent in the Loan Account or any
other books and records. In all circumstances, after acceleration or maturity of
the Obligations, all payments and proceeds of Collateral shall be applied to
amounts then due and payable in the following order: (1) to reimburse the L/C
Issuer for all unreimbursed draws or payments made by it under Letters of
Credit, (2) to Fees and Agent’s expenses reimbursable hereunder; (3) to interest
on the Swing Line Loan; (4) to principal payments on the Swing Line Loan; (5) to
interest on the other Loans, ratably in proportion to the interest accrued as to
each Loan; (6) to principal payments on the other Loans and any Obligations
under any Secured Rate Contract and to provide cash collateral for contingent
Letter of Credit Obligations in the manner described in Annex B, ratably to the
aggregate, combined principal balance of the other Loans, Obligations under any
Secured Rate Contract and outstanding Letter of Credit Obligations; and (7) to
all other Obligations, including expenses of Lenders to the extent reimbursable
under Section 11.3.

(b) Agent is authorized to, and at its sole election may, charge to the
Revolving Loan balance on behalf of each Borrower and cause to be paid all Fees,
expenses, Charges, costs (including insurance premiums if Credit Parties fail to
comply with the obligations under Section 5.4) and interest and principal, other
than principal of the Revolving Loan, owing by Borrowers under

 

18



--------------------------------------------------------------------------------

this Agreement or any of the other Loan Documents if and to the extent Borrowers
fail to pay promptly any such amounts as and when due, even if the amount of
such charges would exceed Borrowing Availability at such time. At Agent’s option
and to the extent permitted by law, any charges so made shall constitute part of
the Revolving Loan hereunder.

1.12. Loan Account and Accounting. Agent shall maintain a loan account (the
“Loan Account”) on its books to record: all Advances, all payments made by
Borrowers, and all other debits and credits as provided in this Agreement with
respect to the Loans or any other Obligations. All entries in the Loan Account
shall be made in accordance with Agent’s customary accounting practices as in
effect from time to time. The balance in the Loan Account, as recorded on
Agent’s most recent printout or other written statement, shall, absent manifest
error, be presumptive evidence of the amounts due and owing to Agent and Lenders
by each Borrower; provided that any failure to so record or any error in so
recording shall not limit or otherwise affect any Borrower’s duty to pay the
Obligations. Agent shall render to Borrower Representative a monthly accounting
of transactions with respect to the Loans setting forth the balance of the Loan
Account as to each Borrower for the immediately preceding month. Unless Borrower
Representative notifies Agent in writing of any objection to any such accounting
(specifically describing the basis for such objection), within thirty (30) days
after the date thereof, each and every such accounting shall be presumptive
evidence of all matters reflected therein. Only those items expressly objected
to in such notice shall be deemed to be disputed by Borrowers. Notwithstanding
any provision herein contained to the contrary, any Lender may elect (which
election may be revoked) to dispense with the issuance of Notes to that Lender
and may rely on the Loan Account as evidence of the amount of Obligations from
time to time owing to it.

1.13. Indemnity.

(a) Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and hold harmless each of Agent, Lenders and their respective
Affiliates, and each such Person’s respective officers, directors, employees,
attorneys, agents and representatives (each, an “Indemnified Person”), from and
against any and all suits, actions, proceedings, claims, damages, losses,
penalties, fines, orders, liabilities and expenses (including reasonable
attorneys’ fees and disbursements and other costs of investigation or defense,
including those incurred upon any appeal) that may be instituted or asserted
against or incurred by any such Indemnified Person as the result of credit
having been extended, suspended or terminated under this Agreement and the other
Loan Documents and the administration of such credit (including, without
limitation, the implementation, increase or maintenance of any Reserve hereunder
at the request of the Term Loan Agent), and in connection with or arising out of
the transactions contemplated hereunder and thereunder and any actions or
failures to act in connection therewith, including any and all Environmental
Liabilities and legal costs and expenses arising out of or incurred in
connection with disputes between or among any parties to any of the Loan
Documents (collectively, “Indemnified Liabilities”); provided, that no such
Credit Party shall be liable for any indemnification to an Indemnified Person to
the extent that any such suit, action, proceeding, claim, damage, loss,
liability or expense results from that Indemnified Person’s gross negligence or
willful misconduct. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY
OTHER PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY
BENEFICIARY OF SUCH PERSON OR ANY

 

19



--------------------------------------------------------------------------------

OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF
CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN DOCUMENT OR
AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.

(b) To induce Lenders to provide the LIBOR Rate option on the terms provided
herein, if (i) any LIBOR Loans are repaid in whole or in part prior to the last
day of any applicable LIBOR Period (whether that repayment is made pursuant to
any provision of this Agreement or any other Loan Document or occurs as a result
of acceleration, by operation of law or otherwise); (ii) any Borrower shall
default in payment when due of the principal amount of or interest on any LIBOR
Loan; (iii) any Borrower shall refuse to accept any borrowing of, or shall
request a termination of, any borrowing of, conversion into or continuation of,
LIBOR Loans after Borrower Representative has given notice requesting the same
in accordance herewith; or (iv) any Borrower shall fail to make any prepayment
of a LIBOR Loan after Borrower Representative has given a notice thereof in
accordance herewith, then Borrowers shall jointly and severally indemnify and
hold harmless each Lender from and against all losses, costs and expenses
resulting from or arising from any of the foregoing. Such indemnification shall
include any loss (including loss of margin) or expense arising from the
reemployment of funds obtained by it or from fees payable to terminate deposits
from which such funds were obtained. For the purpose of calculating amounts
payable to a Lender under this subsection, each Lender shall be deemed to have
actually funded its relevant LIBOR Loan through the purchase of a deposit
bearing interest at the LIBOR Rate in an amount equal to the amount of that
LIBOR Loan and having a maturity comparable to the relevant LIBOR Period;
provided, that each Lender may fund each of its LIBOR Loans in any manner it
sees fit, and the foregoing assumption shall be utilized only for the
calculation of amounts payable under this subsection. This covenant shall
survive the termination of this Agreement and the payment of the Notes and all
other amounts payable hereunder. As promptly as practicable under the
circumstances, each Lender shall provide Borrower Representative with its
written calculation of all amounts payable pursuant to this Section 1.13(b), and
such calculation shall be binding on the parties hereto unless Borrower
Representative shall object in writing within ten (10) Business Days of receipt
thereof, specifying the basis for such objection in detail.

1.14. Access. Each Credit Party that is a party hereto shall, during normal
business hours, from time to time upon two (2) Business Days’ prior notice as
frequently as Agent reasonably determines to be appropriate: (a) provide Agent
and any of its officers, employees and agents access to its properties,
facilities, advisors, officers and employees of each Credit Party and to the
Collateral, (b) permit Agent, and any of its officers, employees and agents, to
inspect, audit and make extracts from any Credit Party’s books and records, and
(c) permit Agent, and its officers, employees and agents, to inspect, review,
evaluate and make test verifications and counts of the Accounts, Inventory and
other Collateral of any Credit Party. If an Event of Default has occurred and is
continuing, each such Credit Party shall provide such access to Agent and to
each Lender at all times and without advance notice. Furthermore, so long as any
Event of Default has occurred and is continuing, Borrowers shall provide Agent
and each Lender with access to their suppliers and customers. Each Credit Party
shall make available to Agent and its counsel reasonably promptly originals or
copies of all books and records that Agent may reasonably request. Each Credit
Party shall deliver any document or instrument

 

20



--------------------------------------------------------------------------------

necessary for Agent, as it may from time to time reasonably request, to obtain
records from any service bureau or other Person that maintains records for such
Credit Party, and shall maintain duplicate records or supporting documentation
on media, including computer tapes and discs owned by such Credit Party. Agent
will give Lenders at least five (5) days’ prior written notice of regularly
scheduled audits. Representatives of other Lenders may accompany Agent’s
representatives on regularly scheduled audits at no charge to Borrowers.

1.15. Taxes.

(a) Any and all payments by each Borrower hereunder (including any payments made
pursuant to Section 12) or under the Notes, or by any other Credit Party under
any Loan Document, shall (except to the extent required by applicable law) be
made, in accordance with this Section 1.15, free and clear of and without
deduction for any and all Indemnified Taxes provided however, that the Credit
Parties shall not be required to increase the sum payable under clause (i) below
and the Credit Parties shall not be required to indemnify Agent and the Lenders
under Section 1.15(b) for the failure of any Lender to comply with the
requirements of Section 1.15(c) or 1.15(d). If any Borrower shall be required by
law to deduct any Indemnified Taxes from or in respect of any sum payable
hereunder (including any sum payable pursuant to Section 12) or under the Notes,
(i) the sum payable shall be increased as much as shall be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 1.15) Agent or Lenders, as
applicable, receive an amount equal to the sum they would have received had no
such deductions been made, (ii) such Borrower shall make such deductions, and
(iii) such Borrower shall pay the full amount deducted to the relevant taxing or
other authority in accordance with applicable law. Within thirty (30) days after
the date of any payment of any Indemnified Taxes, Borrower Representative shall
furnish to Agent the original or a certified copy of a receipt evidencing
payment thereof.

(b) Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and, within ten (10) days of demand therefore, pay Agent and each
Lender for the full amount of Indemnified Taxes (including any Indemnified Taxes
imposed by any jurisdiction on amounts payable under this Section 1.15) paid by
Agent or such Lender, as appropriate, and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally asserted.

(c) Each Lender that is a United States Person (as such term is defined in
Section 7701(a)(30) of the IRC) for United States federal income tax purposes
shall deliver to Borrower Representative and Agent two copies of Internal
Revenue Service Form W-9 (or any successor form), properly completed and duly
executed, certifying that such Lender is exempt from United States backup
withholding.

(d) Each Lender organized under the laws of a jurisdiction outside the United
States (a “Foreign Lender”) as to which payments to be made under this Agreement
or under the Notes are exempt from United States withholding tax under an
applicable statute or tax treaty shall provide to Borrower Representative and
Agent a properly completed and executed

 

21



--------------------------------------------------------------------------------

IRS Form W-8ECI or Form W-8BEN or other applicable form, certificate or document
prescribed by the IRS or the United States certifying as to such Foreign
Lender’s entitlement to such exemption (a “Certificate of Exemption”). Any
foreign Person that seeks to become a Lender under this Agreement shall provide
a Certificate of Exemption to Borrower Representative and Agent prior to
becoming a Lender hereunder. No foreign Person may become a Lender hereunder if
such Person fails to deliver a Certificate of Exemption in advance of becoming a
Lender. Each Lender agrees to provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered form and to promptly to
notify Agent and Borrower Representative of any change in circumstances which
would modify or render invalid any claimed exemption or reduction.

1.16. Capital Adequacy; Increased Costs; Illegality.

(a) If any law, treaty, governmental (or quasi-governmental) rule, regulation,
guideline or order regarding capital adequacy, reserve requirements or similar
requirements or compliance by any Lender with any request or directive regarding
capital adequacy, reserve requirements or similar requirements (whether or not
having the force of law), in each case, adopted after the Closing Date, from any
central bank or other Governmental Authority increases or would have the effect
of increasing the amount of capital, reserves or other funds required to be
maintained by such Lender and thereby reducing the rate of return on such
Lender’s capital as a consequence of its obligations hereunder, then Borrowers
shall from time to time upon demand by such Lender (with a copy of such demand
to Agent) pay to Agent, for the account of such Lender, additional amounts
sufficient to compensate such Lender for such reduction. A certificate as to the
amount of that reduction and showing the basis of the computation thereof
submitted by such Lender to Borrower Representative and to Agent shall be
presumptive evidence of the matters set forth therein.

(b) If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) or (ii) the compliance
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), in each case adopted after
the Closing Date, there shall be any increase in the cost to any Lender of
agreeing to make or making, funding or maintaining any Loan, then Borrowers
shall from time to time, upon demand by such Lender (with a copy of such demand
to Agent), pay to Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost. A certificate as
to the amount of such increased cost, submitted to Borrower Representative and
to Agent by such Lender, shall be presumptive evidence of the matters set forth
therein. Each Lender agrees that, as promptly as practicable after it becomes
aware of any circumstances referred to above which would result in any such
increased cost, the affected Lender shall, to the extent not inconsistent with
such Lender’s internal policies of general application, use reasonable
commercial efforts to minimize costs and expenses incurred by it and payable to
it by Borrowers pursuant to this Section 1.16(b).

 

22



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan, then,
unless that Lender is able to make or to continue to fund or to maintain such
LIBOR Loan at another branch or office of that Lender without, in that Lender’s
reasonable opinion, materially adversely affecting it or its Loans or the income
obtained therefrom, on notice thereof and demand therefor by such Lender to
Borrower Representative through Agent, (i) the obligation of such Lender to
agree to make or to make or to continue to fund or maintain LIBOR Loans shall
terminate and (ii) each Borrower shall forthwith prepay in full all outstanding
LIBOR Loans owing by such Borrower to such Lender, together with interest
accrued thereon, unless Borrower Representative on behalf of such Borrower,
within five (5) Business Days after the delivery of such notice and demand,
converts all LIBOR Loans into Index Rate Loans.

(d) Within thirty (30) days after receipt by Borrower Representative of written
notice and demand from any Lender (an “Affected Lender”) for payment of
additional amounts or increased costs as provided in Section 1.15(a), 1.16(a) or
1.16(b), Borrower Representative may, at its option, notify Agent and such
Affected Lender of its intention to replace the Affected Lender. So long as no
Default or Event of Default has occurred and is continuing, Borrower
Representative, with the consent of Agent, may obtain, at Borrowers’ expense, a
replacement Lender (“Replacement Lender”) for the Affected Lender, which
Replacement Lender must be reasonably satisfactory to Agent. If Borrowers obtain
a Replacement Lender within ninety (90) days following notice of their intention
to do so, the Affected Lender must sell and assign its Loans and Commitments to
such Replacement Lender for an amount equal to the principal balance of all
Loans held by the Affected Lender and all accrued interest and Fees with respect
thereto through the date of such sale and such assignment shall not require the
payment of an assignment fee to Agent; provided, that Borrowers shall have
reimbursed such Affected Lender for the additional amounts or increased costs
that it is entitled to receive under this Agreement through the date of such
sale and assignment. Notwithstanding the foregoing, Borrowers shall not have the
right to obtain a Replacement Lender if the Affected Lender rescinds its demand
for increased costs or additional amounts within 15 days following its receipt
of Borrowers’ notice of intention to replace such Affected Lender. Furthermore,
if Borrowers give a notice of intention to replace and do not so replace such
Affected Lender within ninety (90) days thereafter, Borrowers’ rights under this
Section 1.16(d) shall terminate with respect to such Affected Lender and
Borrowers shall promptly pay all increased costs or additional amounts demanded
by such Affected Lender pursuant to Sections 1.15(a), 1.16(a) and 1.16(b).

1.17. Single Loan. All Loans to each Borrower and all of the other Obligations
of each Borrower arising under this Agreement and the other Loan Documents shall
constitute one general obligation of that Borrower secured, until the
Termination Date, by all of the Collateral.

 

23



--------------------------------------------------------------------------------

  2. CONDITIONS PRECEDENT

2.1. Conditions to the Initial Loans. No Lender shall be obligated to make any
Loan or incur any Letter of Credit Obligations on the Closing Date, or to take,
fulfill, or perform any other action hereunder, until the following conditions
have been satisfied or provided for in a manner reasonably satisfactory to
Agent, or waived in writing by Agent:

(a) Credit Agreement; Loan Documents. This Agreement or counterparts hereof
shall have been duly executed by, and delivered to, Borrowers, each other Credit
Party, Agent and Lenders; and Agent shall have received such documents,
instruments, agreements and legal opinions as Agent shall reasonably request in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, including all those listed in the Closing Checklist attached
hereto as Annex D, each in form and substance reasonably satisfactory to Agent.

(b) Repayment of Existing Indebtedness; Satisfaction of Outstanding L/Cs.
(i) Agent shall have received a fully executed original of a pay-off letter
reasonably satisfactory to Agent confirming that all of the Existing
Indebtedness will be repaid in full from the proceeds of the initial Revolving
Credit Advance and all Liens upon any of the property of Borrowers or any of
their Subsidiaries in favor of the Existing Lender shall be terminated
immediately upon such payment; and (ii) all letters of credit issued or
guaranteed by Existing Lender shall have been cash collateralized, supported by
a guaranty of Agent or supported by a Letter of Credit issued pursuant to Annex
B, as mutually agreed upon by Agent, Borrowers and Existing Lender.

(c) Existing Intercompany Notes. Agent shall have received, in form and
substance reasonably satisfactory to Agent, evidence that the Existing
Intercompany Notes has been, or concurrently with the making of the initial
Loans on the Closing Date, will be, repaid in full and terminated.

(d) Approvals. Agent shall have received (i) satisfactory evidence that the
Credit Parties have obtained all required consents and approvals of all Persons
including all requisite Governmental Authorities, to the execution, delivery and
performance of this Agreement and the other Loan Documents and the consummation
of the Related Transactions or (ii) an officer’s certificate in form and
substance reasonably satisfactory to Agent affirming that no such consents or
approvals are required.

(e) Opening Availability. The Eligible Accounts and Eligible Inventory
supporting the initial Revolving Credit Advance and the initial Letter of Credit
Obligations incurred and the amount of the Reserves to be established on the
Closing Date shall be sufficient in value, as determined by Agent, to provide
Borrowers, collectively, with Borrowing Availability, after giving effect to the
initial Revolving Credit Advance made to each Borrower, the incurrence of any
initial Letter of Credit Obligations and the consummation of the Related
Transactions (on a pro forma basis, with trade payables being paid currently,
and expenses and liabilities being paid in the ordinary course of business and
without acceleration of sales and without deterioration of working capital) of
at least $24,000,000.

 

24



--------------------------------------------------------------------------------

(f) Payment of Fees. Borrowers shall have paid the Fees required to be paid on
the Closing Date in the respective amounts specified in Section 1.9 (including
the Fees specified in the GE Capital Fee Letter), and shall have reimbursed
Agent for all fees, costs and expenses of closing presented as of the Closing
Date.

(g) Capital Structure: Other Indebtedness. The capital structure of each Credit
Party and the terms and conditions of all Indebtedness of each Credit Party
shall be acceptable to Agent in its sole discretion.

(h) Due Diligence. Agent shall have completed its business and legal due
diligence, including a roll forward of its previous Collateral audit and
Inventory appraisal, with results reasonably satisfactory to Agent.

(i) Consummation of the Reorganization.

(i) On or prior to the Closing Date, the Reorganization, including each of the
actions specified on Schedule 1.1(b) shall have been completed in a manner
reasonably acceptable to Agent.

(ii) Agent shall have received fully-executed, file-stamped copies of each
Reorganization Document and each document executed in connection therewith,
including, without limitation, any opinions issued in connection therewith,
accompanied by a letter from each such counsel authorizing Agent and the Lenders
to rely upon such opinion to the same extent as though it were addressed to
Agent and the Lenders.

(iii) Each Reorganization Document shall be in full force and effect, shall have
been filed with the appropriate Governmental Authorities to the extent
applicable, and shall include terms and provisions reasonably satisfactory to
Agent.

(j) Consummation of Related Transactions. Agent shall have received fully
executed copies of the Term Loan Documents and final and complete copies of each
of the other Related Transactions Documents, each of which shall be in full
force and effect in form and substance reasonably satisfactory to Agent. The
Related Transactions shall have been consummated in accordance with the terms of
the Related Transactions Documents.

2.2. Further Conditions to Each Loan. Except as otherwise expressly provided
herein, no Lender shall be obligated to fund any Advance, convert or continue
any Loan as a LIBOR Loan or incur any Letter of Credit Obligation, if, as of the
date thereof:

(a)(i) any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect as of such date as determined by
Agent or Requisite Lenders, except to the extent that such representation or
warranty expressly relates to an earlier date and except for changes therein
expressly permitted or expressly contemplated by this Agreement and (ii) Agent
or Requisite Lenders have determined not to make such Advance, convert or
continue any Loan as LIBOR Loan or incur such Letter of Credit Obligation as a
result of the fact that such warranty or representation is untrue or incorrect;

 

25



--------------------------------------------------------------------------------

(b)(i) any Default or Event of Default has occurred and is continuing or would
result after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligation), and (ii) Agent or Requisite Lenders shall have determined
not to make any Advance, convert or continue any Loan as a LIBOR Loan or incur
any Letter of Credit Obligation as a result of that Default or Event of Default;

(c) after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligations), the outstanding principal amount of the aggregate Revolving
Loan would exceed the lesser of the Borrowing Base and the Maximum Amount, in
each case, less the then outstanding principal amount of the Swing Line Loan;

(d) except to the extent disclosed in the Projections delivered to Agent prior
to the Closing Date, since January 31, 2007, an event, circumstance or change
shall have occurred that has caused or evidences, either individually or in the
aggregate, a Material Adverse Effect, as determined by Agent in its reasonable
business judgment;

(e) after giving effect to such Advance or issuance of such Letter of Credit,
the aggregate Cash and Cash Equivalents of Holdings and its Subsidiaries shall
not exceed the amounts specified in Section 6.6(a) (or any clause thereof);

(f) the Credit Parties shall have failed to pay all fees, costs and expenses
then payable by the Credit Parties pursuant to this Agreement and the other Loan
Documents, including, without limitation, the GE Capital Fee Letter and Sections
1.9 and 11.3;

(g) after giving effect to any requested Last-Out Revolving Loan to be made on
the date of any requested Advance, the outstanding principal amount of the
Last-Out Revolving Loans is less than the Revolving Loan Commitments (as defined
in the Term Loan Agreement in effect as of the date hereof);

(h) the Credit Parties shall have failed to deliver the opinions of counsel
required under Section 5.22 on or before 5:00 p.m. (New York time) on May 1,
2007; or

(i) the making of such Advance or issuance of such Letter of Credit would
contravene any law, rule or regulation applicable to Agent or any Lender.

For the avoidance of any doubt, under no circumstances shall GE Capital or any
other Lender have any obligations to make any advances or fund any portion of
the Term Loans. The request and acceptance by any Borrower of the proceeds of
any Advance, the incurrence of any Letter of Credit Obligations or the
conversion or continuation of any Loan into, or as, a LIBOR Loan shall be deemed
to constitute, as of the date thereof, (i) a representation and warranty by
Borrowers that the conditions in this Section 2.2 have been satisfied and (ii) a
reaffirmation by Borrowers of the cross-guaranty provisions set forth in
Section 12 and of the granting and continuance of Agent’s Liens, on behalf of
itself and Lenders, pursuant to the Collateral Documents.

 

  3. REPRESENTATIONS AND WARRANTIES

To induce Lenders to make the Loans and to incur Letter of Credit Obligations,
the Credit Parties executing this Agreement, jointly and severally, make the
following representations and warranties to Agent and each Lender with respect
to all Credit Parties, each and all of which shall survive the execution and
delivery of this Agreement.

 

26



--------------------------------------------------------------------------------

3.1. Organization; Requisite Power and Authority; Qualification. Each of
Holdings and its Subsidiaries (a) is duly organized, validly existing and in
good standing (or the non-U.S. equivalent thereof) under the laws of its
jurisdiction of organization as identified on Schedule 3.1, (b) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby and, in the case of the Borrowers, to make the borrowings
hereunder, and (c) is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations.

3.2. Capital Stock and Ownership. The Stock of each of Holdings and its
Subsidiaries has been duly authorized and validly issued and is fully paid and
non-assessable. As of the date hereof, there is no existing option, warrant,
call, right, commitment or other agreement to which Holdings or any of its
Subsidiaries is a party requiring, and there is no membership interest or other
Stock of Holdings or any of its Subsidiaries outstanding which upon conversion
or exchange would require, the issuance by Holdings or any of its Subsidiaries
of any additional membership interests or other Stock of Holdings or any of its
Subsidiaries or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Stock of Holdings or any of its Subsidiaries. Schedule 3.2 sets forth a
true, complete and correct list as of the Closing Date, of the name of Holdings
and each of its Subsidiaries and indicates for each such Person its ownership
(by holder and percentage interest) and the type of entity of each of them, and
the number and class of authorized and issued Stock of such Subsidiary. Schedule
3.2 sets forth a true, complete and correct list as of the Closing Date, of the
name of Holdings and each of its Subsidiaries and indicates for each such Person
its ownership (by holder and percentage interest) and the type of entity of each
of them, and the number and class of authorized and issued Stock of such
Subsidiary. Except as set forth on Schedule 3.2, as of the Closing Date, neither
Holdings nor any of its Subsidiaries has any equity investments in any other
corporation or entity.

3.3. Due Authorization. The execution, delivery and performance of the Loan
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

3.4. No Conflict. The execution, delivery and performance by Credit Parties of
the Loan Documents to which they are parties and the consummation of the
transactions contemplated by the Loan Documents and the Term Loan Documents do
not and will not (a) violate any provision of any law or any governmental rule
or regulation applicable to Holdings or any of its Subsidiaries, any of the
Organizational Documents of Holdings or any of its Subsidiaries, or any order,
judgment or decree of any court or other agency of government binding on
Holdings or any of its Subsidiaries; (b) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Holdings or any of its Subsidiaries; (c) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of Holdings or any of its Subsidiaries (other than any Liens created
under any of the Loan Documents in favor of Agent, on behalf of itself and the
Lenders); (d) result in any default,

 

27



--------------------------------------------------------------------------------

noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to its operations or
any of its properties or (e) require any approval of stockholders, members or
partners or any approval or consent of any Person under any Contractual
Obligation of Holdings or any of its Subsidiaries, except for such approvals or
consents which will be obtained on or before the Closing Date and disclosed in
writing to Lenders.

3.5. Governmental Consents. The execution, delivery and performance by Credit
Parties of the Loan Documents to which they are parties and the consummation of
the transactions contemplated by the Loan Documents do not and will not require
any registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority except for filings and recordings with
respect to the Collateral to be made, or otherwise delivered to Agent for filing
and/or recordation, as of the Closing Date.

3.6. Binding Obligation. Each Loan Document has been duly executed and delivered
by each Credit Party that is a party thereto and is the legally valid and
binding obligation of such Credit Party, enforceable against such Credit Party
in accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability (whether enforcement is sought in equity or at law).

3.7. Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal year
end adjustments. As of the Closing Date, neither Holdings nor any of its
Subsidiaries has any contingent liability or liability for taxes, long term
lease or unusual forward or long term commitment that is not reflected in the
Historical Financial Statements or the notes thereto and which in any such case
is material in relation to the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Holdings and any of its
Subsidiaries taken as a whole. Since the date of the audited Historical
Financial Statements, no Internal Control Event has occurred.

3.8. Projections. On and as of the Closing Date, the Projections of Holdings and
its Subsidiaries for the period of Fiscal Year 2007 through and including Fiscal
Year 2011, including monthly projections for each Fiscal Month during the Fiscal
Year in which the Closing Date takes place (the “Projections”), are based on
good faith estimates and assumptions made by the management of Holdings and as
of the Closing Date, management of Holdings believed that the Projections were
reasonable and attainable, which projected financial statements shall be updated
from time to time pursuant to Annex E. Such Projections, as so updated, shall be
believed by Holdings at the time furnished to be reasonable, shall have been
prepared on a reasonable basis and in good faith by Holdings, and shall have
been based on assumptions believed by Holdings to be reasonable at the time made
and upon the best information then reasonably available to Holdings, and
Holdings shall not be aware of any facts or information that would lead it to
believe that such projections, as so updated, are incorrect or misleading in any
material respect.

 

28



--------------------------------------------------------------------------------

3.9. No Material Adverse Change. Except to the extent disclosed in the
Projections delivered to Agent prior to the Closing Date, since January 31,
2007, no event, circumstance or change has occurred that has caused or
evidences, either individually or in the aggregate, a Material Adverse Effect.

3.10. No Restricted Junior Payments. Since January 5, 2007, neither Holdings nor
any of its Subsidiaries has directly or indirectly declared, ordered, paid or
made, or set apart any sum or property for, any Restricted Junior Payment or
agreed to do so except as permitted pursuant to Section 6.4.

3.11. Adverse Proceedings, etc. There are no Adverse Proceedings, individually
or in the aggregate, that (a) relate to any Loan Document or any Term Loan
Document or the transactions contemplated hereby or thereby or (b) could
reasonably be expected to have a Material Adverse Effect. Neither Holdings nor
any of its Subsidiaries (a) is in violation of any applicable laws (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, or (b) is subject to or in default
with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, provincial, municipal, local or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

3.12. Payment of Taxes and Other Amounts. Except as otherwise permitted under
Section 5.2, all tax returns and reports of Holdings and its Subsidiaries
required to be filed by any of them have been timely filed, and all taxes shown
on such tax returns to be due and payable and all assessments, fees and other
governmental charges upon Holdings and its Subsidiaries and upon their
respective properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable. No Credit Party knows of any
proposed tax assessment against Holdings or any of its Subsidiaries which is not
being actively contested by Holdings or such Subsidiary in good faith and by
appropriate proceedings; provided, that such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor. Holdings and its Subsidiaries have paid in full all
sums owing or claimed for labor, materials, supplies, personal property, and
services of every kind and character used, furnished or installed in or on any
Real Estate Asset that are now due and owing and no claim for same exists or
will be permitted to be created, except such claims as may arise in the ordinary
course of business and that are not yet past due. Each of Holdings and its
Subsidiaries has (i) withheld from each payment made to any of its past or
present employees, officers or directors, and to any non-resident of the country
in which it is a resident, the amount of all Taxes and other deductions required
to be withheld therefrom and has paid the same to the Governmental Authority
within the time required under any applicable legislation, and (ii) collected
and remitted to the appropriate Governmental Authority when required by law to
do so all material amounts collectible and remittable in respect of sales Taxes
including, without limitation, goods and services and value added taxes and
similar federal, provincial or state Taxes, and has paid all such amounts
payable by it on account of such sales Taxes.

 

29



--------------------------------------------------------------------------------

3.13. Properties.

(a) Title. Each of Holdings and its Subsidiaries has (i) good, sufficient,
marketable and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (iii) good and valid title to (in the case of all other
personal property), all of their respective properties and assets reflected in
their respective Historical Financial Statements referred to in Section 3.7 and
in the most recent financial statements delivered pursuant to Annex E, in each
case except for assets disposed of since the date of such financial statements
in the ordinary course of business or as otherwise permitted under Section 6.8.
All such properties and assets are in working order and condition, ordinary wear
and tear excepted, and except as permitted by this Agreement, all such
properties and assets are free and clear of Liens.

(b) Real Estate. As of the Closing Date, Schedule 3.13 contains a true, accurate
and complete list of (i) all Real Estate Assets, and (ii) all leases, subleases
or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Credit Party, regardless of whether such Credit Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment, and the termination date and annual
base rent under each of them. Each agreement listed in clause (ii) of the
immediately preceding sentence is in full force and effect and no default has
occurred and is continuing thereunder. Each such agreement constitutes the
legally valid and binding obligation of each applicable Credit Party,
enforceable against such Credit Party in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles. To the best knowledge of each Credit Party, no other party
to any such agreement is in default of its obligations thereunder, and no Credit
Party (or any other party to any such agreement) has at any time delivered or
received any notice of default which remains uncured under any such Lease and,
as of the Closing Date, no event has occurred which, with the giving of notice
or the passage of time or both, would constitute a default under any such
agreement.

3.14. Environmental Matters. Neither Holdings nor any of its Subsidiaries nor
any of their respective Facilities or operations are subject to any outstanding
written undertaking order, judgment, directive judgment, consent decree or
settlement agreement with any Person relating to any Environmental Law, any
Environmental Claim, or any Hazardous Materials Activity that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect. Neither Holdings nor any of its Subsidiaries has received any letter or
request for information under Section 104 of the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable
Environmental Law. There are and, to each of Holdings’ and its Subsidiaries’
knowledge, have been, no conditions, occurrences, or Hazardous Materials
Activities which could reasonably be expected to form the basis of an
Environmental Claim against Holdings or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. To the best knowledge of Holdings and each of its
Subsidiaries following due inquiry, no Environmental Claims have been asserted
against any facilities that may have received Hazardous Materials generated by
Holdings, any of its Subsidiaries or any predecessor in interest. Except as
would qualify as an RCRA Small Quantity Generator under 40 C.F.R. Part 261, none
of Holdings’ or any of its Subsidiaries’ operations involves the generation,
transportation, treatment, storage or

 

30



--------------------------------------------------------------------------------

disposal of Hazardous Materials, as defined or used in 40 C.F.R. Parts 260 270
or any comparable Environmental Law. Compliance with all current or reasonably
foreseeable future requirements pursuant to or under Environmental Laws,
including all necessary permits or authorizations that are required under
Environmental Laws to operate the facilities, assets and business of Holdings or
any of its Subsidiaries, could not be reasonably expected to have, individually
or in the aggregate, a Material Adverse Effect. No event or condition has
occurred or is occurring with respect to Holdings or any of its Subsidiaries
relating to any Environmental Law, any Release of Hazardous Materials, or any
Hazardous Materials Activity which individually or in the aggregate has had, or
could reasonably be expected to have, a Material Adverse Effect.

3.15. No Defaults. Neither Holdings nor any of its Subsidiaries is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any of its Contractual Obligations, and no condition
exists which, with the giving of notice or the lapse of time or both, could
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing.

3.16. Material Contracts. Schedule 3.16 contains a true, correct and complete
list of all the Material Contracts in effect on the Closing Date. All such
Material Contracts, together with any updates provided pursuant to Annex F, are
in full force and effect and no defaults currently exist thereunder (other than
as described on Schedule 3.16 or in such updates).

3.17. Governmental Regulation. Neither Holdings nor any of its Subsidiaries is
subject to regulation under the Public Utility Holding Company Act of 2005, the
Federal Power Act or the Investment Company Act of 1940 or under any other
federal, state, provincial or foreign statute or regulation which may limit its
ability to incur Indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable. Neither Holdings nor any of its Subsidiaries
is a “registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

3.18. Margin Stock. Neither Holdings nor any of its Subsidiaries is engaged in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock. No part of the proceeds of the Loans made to such Credit Party
will be used to purchase or carry any such Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any such Margin Stock or for
any purpose that violates, or is inconsistent with, the provisions of Regulation
T, U or X of the Board of Governors of the Federal Reserve System.

3.19. Employee Matters. Except as provided on Schedule 3.19, neither Holdings
nor any of its Subsidiaries are a party to or have any obligation under any
collective bargaining agreements. Neither Holdings nor any of its Subsidiaries
has been or is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect. There has been and is (a) no unfair
labor practice charge or complaint pending against Holdings or any of its
Subsidiaries, or to the best knowledge of Holdings and each of its Subsidiaries,
following due inquiry, threatened against any of them before the National Labor
Relations Board or any other Governmental Authority and no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement or

 

31



--------------------------------------------------------------------------------

similar agreement that is so pending against Holdings or any of its Subsidiaries
or to the best knowledge of Holdings and its Subsidiaries following due inquiry,
threatened against any of them, (b) no labor dispute, strike, lockout, slowdown
or work stoppage in existence or threatened against, involving or affecting
Holdings or any of its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect, (c) no labor union, labor organization, trade union,
works council, or group of employees of Holdings or any of its Subsidiaries has
made a pending demand for recognition or certification, and there are no
representation or certification proceedings or petitions seeking a
representation proceeding presently pending or threatened to be brought or filed
with the National Labor Relations Board or any other Governmental Authority, and
(d) to the best knowledge of Holdings and each of its Subsidiaries following due
inquiry, no union representation question existing with respect to any of the
employees of Holdings or any of its Subsidiaries and, to the best knowledge of
Holdings and each of its Subsidiaries following due inquiry, no labor union
organizing activity with respect to any employees of Holdings or any of its
Subsidiaries that is taking place, except (with respect to any matter specified
in clause (a), (b), (c), or (d) above, either individually or in the aggregate)
such as is not reasonably likely to have a Material Adverse Effect.

3.20. Employee Benefit Plans.

(a) Holdings, each of its Subsidiaries and each of their respective ERISA
Affiliates are in material compliance with all applicable provisions and
requirements of ERISA and the IRC and the regulations and published
interpretations thereunder with respect to each Employee Benefit Plan, and have
performed all their material obligations under each Employee Benefit Plan. Each
Employee Benefit Plan which is intended to qualify under Section 401(a) of the
IRC has received a favorable determination letter or opinion letter from the
Internal Revenue Service indicating that such Employee Benefit Plan is so
qualified and nothing has occurred subsequent to the issuance of such
determination letter or opinion letter which would cause such Employee Benefit
Plan to lose its qualified status. Neither Holdings nor any of its Subsidiaries,
nor any of their ERISA Affiliates maintains or contributes to any Pension Plan
that is subject to Title IV of ERISA (or the non-U.S. equivalent thereof) or to
any Multiemployer Plan, except as set forth on Schedule 3.20. No liability to
the PBGC (other than required premium payments), the U.S. Department of Labor
(or the non-U.S. equivalent thereof) or the Internal Revenue Service (or the
non-U.S. equivalent thereof) has been or is expected to be incurred by Holdings,
any of its Subsidiaries or any of their ERISA Affiliates with respect to any
Employee Benefit Plan. No ERISA Event has occurred or is reasonably expected to
occur. Except as set forth on Schedule 3.20, and except to the extent required
under Section 4980B of the IRC or similar state or foreign laws, or otherwise
funded entirely by the participants thereof, no Employee Benefit Plan provides
health or welfare benefits (through the purchase of insurance or otherwise) for
any retired or former employee of Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates. The present value of the aggregate benefit
liabilities under each Pension Plan sponsored, maintained or contributed to by
Holdings, any of its Subsidiaries or any of their ERISA Affiliates (determined
as of the end of the most recent plan year on the basis of the actuarial
assumptions specified for funding purposes in the most recent actuarial
valuation for such Pension Plan), did not exceed the aggregate current value of
the assets of such Pension Plan. As of the most recent valuation date for each
Multiemployer Plan, the potential liability of Holdings, its Subsidiaries and
their respective

 

32



--------------------------------------------------------------------------------

ERISA Affiliates for a complete or partial withdrawal from such Multiemployer
Plan (within the meaning of Section 4203 or Section 4205 of ERISA (or the
non-U.S. equivalent thereof)) is zero. Holdings, each of its Subsidiaries and
each of their ERISA Affiliates have complied with the requirements of
Section 515 of ERISA with respect to each Multiemployer Plan and are not in
material “default” (as defined in Section 4219(c)(5) of ERISA (or the non-U.S.
equivalent thereof)) with respect to payments to a Multiemployer Plan.

(b) Each Canadian Credit Party is in material compliance with the requirements
of the Canadian Employee Benefits Laws and other Canadian federal or provincial
laws with respect to each Employee Benefit Plan or Pension Plan. No Canadian
Credit Party has any material withdrawal liability in connection with a Pension
Plan. Each Canadian Credit Party has made all contributions (other than current
contributions not in arrears), required to be made in respect of all Pension
Plans in a timely fashion in accordance with applicable laws and the terms of
such Pension Plans, and there is no unfunded liability of any such Canadian
Credit Party in connection with any current or prior Pension Plan. No lien has
arisen, choate or inchoate, in respect of a Canadian Credit Party or its
property in connection with any Pension Plan (save for contribution amounts not
yet due).

3.21. Certain Fees. Except for Fees paid to GE Capital and the Term Loan Agent,
no broker’s or finder’s fee or commission will be payable with respect hereto or
any of the transactions contemplated hereby.

3.22. Solvency. On the Closing Date, after giving effect to the making of the
Loans and the Term Loans, the Refinancing of the Existing Indebtedness, the
repayment of the Existing Intercompany Notes and the Reorganization contemplated
by this Agreement to occur on the Closing Date, each Credit Party is Solvent.
Following the Closing Date, each Credit Party is and, upon the incurrence of any
Loan or the issuance of any Letter of Credit by such Credit Party on any date on
which this representation and warranty is made, will be, Solvent.

3.23. Term Loan Agreement.

(a) Delivery. Holdings has delivered to Agent complete and correct copies of
(i) each Term Loan Document and of all exhibits and schedules thereto as of the
date hereof, and (ii) copies of any amendment, restatement, supplement or other
modification to or waiver of each Term Loan Document entered into after the date
hereof.

(b) Governmental Approvals. All Governmental Authorizations and all other
authorizations, approvals and consents of any other Person required by the Term
Loan Documents have been obtained and are in full force and effect.

(c) Conditions Precedent. On the Closing Date, all of the conditions to the
effectiveness of the Term Loan Agreement have been duly satisfied other than the
making of the Loans hereunder.

3.24. Compliance with Statutes, Etc. Each of Holdings and its Subsidiaries is in
compliance with its organizational documents and all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities,

 

33



--------------------------------------------------------------------------------

in respect of the conduct of its business and the ownership of its property
(including compliance with all applicable Environmental Laws, zoning,
subdivision, construction, building and land use laws and ordinances with
respect to any Real Estate Asset or governing its business and the requirements
of any permits issued under such laws with respect to any such Real Estate Asset
or the operations of Holdings or any of its Subsidiaries).

3.25. Disclosure. No representation or warranty of any Credit Party contained in
any Loan Document and none of the reports, financial statements or other
documents, certificates or written statements furnished to Lenders by or on
behalf of Holdings or any of its Subsidiaries for use in connection with the
transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact (known to Holdings or any of its
Subsidiaries, in the case of any document not furnished by either of them)
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made. Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by Holdings or any of
its Subsidiaries to be reasonable at the time made, it being recognized by
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ from the projected results. There are no agreements,
instruments and corporate or other restrictions to which any Credit Party is
subject and there are no facts known (or which should upon the reasonable
exercise of diligence be known) to Holdings or any of its Subsidiaries (other
than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to Lenders for use in connection with the transactions
contemplated hereby.

3.26. Terrorism Laws. Each Credit Party is in compliance, in all material
respects, with the Terrorism Laws. No part of the proceeds of the Loans will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity in violation of
the United States Foreign Corrupt Practices Act of 1977, as amended.

3.27. Insurance. The properties of Holdings and each of its Subsidiaries are
adequately insured with financially sound and reputable insurers and in such
amounts, with such deductibles and covering such risks and otherwise on terms
and conditions as are customarily carried or maintained by Persons of
established reputation of similar size and engaged in similar businesses and
such insurance complies with the requirements of Section 5.4. Schedule 3.27 sets
forth a list of all insurance maintained by or on behalf of the Credit Parties
and each of their Subsidiaries as of the Closing Date and, as of the Closing
Date, all premiums in respect of such insurance have been paid.

3.28. Common Enterprise. The successful operation and condition of each of the
Credit Parties is dependent on the continued successful performance of the
functions of the group of the Credit Parties as a whole and the successful
operation of each of the Credit Parties is dependent on the successful
performance and operation of each other Credit Party. Each Credit Party expects
to derive benefit (and its board of directors or other governing body has
determined that it may reasonably be expected to derive benefit), directly and
indirectly, from (i) successful operations of each of the other Credit Parties
and (ii) the credit extended by the

 

34



--------------------------------------------------------------------------------

Lenders to the Credit Parties hereunder, both in their separate capacities and
as members of the group of companies. Each Credit Party has determined that
execution, delivery, and performance of this Agreement and any other Loan
Documents to be executed by such Credit Party is within its purpose, will be of
direct and indirect benefit to such Credit Party, and is in its best interest.

3.29. Security Interest in Collateral. The provisions of this Agreement and the
other Loan Documents create legal, valid and enforceable Liens on all the
Collateral in favor of Agent, for the benefit of itself and the Lenders, and
such Liens constitute perfected and continuing Requisite Priority Liens on the
Collateral, securing the Obligations, enforceable against the applicable Credit
Party and all third parties, except in the case of (a) Permitted Liens, to the
extent any such Permitted Liens would have (and are permitted to have) priority
over the Liens in favor of Agent pursuant to any applicable law or agreement and
(b) Liens perfected only by possession (including possession of any certificate
of title) to the extent Agent has not obtained or does not maintain possession
of such Collateral.

3.30. Affiliate Transactions. Except as set forth on Schedule 3.30, as of the
date of this Agreement, there are no existing or proposed agreements,
arrangements, understandings, or transactions between any Credit Party and any
of the officers, members, managers, directors, stockholders, parents, other
interest holders, employees, or Affiliates (other than Subsidiaries) of any
Credit Party or any members of their respective immediate families, and none of
the foregoing Persons are directly or indirectly indebted to or have any direct
or indirect ownership, partnership, or voting interest in any Affiliate of any
Credit Party or any Person with which any Credit Party has a business
relationship or which competes with any Credit Party.

3.31. Intellectual Property. Each Credit Party and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property necessary to its business as currently conducted, a
correct and complete list of which, as of the date of this Agreement, is set
forth on Schedule 3.31, and the use thereof by the Credit Parties and its
Subsidiaries does not infringe in any material respect upon the rights of any
other Person, and the Credit Parties rights thereto are not subject to any
licensing agreement or similar arrangement. Each Credit Party has taken
reasonable measures to protect the secrecy, confidentiality and value of all
trade secrets used in its business (collectively, the “Business Trade Secrets”).
To the best knowledge of each Credit Party, none of the Business Trade Secrets
have been disclosed to any Person other than employees or contractors of the
Credit Parties who had a need to know and use such Business Trade Secrets in the
ordinary course of employment or contract performance and who executed
appropriate confidentiality agreements prohibiting the unauthorized use or
disclosure of such Business Trade Secrets and containing other terms reasonably
necessary or appropriate for the protection and maintenance of such Business
Trade Secrets. To the best knowledge of each Credit Party, no unauthorized
disclosure of any Business Trade Secrets has been made.

3.32. Permits, Etc. Each Credit Party has, and is in compliance with, all
permits, licenses, authorizations, approvals, entitlements and accreditations
required for such Person lawfully to own, lease, manage or operate, or to
acquire, each business currently owned, leased, managed or operated, or to be
acquired, by such Person, except to the extent the failure to have or comply
with any such permit, license, authorization, approval, entitlement or
accreditation, could not reasonably be expected to have a Material

 

35



--------------------------------------------------------------------------------

Adverse Effect. No condition exists or event has occurred which, in itself or
with the giving of notice or lapse of time or both, would result in the
suspension, revocation, impairment, forfeiture or non-renewal of any such
permit, license, authorization, approval, entitlement or accreditation, and
there is no claim that any thereof is not in full force and effect, except, to
the extent any such condition, event or claim could not be reasonably be
expected to have a Material Adverse Effect.

3.33. Customers and Suppliers. There has been no actual or, to the best
knowledge of any Credit Party, threatened termination, cancellation or
limitation of, or adverse modification to or change in, the business
relationship between (i) any Credit Party, on the one hand, and any customer or
any group thereof, on the other hand, whose agreements with any Credit Party are
individually or in the aggregate material to the business or operations of such
Credit Party, or (ii) any Credit Party, on the one hand, and any supplier or any
group thereof, on the other hand, whose agreements with any Credit Party are
individually or in the aggregate material to the business or operations of such
Credit Party; and there exists no present state of facts or circumstances that
could give rise to or result in any such termination, cancellation, limitation,
modification or change.

3.34. Flood Zone. To the best knowledge of Holdings and each of its
Subsidiaries, the Real Estate Assets are not located in areas identified by the
Federal Emergency Management Agency as having special flood hazards.

3.35. Operating Lease Obligations. On the Closing Date, none of the Credit
Parties has any Operating Lease Obligations other than the Operating Lease
Obligations set forth on Schedule 3.35.

3.36. Business of Insignificant Subsidiaries. Excluding business activities or
assets with a fair market value in the aggregate of less than $500,000 and
aggregate liabilities of less than $350,000, in each case, in the aggregate for
all Insignificant Subsidiaries, no Insignificant Subsidiary is engaged in any
business activities, owns any assets or has any liabilities.

3.37. No Action for Winding-Up or Bankruptcy. There has been no voluntary or
involuntary action taken either by or against the Holdings or any of its
Subsidiaries for any such Person’s winding-up, dissolution, liquidation,
bankruptcy, receivership, administration or similar or analogous events in
respect of such Person or all or any material part of its assets.

3.38. Centre of Main Interests and Establishments. For the purposes of The
Council of the European Union Regulation No. 1346/2000 on Insolvency Proceedings
(the “Regulation”), each U.K. Credit Party’s centre of main interest (as that
term is used in Article 3(1) of the Regulation) is situated in England and Wales
and it has no “establishment” (as that term is used in Article 2(h) of the
Regulation) in any other jurisdiction.

3.39. Financial Assistance. No amount borrowed under the Loan Documents is to be
applied in any manner that may be illegal or contravene any applicable law or
regulation in any relevant jurisdiction concerning financial assistance by a
company for the acquisition of or subscription for shares or concerning the
protection of shareholders’ capital.

 

36



--------------------------------------------------------------------------------

3.40. Nature of Business of Canadian HoldCo. Canadian HoldCo is not engaged in
any business other than activities customary in the operation of holding
companies and the incurrence of the liabilities, if any, under the Loan
Documents and liabilities imposed by law incidental to its corporate existence
and does not have any other liabilities.

3.41. Existing Filings; Termination of Deposit Accounts. (a) The Liens reflected
(i) on the records of the Patent and Trademark Office against the Collateral in
favor of Heller Financial, Inc. and Sanwa Business Credit Corporation, and
(ii) by the UCC-1 financing statements filed in favor of the Secretary of State
of California against one or more of the Credit Parties do not secure any
Indebtedness; (b) the Lien reflected by the PPSA financing statement registered
in favor of GE VFF Canada Limited Partnership, as secured party, is secured by
only a limited number of specified items of equipment; and (c) the Deposit
Account maintained at ABN AMRO Bank, Canada Branch, bearing number 450131803041,
in the name of Canadian HoldCo has been closed.

 

  4. FINANCIAL STATEMENTS AND INFORMATION

4.1. Reports and Notices.

(a) Each Credit Party executing this Agreement hereby agrees that from and after
the Closing Date and until the Termination Date, it shall deliver to Agent or to
Agent and Lenders, as required, the Financial Statements, notices, Projections
and other information at the times, to the Persons and in the manner set forth
in Annex E.

(b) Each Credit Party executing this Agreement hereby agrees that, from and
after the Closing Date and until the Termination Date, it shall deliver to Agent
or to Agent and Lenders, as required, the various Collateral Reports (including
Borrowing Base Certificates in the form of Exhibit 4.1(b)) at the times, to the
Persons and in the manner set forth in Annex F.

4.2. Communication with Accountants. Each Credit Party executing this Agreement
authorizes (a) Agent and (b) so long as an Event of Default has occurred and is
continuing, each Lender, to communicate directly with its independent certified
public accountants, including PricewaterhouseCoopers, and authorizes and shall
instruct those accountants and advisors to communicate to Agent and each Lender
information relating to any Credit Party with respect to the business, results
of operations and financial condition of any Credit Party.

 

  5. AFFIRMATIVE COVENANTS

Each Credit Party executing this Credit Agreement jointly and severally agrees
as to all Credit Parties that from and after the date hereof and until the
Termination Date:

5.1. Existence. Except as otherwise permitted under Section 6.8, each Credit
Party will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and Governmental
Authorizations, qualifications, franchises, licenses and permits material to its
business and to conduct its business in each jurisdiction in which its business
is conducted; provided, that no Credit Party or any of its Subsidiaries shall be
required to preserve any such existence, right or Governmental Authorizations,
qualifications, franchise, licenses and permits if such Person’s board of
directors (or similar

 

37



--------------------------------------------------------------------------------

governing body) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person, and that the loss
thereof is not disadvantageous in any material respect to such Person or to
Lenders.

5.2. Payment of Taxes and Claims. Each Credit Party will, and will cause each of
its Subsidiaries to, pay all Taxes imposed upon it or any of its properties or
assets or in respect of any of its income, businesses or franchises before any
penalty or fine accrues thereon, and all claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided, that no such Tax or claim need be paid if it is being
contested in good faith by appropriate proceedings promptly instituted (in a
commercially reasonable manner under the particular circumstances that then
exist) and diligently conducted, so long as (a) adequate reserve or other
appropriate provision, as shall be required in conformity with GAAP shall have
been made therefor, and (b) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim. No Credit Party will, nor will it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than Holdings or any of its Subsidiaries). Each
Credit Party will (a) withhold from each payment made to any of its past or
present employees, officers or directors, and to any non resident of the country
in which it is resident, the amount of all Taxes and other deductions required
to be withheld therefrom and pay the same to the proper tax or other receiving
officers within the time required under any applicable laws and (b) collect from
all Persons the amount of all Taxes required to be collected from them and remit
the same to the proper tax or other receiving officers within the time required
under any applicable laws.

5.3. Maintenance of Properties. Each Credit Party will, and will cause each of
its Subsidiaries to, (a) maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of Holdings and its Subsidiaries and
from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof and (b) comply at all times with the
provisions of all material leases to which it is a party as lessee or under
which it occupies property, so as to prevent any loss or forfeiture thereof or
thereunder.

5.4. Insurance. Holdings will maintain and cause each of its Subsidiaries to
maintain, insurance with reputable insurance companies or associations
(including, without limitation, comprehensive general liability, environmental
liability, hazard, rent, property, credit and business interruption insurance)
with respect to its properties (including all equipment and Inventory and all
real properties leased or owned by it) and business, in such amounts and
covering such risks as is required by any Governmental Authority having
jurisdiction with respect thereto or as is carried generally in accordance with
sound business practice by companies in similar businesses similarly situated
and in any event in amount, adequacy and scope reasonably satisfactory to Agent.
Without limiting the generality of the foregoing, Holdings will maintain or
cause to be maintained (a) flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable regulations of
the Board of Governors of the Federal Reserve System, and (b) replacement value
casualty

 

38



--------------------------------------------------------------------------------

insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation of similar size and engaged in similar
businesses. Each such policy of insurance shall (i) name Agent, on behalf of
Lenders as an additional insured thereunder as its interests may appear, and
(ii) in the case of each casualty insurance policy, contain a loss payable
clause or endorsement, satisfactory in form and substance to Agent, that names
Agent, on behalf of Lenders, as the loss payee thereunder and provides for at
least thirty (30) days’ prior written notice to Agent of any modification or
cancellation of such policy and that no act or default of Holdings or any other
Person shall affect the right of Agent to recover under such policy or policies
in case of loss or damage.

5.5. Books and Records; Inspections. Each Credit Party will, and will cause each
of its Subsidiaries to, (a) keep adequate books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities and (b) permit any representatives
designated by Agent or any Lender (including employees of Agent, any Lender or
any consultants, accountants, lawyers and appraisers retained by Agent) to visit
and inspect any of the properties of any Credit Party and any of its respective
Subsidiaries, to inspect, copy and take extracts from its and their financial
and accounting records, and to discuss its and their affairs, finances and
accounts with its and their officers and independent accountants and auditors,
all upon reasonable notice and at such reasonable times during normal business
hours (so long as no Default or Event of Default has occurred and is continuing)
and as often as may reasonably be requested and by this provision the Credit
Parties authorize such accountants to discuss with Agent and each Lender and
such representatives the affairs, finances and accounts of Holdings and its
Subsidiaries and any other information relating to Holdings or any of its
Subsidiaries. The Credit Parties acknowledge that Agent, after exercising its
rights of inspection, may prepare and distribute to the Lenders certain reports
pertaining to the Credit Parties’ assets for internal use by Agent and the
Lenders. After the occurrence and during the continuance of any Event of
Default, each Credit Party shall provide Agent and each Lender with access to
its customers and suppliers.

5.6. Lenders Meetings. Holdings and its Subsidiaries will, upon the request of
Agent or Requisite Lenders, participate in a meeting of Agent and Lenders once
during each Fiscal Year to be held at the corporate offices of Holdings (or at
such other location as may be agreed to by Holdings and Agent) at such time as
may be agreed to by Holdings and Agent.

5.7. Compliance with Laws. Each Credit Party will comply, and shall cause each
of its Subsidiaries and all other Persons, if any, on or occupying any
Facilities to comply, with the requirements of all applicable laws, rules,
statutes, regulations and orders of any Governmental Authority (including all
Environmental Laws). Each Credit Party shall take all reasonable and necessary
actions to ensure that no portion of the Loans will be used, disbursed or
distributed for any purpose, or to any Person, directly or indirectly, in
violation of any of the Terrorism Laws and shall take all reasonable and
necessary action to comply in all material respects with all Terrorism Laws with
respect thereto.

 

39



--------------------------------------------------------------------------------

5.8. Environmental.

(a) Environmental Disclosure. Holdings will deliver to Agent and Lenders:

(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Holdings or any of its Subsidiaries
or by independent consultants, Governmental Authorities or any other Persons,
with respect to significant environmental matters at any Facility or with
respect to any Environmental Claims;

(ii) promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported by Holdings or any of
its Subsidiaries to any Governmental Authority under any applicable
Environmental Laws, (2) any remedial action taken by Holdings or any other
Person in response to (A) any Hazardous Materials Activities the existence of
which has a reasonable possibility of resulting in one or more Environmental
Claims having, individually or in the aggregate, a Material Adverse Effect, or
(B) any Environmental Claims that, individually or in the aggregate, have a
reasonable possibility of resulting in a Material Adverse Effect, and (3) the
discovery by Holdings or any of its Subsidiaries of any occurrence or condition
on any real property adjoining or in the vicinity of any Facility that could
cause such Facility or any part thereof to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws;

(iii) as soon as practicable following the sending or receipt thereof by
Holdings or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect, (2) any Release required to be reported by Holdings or any of
its Subsidiaries to any federal, state or local governmental or regulatory
agency, and (3) any request for information from any Governmental Authority that
suggests such agency is investigating whether Holdings or any of its
Subsidiaries may be potentially responsible for any Hazardous Materials
Activity;

(iv) prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Holdings or any of its Subsidiaries
that could reasonably be expected to (A) expose Holdings or any of its
Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of Holdings or any of its Subsidiaries to maintain in
full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (2) any proposed
action to be taken by Holdings or any of its Subsidiaries to modify current
operations in a manner that could reasonably be expected to subject Holdings or
any of its Subsidiaries to any additional material obligations or requirements
under any Environmental Laws that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; and

 

40



--------------------------------------------------------------------------------

(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Agent in relation to any matters
disclosed pursuant to this Section 5.8(a).

(b) Hazardous Materials Activities, Etc. Each Credit Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Credit Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against such Credit Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(c) Right of Access and Inspection. With respect to any event described in
Section 5.8(a), or if an Event of Default has occurred and is continuing, or if
Agent reasonably believes that Holdings or any Subsidiary has breached any
representation, warranty or covenant related to environmental matters (including
those contained in Section 3.11 or 5.8):

(i) Agent and its representatives shall have the right, but not the obligation
or duty, to enter the Facilities at reasonable times for the purposes of
observing the Facilities and their compliance with the terms of this Agreement.
Such access shall include, at the reasonable request of Agent, access to
relevant documents and employees of Holdings and its Subsidiaries and to their
outside representatives, to the extent necessary to obtain necessary information
related to the event at issue. If an Event of Default has occurred and is
continuing, the Credit Parties shall conduct such tests and investigations on
the Facilities or relevant portion thereof, as reasonably requested by Agent,
including the preparation of a Phase I Report or such other sampling or analysis
as is reasonably determined to be necessary under the circumstances by a
qualified environmental engineer or consultant. If an Event of Default has
occurred and is continuing, and if a Credit Party does not undertake such tests
and investigations in a reasonably timely manner following the request of Agent,
Agent may hire an independent engineer, at the Credit Parties’ expense, to
conduct such tests and investigations. Agent will make all reasonable efforts to
conduct any such tests and investigations so as to avoid interfering with the
operation of the Facility

(ii) Any observations, tests or investigations of the Facilities by or on behalf
of Agent shall be solely for the purpose of protecting the Lenders security
interests and rights under the Loan Documents. The exercise of Agent’s rights
under this subsection (c) shall not constitute a waiver of any default of any
Credit Party or impose any liability on Agent or any of the Lenders. In no event
will any observation, test or investigation by or on behalf of Agent be a
representation that Hazardous Materials are or are not present in, on or under
any of the Facilities, or that there has been or will be compliance with any
Environmental Law and Agent shall not be deemed to have made any representation
or warranty to any party regarding

 

41



--------------------------------------------------------------------------------

the truth, accuracy or completeness of any report or findings with regard
thereto. Neither any Credit Party nor any other party is entitled to rely on any
observation, test or investigation by or on behalf of Agent. Agent and the
Lenders owe no duty of care to protect any Credit Party or any other party
against, or to inform any Credit Party or any other party of, any Hazardous
Materials or any other adverse condition affecting any of the Facilities. Agent
may, in its sole discretion, disclose to the applicable Credit Party, or to any
other party if so required by law, any report or findings made as a result of,
or in connection with, its observations, tests or investigations. If a request
is made of Agent to disclose any such report or finding to any third party, then
Agent shall endeavor to give the applicable Credit Party prior notice of such
disclosure and afford such Credit Party the opportunity to object or defend
against such disclosure at its own and sole cost; provided, that the failure of
Agent to give any such notice or afford such Credit Party the opportunity to
object or defend against such disclosure shall not result in any liability to
Agent. Each Credit Party acknowledges that it may be obligated to notify
relevant Governmental Authorities regarding the results of any observation, test
or investigation disclosed to such Credit Party, and that such reporting
requirements are site and fact-specific and are to be evaluated by such Credit
Party without advice or assistance from Agent.

(d) If counsel to Holdings or any of its Subsidiaries reasonably determines
(1) that provision to Agent of a document otherwise required to be provided
pursuant to this Section 5.8 (or any other provision of this Agreement or any
other Loan Document relating to environmental matters) would jeopardize an
applicable attorney-client or work product privilege pertaining to such
document, then Holdings or its Subsidiary shall not be obligated to deliver such
document to Agent but shall provide Agent with a notice identifying the author
and recipient of such document and generally describing the contents of the
document. Upon request of Agent, Holdings and its Subsidiaries shall take all
reasonable steps necessary to provide Agent with the factual information
contained in any such privileged document.

5.9. Subsidiaries. In the event that any Person becomes a Subsidiary of
Holdings, or fails to remain an Insignificant Subsidiary, Holdings shall
(a) concurrently with such Person becoming a Subsidiary or failing to remain an
Insignificant Subsidiary, cause such Subsidiary to become a Guarantor under the
Subsidiary Guaranty, and a Grantor under the U.S. Pledge and Security Agreement,
the Canadian Security Documents or the U.K. Security Documents, as applicable,
by executing and delivering to Agent such joinders, supplements or other
documents as Agent may reasonably request, and, in the case of a Subsidiary
organized under the laws of England, by executing and delivering to Agent a
Collateral Document in substantially the same form as the U.K. Fixed and
Floating Security Document, and (b) take all such actions and execute and
deliver, or cause to be executed and delivered, all such documents, instruments,
agreements, and certificates as are similar to those described in Annex D. In
the event that any Person becomes a Foreign Subsidiary of Holdings after the
Closing Date and the Credit Parties provide satisfactory evidence to Agent that
material adverse tax consequences to Holdings and its Subsidiaries would result
if such Foreign Subsidiary were to become a Guarantor hereunder, such Foreign
Subsidiary shall not be required to become a Guarantor until such time as such
material tax consequent would not result therefrom; provided, however, that if
the ownership interests of such Foreign Subsidiary are owned by Holdings or by
any Domestic

 

42



--------------------------------------------------------------------------------

Subsidiary thereof, Holdings shall, or shall cause such Domestic Subsidiary to,
deliver, all such documents, instruments, agreements, and certificates as are
similar to those described in Section 3.1 with respect to such Foreign
Subsidiary, and Holdings shall take, or shall cause such Domestic Subsidiary to
take, all of the actions referred to in Section 3.1 necessary to grant and to
perfect a Requisite Priority Lien in favor of Agent, for the benefit of itself
and the Lenders, under the U.S. Pledge and Security Agreement (or other
Collateral Document, as appropriate) in sixty five percent (65%) of such
ownership interests, and, in the case of a Subsidiary organized under the laws
of England, the holders of the Stock of such Subsidiary shall promptly execute
and deliver to Agent a U.K. Share Charge with respect to the Stock of such
Subsidiary. With respect to each such Subsidiary, Holdings shall promptly send
to Agent written notice setting forth with respect to such Person (i) the date
on which such Person became a Subsidiary of Holdings, and (ii) all of the data
required to be set forth on Schedules 3.1 and 3.2 with respect to all
Subsidiaries of Holdings; provided, that such written notice shall be deemed to
supplement Schedules 3.1 and 3.2 for all purposes hereof. For the avoidance of
doubt, it is hereby agreed that Canadian HoldCo shall not be required to take
any of the actions specified in clause (a) or (b) above.

5.10. Additional Material Real Estate Assets. In the event that any Credit Party
acquires a Material Real Estate Asset after the Closing Date or a Real Estate
Asset owned or leased on the Closing Date becomes a Material Real Estate Asset
and such interest has not otherwise been made subject to the Lien of the
Collateral Documents in favor of Agent, for the benefit of itself and the
Lenders, then such Credit Party, contemporaneously with acquiring such Material
Real Estate Asset, or promptly after a Real Estate Asset owned or leased on the
Closing Date becomes a Material Real Estate Asset, shall take all such actions
and execute and deliver, or cause to be executed and delivered, all such
mortgages, documents, instruments, agreements, opinions and certificates similar
to those described in Annex D with respect to each such Material Real Estate
Asset that Agent shall reasonably request to create in favor of Agent, for the
benefit of itself and the Lenders, a valid and, subject to any filing and/or
recording referred to herein, perfected Requisite Priority security interest in
such Material Real Estate Assets. In addition to the foregoing, Holdings shall,
at the request of Requisite Lenders, deliver, from time to time, to Agent such
appraisals as are required by law or regulation of Real Estate Assets with
respect to which Agent has been granted a Lien.

5.11. Pensions.

(a) Each U.K. Credit Party shall ensure that all pension schemes maintained or
operated by or for the benefit of it or any of its Subsidiaries and/or any of
its employees:

(i) are maintained and operated in accordance with all applicable laws and
contracts and their governing provisions; and

(ii) are funded in accordance with the governing provisions of the scheme with
any funding shortfall advised by actuaries of recognized standing being
rectified in accordance with those governing provisions.

 

43



--------------------------------------------------------------------------------

(b) Each U.K. Credit Party shall promptly notify Agent of any material change in
the rate of contributions to any pension schemes referred to in paragraph
(a) above paid or recommended to be paid (whether by the scheme actuary or
otherwise) or required (by law or otherwise).

5.12. [Intentionally Omitted].

5.13. Further Assurances. At any time or from time to time upon the request of
Agent, each Credit Party will, at its expense, promptly execute, acknowledge and
deliver such further documents and do such other acts and things as Agent may
reasonably request in order to effect fully the purposes of the Loan Documents,
including providing Lenders with any information reasonably requested pursuant
to Section 11.18. In furtherance and not in limitation of the foregoing, each
Credit Party shall take such actions as Agent may reasonably request from time
to time to ensure that the Obligations are guarantied by the Guarantors and are
secured by substantially all of the assets of Holdings, and its Subsidiaries and
all of the outstanding Stock of each Subsidiary of Holdings (subject to
limitations contained in the Loan Documents with respect to Foreign
Subsidiaries).

5.14. Miscellaneous Business Covenants. Unless otherwise consented to by Agent
and Requisite Lenders:

(a) Non-Consolidation. Holdings will and will cause each of its Subsidiaries to:
(i) maintain entity records and books of account separate from those of any
other entity which is an Affiliate of such entity; (ii) not commingle its funds
or assets with those of any other entity which is an Affiliate of such entity;
and (iii) provide that its board of directors or other analogous governing body
will hold all appropriate meetings to authorize and approve such entity’s
actions, which meetings will be separate from those of other entities.

(b) Cash Management Systems. Holdings and its Subsidiaries shall establish and
maintain cash management systems in accordance with Annex C. As of the Closing
Date, all bank accounts and investment accounts of the Credit Parties are listed
on Schedule 5.14 and such Schedule designates which such accounts are deposit
accounts. Except as permitted by Section 6.6(a), no Credit Party shall maintain
or open any deposit account unless the depository bank for such account shall
have entered into a blocked account agreement with Agent, in form and substance
reasonably satisfactory to Agent.

(c) Conduct of Business. Holdings and its Subsidiaries shall continue to engage
in business of the same general types as now conducted by them.

5.15. Use of Proceeds. The proceeds of the Loans will be used only to refinance
the Existing Indebtedness and to repay the Existing Intercompany Notes, for
working capital and general corporate purposes and to pay fees and expenses
relating to such refinancing and the transactions contemplated by this
Agreement. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any law, including
Regulations T, U and X of the Board of Governors of the Federal Reserve System.

5.16. [Intentionally Omitted].

 

44



--------------------------------------------------------------------------------

5.17. Financial Consultant. By not later than May 11, 2007, the Credit Parties
shall have (i) retained a financial consultant, acceptable to Agent, as their
financial consultant with respect to the U.S. operations of the Credit Parties,
pursuant to a written agreement in form and substance acceptable to Agent and
the Lenders, and (ii) delivered a fully-executed copy of such agreement to
Agent, certified as true and correct by an Authorized Officer of Holdings. The
Credit Parties shall continue the retention of such financial consultant, as
well as any financial consultant retained by the Credit Parties prior to the
Closing Date, until such time as the Credit Parties receive the prior written
consent of Agent to discontinue such retention. Upon the request of Agent to
Holdings, the Credit Parties shall promptly, and in any event, within five
(5) Business Days following the receipt of such request, retain and continue the
retention of a financial consultant with respect to any jurisdiction in which
the Credit Parties are not currently retaining the services of a financial
consultant acceptable to Agent, which financial consultant shall be selected by
the Credit Parties from a list of three (3) financial consultants identified to
the Credit Parties by Agent as being acceptable to Agent, as their financial
consultant pursuant to a written agreement in form and substance acceptable to
Agent and the Lenders. At all times during the retention of any such financial
consultants, the Credit Parties shall provide such financial consultant’s
representatives with all assistance and cooperation necessary to fully perform
their duties under such retention agreement, and, upon Agent’s reasonable
request, shall make such financial consultant’s representatives available to
Agent and Lenders to discuss any recommendations that such financial consultant
may have with respect to the business of the Credit Parties with Agent and the
Lenders.

5.18. Information Technology. Within 90 days following the Closing Date, the
Credit Parties shall have delivered to Agent, in form and substance satisfactory
to Agent and Lenders:

(a) (i) a 24-hour disaster recovery plan, outlining detailed methodologies and
roles and responsibilities to address business interruption issues and disaster
recovery issues under a variety of scenarios, and (ii) evidence that such
disaster recovery plan has been tested and implemented;

(b) a fully-executed copy of an amendment to the SunGard Agreement pursuant to
which SunGard (i) agrees to provide the Credit Parties with a period of not less
than two (2) Business Days to cure any violation of the SunGard Agreement
resulting from the Credit Parties attaching any hardware to the leased SunGard
network that has not been previously identified on a schedule to the SunGard
Agreement, which cure period shall commence on the Business Day that SunGard
provides notice to the Credit Parties of such violation, and (ii) confirms that
SunGard shall not be entitled to terminate the SunGard Agreement or otherwise
exercise remedies against any Credit Party as a result of such violation either
(A) during the cure period, or (B) thereafter, to the extent that such violation
is cured within such cure period, which amendment shall be certified as a true
and correct copy thereof, by an Authorized Officer of Holdings; and

(c) a fully-executed copy of an amendment to the SunGard Agreement pursuant to
which the number of offsite leased workstations available to the Credit Parties
in the event of a disaster is increased to not less than 100, which amendment
shall be certified as a true and correct copy thereof, by an Authorized Officer
of Holdings.

 

45



--------------------------------------------------------------------------------

5.19. Collateral Access Agreements. Use commercially reasonable efforts to
obtain Landlord Collateral Access Agreements in favor of Agent, in form and
substance reasonably acceptable to Agent, with respect to the Real Estate Assets
leased by certain of the Credit Parties at (a) 4 San Joaquin Plaza, Suite 200,
Newport Beach, California 92660, (b) 27 Leacroft Road, Birchwood, Warrington,
Cheshire, United Kingdom, (c) Wingates Industrial Estate, Westhoughton, Bolton,
United Kingdom, and (d) to the extent the Credit Parties maintain any assets on
such Real Estate Asset after May 31, 2007, 11890 North Lakeridge, Ashland,
Virginia 23005; provided, that, at all times prior to the delivery of a Landlord
Collateral Access Agreement for each such location (in form and substance
reasonably acceptable to Agent), Agent shall maintain a Reserve in an amount
equal to 3 months rent for such location.

5.20. Deposit Accounts. By not later than May 31, 2007, provide evidence,
satisfactory in form and substance to Agent, that the Credit Parties have either
closed or obtained control agreements, in form and substance satisfactory to
Agent with respect to each of the following Deposit Accounts: (a) Deposit
Account bearing account number 004113832640 maintained by Bank of America, N.A.
in the name of Holdings, (b) Deposit Account bearing account number 1722-7947
maintained by City National Bank in the name of SVG Distribution, Inc., and
(c) Deposit Account bearing account number 1721-7569 maintained by City National
Bank in the name of Crave Entertainment Group, Inc.

5.21. Post-Closing Matters. By not later than May 31, 2007, provide evidence,
satisfactory in form and substance, to Agent, that (a) the Liens reflected on
the records of the Patent and Trademark Office against the Collateral in favor
of Heller Financial, Inc. and Sanwa Business Credit Corporation have been
removed of record; (b) the PPSA financing statement registered in favor of GE
VFF Canada Limited Partnership, as secured party, against Canadian Operating
Company has either (i) been amended to reflect the specified equipment to which
such Lien relates, or an estoppel letter has been issued by GE VFF Canada
Limited Partnership confirming that the Lien reflected by such PPSA financing
statement is secured only by certain specified equipment, or (ii) been
discharged; and (c) the UCC-1 financing statements filed in favor of the
Secretary of State of California against one or more of the Credit Parties have
been terminated of record.

5.22. Closing Opinions. By not later than 5:00 p.m. (New York time) on May 1,
2007, Lenders and their respective counsel shall have received originally
executed copies of the favorable written opinions of (i) Honigman Miller
Schwartz and Cohn LLP, counsel for Credit Parties, (ii) Loeb & Loeb LLP,
California counsel for Credit Parties, and (iii) Fasken Martineau DuMolin LLP,
Canadian counsel for Credit Parties, which opinions shall be in form and
substance satisfactory to Agent, but substantially in the form of the draft
opinions delivered to Agent on the Closing Date.

 

  6. NEGATIVE COVENANTS

Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof until the Termination
Date:

6.1. Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

(a) the Obligations;

(b) Indebtedness owing from one Credit Party to another Credit Party; provided
that (i) all such Indebtedness shall be evidenced by promissory notes and all
such notes shall be subject to a Requisite Priority Lien pursuant to the U.S.
Pledge and Security Agreement, the Canadian Security Documents or the U.K.
Security Documents, as the case may be, (ii) all such

 

46



--------------------------------------------------------------------------------

Indebtedness shall be unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of the applicable
promissory notes or an intercompany subordination agreement that in any such
case, is reasonably satisfactory to Agent; provided that if the aggregate amount
of Indebtedness from any one Credit Party to another Credit Party exceeds
$5,000,000, upon the request of Agent such Indebtedness shall be secured
pursuant to applicable documentation in form, scope and substance satisfactory
to Agent, and (iii) no adverse tax consequences shall result from the incurrence
of such Indebtedness;

(c) (i) Indebtedness under the Term Loan Agreement in an aggregate principal
amount not to exceed the aggregate outstanding principal amount of the loans
made pursuant to the Term Loan Agreement equal to $150,000,000; provided that,
(x) the Term Loan Agent and the Credit Parties shall have executed and delivered
to Agent the Intercreditor Agreement, and (y) the Term Loan Agreement is not
amended to increase the Loans made available thereunder, and (ii) the
refinancing of the Indebtedness under the Term Loan Agreement; provided, that
(A) the aggregate outstanding principal amount of the loans made pursuant to
such new term loan facility shall not exceed the amounts set forth in subclause
(i) above, (B) the lender or lenders under such new term loan facility and the
Credit Parties shall have executed and delivered to Agent an intercreditor
agreement, substantially in the form of the Intercreditor Agreement, (C) the
Term Loan Agreement is replaced with another term loan agreement, the terms and
conditions of which are no less favorable to the Credit Parties and the Lenders
than the Term Loan Agreement entered into on the Closing Date, and (D) the
lender or lenders party to such new term loan facility are reasonably acceptable
to the Lenders (such Indebtedness, the “Term Loan Debt”).

(d) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;

(e) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with customary Deposit Accounts maintained by a Credit
Party as part of its ordinary cash management program;

(f) Performance guaranties in the ordinary course of business and consistent
with historic practices of the obligations of suppliers, customers, franchisees
and licensees of Holdings and its Subsidiaries;

(g) guaranties by a Borrower of Indebtedness of a Subsidiary that guarantees the
Obligations of such Borrower hereunder or guaranties by a Subsidiary of a
Borrower whose Obligations are guaranteed by such Subsidiary, of Indebtedness of
such Borrower or a Subsidiary of such Borrower that guarantees the Obligations
of such Borrower with respect, in each case, to Indebtedness otherwise permitted
to be incurred pursuant to this Section 6.1;

(h) Indebtedness described on Schedule 6.1, but not any extensions, renewals or
replacements of such Indebtedness except (i) renewals and extensions expressly
provided for in the agreements evidencing any such Indebtedness as the same are
in

 

47



--------------------------------------------------------------------------------

effect on the date of this Agreement, and (ii) refinancings and extensions of
any such Indebtedness if the terms and conditions thereof, including those
relating to amortization, maturity, collateral and subordination, are not less
favorable to the obligor thereon or to the Lenders than the Indebtedness being
refinanced or extended and are otherwise on prevailing market terms and
conditions, and the average life to maturity thereof is greater than or equal to
that of the Indebtedness being refinanced or extended; provided, that such
Indebtedness permitted under the immediately preceding subclause (i) or
(ii) above shall not (A) include Indebtedness of an obligor that was not an
obligor with respect to the Indebtedness being extended, renewed or refinanced,
(B) exceed in a principal amount the Indebtedness being renewed, extended or
refinanced, or (C) be incurred, created or assumed if any Default or Event of
Default has occurred and is continuing or would result therefrom;

(i) Indebtedness of any Subsidiary of Holdings with respect to Capital Leases;
provided, that the principal amount of such Indebtedness, when aggregated with
the principal amount of all Indebtedness incurred under clause (j) below, shall
not exceed at any time $2,000,000 in the aggregate for all Credit Parties;

(j) purchase money Indebtedness of any Subsidiary of Holdings (including any
Indebtedness acquired in connection with a Permitted Acquisition); provided,
that, (i) any such Indebtedness (A) shall be secured only by the asset acquired
in connection with the incurrence of such Indebtedness, and (B) shall constitute
not less than ninety-five percent (95%) of the aggregate consideration paid with
respect to such asset, and (ii) the aggregate amount of all such Indebtedness,
when aggregated with the principal amount of all Indebtedness incurred under
subclause (i) above, shall not exceed at any time $2,000,000 in the aggregate
for all Credit Parties;

(k) other unsecured Indebtedness of Holdings and its Subsidiaries, in an
aggregate amount not to exceed, at any time, $1,000,000; and

(l) obligations under Interest Rate Agreements and Currency Agreements not
entered into for speculative purposes and approved by Agent;

provided, that no Indebtedness otherwise permitted by clauses (i), (j), (k), or
(l) of this Section 6.1 shall be assumed, created, or otherwise refinanced if a
Default or Event of Default has occurred or would result therefrom.

6.2. Liens. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or Accounts and any Security) of Holdings or any
of its Subsidiaries, whether now owned or hereafter acquired, or any income or
profits therefrom, or file or permit the filing of, or permit to remain in
effect, any financing statement or other similar notice of any Lien with respect
to any such property, asset, income or profits under the Code of any State or
other jurisdiction or under any similar recording or notice statute, except:

(a) Liens in favor of Agent for the benefit of itself and the Lenders granted
pursuant to any Loan Document;

 

48



--------------------------------------------------------------------------------

(b) Liens for Taxes if obligations with respect to such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted so long as such reserves or other appropriate provisions,
if any, as shall be required by GAAP shall have been made for any such contested
amounts;

(c) statutory Liens of landlords, banks (and rights of set off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401 (a)(29)
or 412(n) of the IRC or by ERISA), in each case incurred in the ordinary course
of business (i) for amounts not yet overdue, or (ii) for amounts that are
overdue and that (in the case of any such amounts overdue for a period in excess
of five (5) days) are being contested in good faith by appropriate proceedings,
so long as such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made for any such contested amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money, or other Indebtedness), so
long as no foreclosure, sale or similar proceedings have been commenced with
respect to any portion of the Collateral on account thereof;

(e) easements, rights of way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the value or use of the property to which
such Lien is attached or with the ordinary conduct of the business of Holdings
or any of its Subsidiaries;

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

(g) Liens solely on any cash earnest money deposits made by Holdings or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property, in each
case which do not and will not interfere with or affect in any material respect
the use, value or operations of any Closing Date Mortgaged Property or Material
Real Estate Asset or the ordinary conduct of the business of Holdings or such
Subsidiary;

 

49



--------------------------------------------------------------------------------

(k) licenses of patents, trademarks and other intellectual property rights
granted by Holdings or any of its Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of Holdings or such Subsidiary;

(l) Liens described on Schedule 6.2 (and Liens securing any renewals or
refinancing of the Indebtedness secured thereby to the extent permitted by
Section 6.1(h)) or on a Title Policy delivered pursuant to Annex D;

(m) Liens securing Indebtedness permitted pursuant to Section 6.1(i) or (j);
provided, that any such Lien shall encumber only the asset acquired with the
proceeds of such Indebtedness and shall be created substantially simultaneously
with the acquisition of such asset;

(n) Liens securing the Term Loan Debt so long as any such Lien is subject to the
Intercreditor Agreement;

(o) Liens securing Indebtedness permitted pursuant to Section 6.1(b) (to the
extent such Liens are required by Agent); and

(p) Prior Statutory Claims.

6.3. No Further Negative Pledges. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to an Asset Sale permitted under
Section 6.8 and (b) restrictions by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses and
similar agreements entered into in the ordinary course of business (provided
that such restrictions are limited to the property or assets secured by such
Liens or the property or assets subject to such leases, licenses or similar
agreements, as the case may be) no Credit Party shall, nor shall it permit any
of its Subsidiaries to, enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired.

6.4. Restricted Junior Payments. No Credit Party shall, nor shall it permit any
of its Subsidiaries or Affiliates through any manner or means or through any
other Person to, directly or indirectly, declare, order, pay, make or set apart,
or agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment except that (a) so long as (i) no Default or Event of Default
shall have occurred and be continuing or shall be caused thereby, (ii) after
giving effect to such proposed Restricted Junior Payment, Borrowing Availability
(after taking into account the Incremental Availability Reserve, the Term Loan
Reserve, the Minimum Availability Amount and all other Reserves then in effect)
on an average pro forma basis (determined in accordance with Section 6.7 and
Annex G) for (A) the 30 day period immediately prior to the making of such
Restricted Junior Payment, and (B) the 30 day period immediately following the
making of such Restricted Junior Payment equals or exceeds the Specified
Availability Amount at such time; (iii) Consolidated Adjusted EBITDA for the
twelve month period ending on the last day of the most recently ended

 

50



--------------------------------------------------------------------------------

Fiscal Month for which financial statements have been delivered to Agent in
accordance with the provisions of Annex E equals or exceeds $65,000,000; and
(iv) after giving effect to such proposed Restricted Junior Payment, the Fixed
Charge Coverage Ratio of Holdings and its Subsidiaries, on a pro forma basis
(determined in accordance with Section 6.7 and Annex G) for (A) the most
recently ended twelve-month period for which financial statements are available
immediately preceding the making of such proposed Restricted Junior Payment, and
(B) the twelve-month period immediately following the making of such Restricted
Junior Payment, is equal to or greater than 1.1:1.0; then (x) the Borrowers and
the Guarantor Subsidiaries may (through Holdings) (1) make Restricted Junior
Payments in cash in an aggregate amount not to exceed (when combined with the
amount specified in clause (2) below) $7,000,000 during such Fiscal Year, and
(2) repurchase Stock in an aggregate amount not to exceed (when combined with
the amount specified in clause (1) above) $7,000,000 during such Fiscal Year;
(b) the Borrowers and the Guarantor Subsidiaries may make Restricted Junior
Payments to Holdings in an aggregate amount not to exceed $1,000,000 in any
Fiscal Year to the extent necessary to permit Holdings to pay general
administrative costs and expenses so long as Holdings applies the amount of any
such Restricted Junior Payment for such purpose, (c) the Borrowers and the
Guarantor Subsidiaries may make Restricted Junior Payments to Holdings to the
extent necessary to permit Holdings to discharge the consolidated tax
liabilities of Holdings and its Subsidiaries, so long as Holdings applies the
amount of any such Restricted Junior Payment for such purpose, (d) any
Subsidiary of Holdings may make Restricted Junior Payments to any Credit Party
(other than Holdings), (e) any Subsidiary of Holdings may make Restricted Junior
Payments to Holdings to the extent that Holdings immediately transfers the
amount of such Restricted Junior Payment by way of capital contribution to
Canadian HoldCo, and Canadian HoldCo immediately transfers the amount of such
Restricted Junior Payment by way of capital contribution to UK Operating Company
or Canadian Operating Company, as the case may be, (f) Canadian Operating
Company and UK Operating Company may make Restricted Junior Payments to Canadian
HoldCo; provided that Canadian HoldCo immediately transfers the amount of such
Restricted Junior Payment by way of capital contribution to UK Operating Company
or Canadian Operating Company, as the case may be, and (g) any Subsidiary of
Holdings may make Restricted Junior Payments to Holdings; provided that Holdings
immediately transfers the amount of such Restricted Junior Payment by way of
capital contribution to another Credit Party. Nothing contained in this
Section 6.4 shall operate to permit or authorized the payment of any management
or similar fee unless such payment is also permitted under Section 6.11;
provided, however, that any Credit Party may pay management fees, royalty fees,
guarantee fees and other similar fees to any other Credit Party, subject to the
limitations contained in Section 6.13.

6.5. Restrictions on Subsidiary Distributions. Except as provided herein, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Holdings to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Stock owned by Holdings or any other Subsidiary of Holdings,
(b) repay or prepay any Indebtedness owed by such Subsidiary to Holdings or any
other Subsidiary of Holdings, (c) make loans or advances to Holdings or any
other Subsidiary of Holdings, or (d) transfer any of its property or assets to
Holdings or any other Subsidiary of Holdings other than restrictions (i) in
agreements evidencing Indebtedness permitted by Section 6.1(k) that impose
restrictions on the property so acquired, (ii) by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements

 

51



--------------------------------------------------------------------------------

entered into in the ordinary course of business to the extent such agreements
are permitted hereunder, and (iii) that are or were created by virtue of any
transfer of, agreement to transfer or option or right with respect to any
property, assets or Stock not otherwise prohibited under this Agreement. No
Credit Party shall, nor shall it permit its Subsidiaries to, enter into any
Contractual Obligation which would prohibit a Subsidiary of Holdings from
becoming a Credit Party.

6.6. Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture, except:

(a) Investments in Cash and Cash Equivalents; provided, that, the aggregate
amount of Cash and Cash Equivalents of Holdings and its Subsidiaries
(i) maintained in Deposit Accounts in the United States that do not constitute
Blocked Accounts will not exceed $50,000, (ii) maintained in Deposit Accounts in
Canada that do not constitute Blocked Accounts will not exceed $50,000,
(iii) maintained in Deposit Accounts in the United Kingdom that do not
constitute Blocked Accounts will not exceed $50,000, (iv) maintained in Canada,
whether or not in Blocked Accounts, but excluding any Blocked Cash, will not
exceed (A) from the date that is two weeks following the date on which an
initial draft of the Canadian control agreement is delivered to the Borrower
Representative until May 31, 2007, $2,500,000 plus an amount sufficient to fund
any checks written on such Canadian Blocked Accounts that have not yet cleared,
and (B) on and after May 31, 2007, $2,500,000, and (v) maintained in the United
Kingdom, whether or not in Blocked Accounts, but excluding any Blocked Cash,
will not exceed (A) from the date that is two weeks following the date on which
an initial draft of the United Kingdom Notice of Charge of Bank Account is
delivered to the Borrower Representative until May 31, 2007, $5,000,000 plus an
amount sufficient to fund any checks written on such United Kingdom Blocked
Accounts that have not yet cleared, and (B) on and after May 31, 2007,
$5,000,000; provided; however, notwithstanding anything to the contrary
contained in this Section 6.6(a), under no circumstances shall Deposit Accounts
used for collection of customer payments be maintained unless such Deposit
Account is also a Blocked Account;

(b)(i) equity Investments owned as of the Closing Date in any Subsidiary, and
(ii) Investments made after the Closing Date in (A) any wholly owned Guarantor
Subsidiaries of Holdings, and (B) Canadian HoldCo; provided, that in the case of
clause (B) hereof, Canadian HoldCo immediately transfers such Investment by way
of capital contribution, to Canadian Operating Company or UK Operating Company;

(c) Investments (i) received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business, and
(ii) constituting deposits, prepayments and other credits to suppliers made in
the ordinary course of business consistent with the past practices of Holdings
and its Subsidiaries;

 

52



--------------------------------------------------------------------------------

(d) intercompany loans to the extent permitted under Sections 6.1(b) and 6.1(k);

(e) Consolidated Capital Expenditures permitted by Section 6.7 and Annex G;

(f) loans and advances to employees of Holdings and its Subsidiaries (i) made in
the ordinary course of business and described on Schedule 6.6, and (ii) any
refinancings of such loans after the Closing Date in an aggregate amount not to
exceed at any time $500,000;

(g) Investments made in connection with Permitted Acquisitions permitted
pursuant to Section 6.8;

(h) Investments consisting of Interest Rate Agreements otherwise permitted by
Section 6.1(m).

(i) Investments described on Schedule 6.6;

(j) other Investments in an aggregate amount not to exceed at any time
$1,000,000; and

(k) Guarantees otherwise permitted by Section 6.1.

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.4. Notwithstanding
the foregoing, no Investment otherwise permitted by clause (d), (f), (g) or
(h) of this Section 6.6 shall be permitted if any Default or Event of Default
has occurred and is continuing or would result therefrom.

6.7. Financial Covenants. Borrowers shall not breach or fail to comply with any
of the Financial Covenants required under Annex G.

6.8. Fundamental Changes; Disposition of Assets; Acquisitions. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger, consolidation, amalgamation, corporate reorganization or
continuance, or liquidate, wind up or dissolve itself (or suffer any
liquidation, winding-up or dissolution), or convey, sell, lease or sub lease (as
lessor or sublessor), exchange, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business, assets
or property of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible, whether now owned or hereafter acquired, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and Capital Expenditures in the ordinary course of
business) the business, property or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person, except:

(a) any directly or indirectly wholly-owned Subsidiary of Holdings may be merged
or amalgamated with or into a Borrower or a Guarantor Subsidiary that is a
directly or indirectly wholly-owned Subsidiary of Holdings, in each case,
organized in the same jurisdiction as such Subsidiary, or all or any part of its
business, property or assets may be conveyed, sold, leased,

 

53



--------------------------------------------------------------------------------

transferred or otherwise disposed of, in one transaction or a series of
transactions, to a Borrower or a Guarantor Subsidiary that is a directly or
indirectly wholly-owned Subsidiary of Holdings, in each case, organized in the
same jurisdiction as such Subsidiary; provided, that in the case of such a
merger, such Borrower or such Guarantor Subsidiary, as applicable, shall be the
continuing or surviving Person;

(b) sales or other dispositions of assets (i) that do not constitute Asset Sales
or (ii) made to a Borrower or Guarantor Subsidiary that guarantees the
Obligations of such Borrower organized in the same jurisdiction as the Credit
Party or Subsidiary selling or otherwise disposing of such assets;

(c) Asset Sales, the proceeds of which (i) are less than $250,000 with respect
to any single Asset Sale or series of related Asset Sales, and (ii) when
aggregated with the proceeds of all other Asset Sales made within the same
Fiscal Year, are less than $1,000,000; provided, that, (1) the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof (determined in good faith by the board of directors (or similar
governing body) of such Person), (2) no less than one hundred percent
(100%) thereof shall be paid in Cash, and (3) the Net Asset Sale Proceeds
thereof shall be applied as required by Section 1.3(b)(ii);

(d) disposals of obsolete or worn out property, the proceeds of which are less
than $100,000 with respect to any such property in any single disposition or
series of related dispositions and when aggregated with all other dispositions
made pursuant to this clause (d) from the Closing Date to the date of
determination are less than $500,000; provided that the consideration received
for such assets shall be in an amount at least equal to the fair market value
thereof (determined in good faith by the board of directors (or similar
governing body) of the Credit Party making such disposition) and the Net Asset
Sales Proceeds thereof shall be applied as required by Section 1.3(b);

(e) Permitted Acquisitions;

(f) Investments made in accordance with Section 6.6;

(g)(i) sub-leases of the Real Estate Asset located at 11890 North Lakeridge,
Ashton, Virginia 23005, and (ii) leases of up to 28,565 square feet of the Real
Estate Asset located at 500 Kirts Boulevard, Troy, Michigan 48084; provided, in
each case that (A) the consideration received therefor shall represent not less
than the fair market rental value of such Real Estate Assets (determined in good
faith by the board of directors (or similar governing body) of such Person),
(B) no less than one hundred percent (100%) thereof shall be paid in Cash, and
(C) such lease or sub-lease is on terms and conditions, and subject to
documentation, reasonably acceptable to Agent;

(h) any transactions set forth on Schedule 1.1(b) necessary for the consummation
of the Reorganization.

 

54



--------------------------------------------------------------------------------

6.9. Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Stock of any of its Subsidiaries in compliance with the
provisions of Section 6.8, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, (a) directly or indirectly sell, assign, pledge or otherwise
encumber or dispose of any Stock of any of its Subsidiaries, except to qualify
directors if required by applicable law; or (b) directly or indirectly to sell,
assign, pledge or otherwise encumber or dispose of any Stock of any of its
Subsidiaries, except to another Credit Party (subject to the restrictions on
such disposition otherwise imposed hereunder), or to qualify directors if
required by applicable law.

6.10. Sales and Lease Backs. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, become or remain liable as lessee
or as a guarantor or other surety with respect to any lease of any property
(whether real, personal or mixed), whether now owned or hereafter acquired,
which such Credit Party (a) has sold or transferred or is to sell or to transfer
to any other Person (other than Holdings or any of its Subsidiaries) or
(b) intends to use for substantially the same purpose as any other property
which has been or is to be sold or transferred by such Credit Party to any
Person (other than Holdings or any of its Subsidiaries) in connection with such
lease.

6.11. Transactions with Shareholders and Affiliates. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any holder of
five percent (5%) or more of any class of Stock of Holdings or any of its
Subsidiaries or with any Affiliate of Holdings or of any such holder, on terms
that are less favorable to Holdings or that Subsidiary, as the case may be, than
those that might be obtained at the time from a Person who is not such a holder
or Affiliate; provided, that the foregoing restriction shall not apply to
(a) any transaction between any Credit Parties otherwise permitted hereunder;
(b) reasonable and customary fees paid to members of the board of directors (or
similar governing body) of Holdings and its Subsidiaries; (c) reasonable
compensation arrangements for officers and other employees of Holdings and its
Subsidiaries entered into in the ordinary course of business; (d) transactions
described on Schedule 4.30; and (e) transactions permitted by
Section 6.6(b)(ii)(B); provided, further, however, notwithstanding the
foregoing, neither Holdings nor any of its Subsidiaries shall pay any management
or similar fees, or any other fees or payments, to any Affiliate of Holdings
that is not a Credit Party. Holdings shall disclose in writing each transaction
with any holder of five percent (5%) or more of any class of Stock of Holdings
or any of its Subsidiaries or with any Affiliate of Holdings or of any such
holder to Agent.

6.12. Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than the businesses engaged in by such Credit Party on the Closing Date.

6.13. Permitted Activities of Holdings.

(a) Holdings shall not (i) incur, directly or indirectly, any Indebtedness or
any other obligation or liability whatsoever other than the Obligations, the
Term Loan Debt and Indebtedness owing to other Credit Parties; (ii) create or
suffer to exist any Lien upon any property or assets now owned or hereafter
acquired by it other than the Liens created under the Collateral Documents

 

55



--------------------------------------------------------------------------------

to which it is a party or permitted pursuant to Section 6.2; (iii) engage in any
business or activity or own any assets other than (A) holding one hundred
percent (100%) of the Stock of its Subsidiaries, the Investments it owns on the
Closing Date and Permitted Acquisitions; (B) performing its obligations and
activities incidental thereto under the Loan Documents and the Term Loan
Documents; (C) maintaining the cash management system of the Credit Parties,
(D) making Restricted Junior Payments, Investments and Permitted Acquisitions to
the extent permitted by this Agreement and (E) receiving Restricted Junior
Payments to the extent permitted by this Agreement; (iv) consolidate with or
merge with or into, or convey, transfer or lease all or substantially all its
assets to, any Person; (v) sell or otherwise dispose of any Stock of any of its
Subsidiaries, except to the extent expressly permitted hereunder; (vi) create or
acquire any Subsidiary or make or own any Investment in any Person other than
the Subsidiaries and Investments it owns on the Closing Date and Permitted
Acquisitions; or (vii) fail to hold itself out to the public as a legal entity
separate and distinct from all other Persons.

(b) Canadian HoldCo shall not (i) incur, directly or indirectly, any
Indebtedness or any other obligation or liability whatsoever; (ii) create or
suffer to exist any Lien upon any property or assets now owned or hereafter
acquired by it; (iii) engage in any business or activity, own any assets, create
or acquire any Subsidiary or make or own any Investment in any Person other than
(A) holding one hundred percent (100%) of the Stock of the Canadian Operating
Company and the U.K. Operating Company (and making additional Investments in
Canadian Operating Company and U.K. Operating Company); and (B) receiving
Restricted Junior Payments from Canadian Operating Company and U.K. Operating
Company and capital contributions from Holdings to the extent permitted by this
Agreement and (C) making loans and advances to other Credit Parties;
(iv) consolidate with or merge with or into, or convey, transfer or lease all or
substantially all its assets to, any Person; (v) sell or otherwise dispose of
any Stock of any of its Subsidiaries; or (vi) fail to hold itself out to the
public as a legal entity separate and distinct from all other Persons.

6.14. Amendments or Waivers of Certain Contractual Obligations. Except as
provided in Section 6.21, no Credit Party shall nor shall it permit any of its
Subsidiaries to, agree to any amendment, restatement, replacement, refinancing,
supplement or other modification to, or waiver or termination of any of its
rights under any Material Contract if such amendment, restatement, replacement,
refinancing, supplement or other modification or waiver or termination could
reasonably be expected to be adverse to Agent or the Lenders, in each case,
after the Closing Date without obtaining the prior written consent of Agent and
the Requisite Lenders to such amendment, restatement, replacement, refinancing,
supplement or other modification or waiver or termination.

6.15. Change in Auditors. No Credit Party shall change its auditors without the
prior written consent of the Agent.

6.16. Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year end from the Saturday closest to
April 30.

 

56



--------------------------------------------------------------------------------

6.17. Deposit Accounts. Except as provided in Section 6.6(a), no Credit Party
shall establish or maintain a Deposit Account that is not a Blocked Account and
no Credit Party will deposit proceeds in a Deposit Account which is not a
Blocked Account.

6.18. Amendments to Organizational Agreements. No Credit Party shall amend or
permit any amendments to any Credit Party’s Organizational Documents.

6.19. Prepayments of Certain Indebtedness. No Credit Party shall, directly or
indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of any Indebtedness
prior to its scheduled maturity, other than (i) the Obligations, (ii) Term Loan
Debt, (iii) Indebtedness among the Credit Parties permitted pursuant to
Section 6.1(b), and (iv) Indebtedness secured by a Permitted Lien if the asset
securing such Indebtedness has been sold or otherwise disposed of in accordance
with Section 6.8.

6.20. Issuance of Capital Stock. Other than Holdings, no Credit Party shall, nor
shall it permit any of its Subsidiaries to, issue or sell or enter into any
agreement or arrangement for the issuance and sale of any shares of its Stock,
any securities convertible into or exchangeable for its Stock, or any warrants,
options or other rights for the purchase or acquisition of shares of its Stock.
Holdings shall not issue or sell any Disqualified Capital Stock.

6.21. Term Loan Agreement. No Credit Party shall:

(a) amend, modify or waive, or request or agree to, any amendment, modification
or waiver of any provision of the Term Loan Agreement other than any amendment,
modification or waiver expressly permitted by the terms of the Intercreditor
Agreement;

(b) request any Advance hereunder unless the aggregate amount of Revolving Loans
(as defined in the Term Loan Agreement) outstanding at such time equals the
greater of (i) the Revolving Commitment (as defined in the Term Loan Agreement)
or (ii) $50,000,000; and

(c) at any time, permit (i) the sum of (A) the outstanding principal amount of
the Last-Out Revolving Loans and the Tranche A Term Loans, plus (B) the
outstanding aggregate principal amount of all Loans, plus (C) the undrawn amount
of all Letter of Credit Obligations, plus (D) the Incremental Availability
Reserve, plus (E) the Minimum Availability Amount, to exceed (ii) the Borrowing
Base (without giving effect to the Revolver/Term Loan A Reserve (as defined in
the Term Loan Agreement), the Minimum Availability Amount or the Incremental
Availability Reserve) (the amount by which the amount of subclause (i) above
exceeds the amount of subclause (ii) above is hereafter referred to as the
“Borrowing Base Excess”); provided that, if any Borrowing Base Excess exists,
the Borrowers shall, immediately upon the occurrence of such Borrowing Base
Excess, take the following actions in the following order:

(i) prepay the Loans in the amount of such Borrowing Base Excess;

 

57



--------------------------------------------------------------------------------

(ii) cash collateralize the undrawn amount of the outstanding Letter of Credit
Obligations in the amount of such Borrowing Base Excess;

(iii) prepay the Last-Out Revolving Loans in the amount of such Borrowing Base
Excess; and

(iv) prepay the Tranche A Term Loan in the amount of such Borrowing Base Excess.

6.22. Insignificant Subsidiaries. No Credit Party shall permit any Insignificant
Subsidiary to engage in any business, own any assets or have any liabilities,
except to the extent permitted by Section 3.36.

 

  7. TERM

7.1. Termination. The financing arrangements contemplated hereby shall be in
effect until the Commitment Termination Date, and the Loans and all other
Obligations shall be automatically due and payable in full on such date.

7.2. Survival of Obligations Upon Termination of Financing Arrangements. Except
as otherwise expressly provided for in the Loan Documents, no termination or
cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of the Credit Parties or the rights of Agent and Lenders
relating to any unpaid portion of the Loans or any other Obligations, due or not
due, liquidated, contingent or unliquidated, or any transaction or event
occurring prior to such termination, or any transaction or event, the
performance of which is required after the Commitment Termination Date. Except
as otherwise expressly provided herein or in any other Loan Document, all
undertakings, agreements, covenants, warranties and representations of or
binding upon the Credit Parties, and all rights of Agent and each Lender, all as
contained in the Loan Documents, shall not terminate or expire, but rather shall
survive any such termination or cancellation and shall continue in full force
and effect until the Termination Date; provided, that the provisions of
Section 11, the payment obligations under Sections 1.15 and 1.16, and the
indemnities contained in the Loan Documents shall survive the Termination Date.

 

  8. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

8.1. Events of Default. The occurrence of any one or more of the following
events (regardless of the reason therefor) shall constitute an “Event of
Default” hereunder:

(a) Failure to Make Payments When Due. Failure by any Borrower or any other
Credit Party to pay (i) when due the principal of and premium, if any, on any
Loan whether at stated maturity, by acceleration or otherwise; (ii) when due any
installment of principal of any Agent Advance or Loan, by notice of voluntary
prepayment, by mandatory prepayment or otherwise; or (iii) when due any interest
on any Agent Advance or any Loan or any fee or any other amount due hereunder.

(b) Default in Other Agreements. (i) Failure of any Credit Party or any of their
respective Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness

 

58



--------------------------------------------------------------------------------

referred to in Section 8.1(a)) in a principal amount of $1,000,000 or more,
beyond the grace period, if any, provided therefor; or (ii) breach or default by
any Credit Party or any of their respective Subsidiaries with respect to any
other material term of (1) one or more items of Indebtedness in the individual
or aggregate principal amounts referred to in subclause (i) above, or (2) any
loan agreement, mortgage, indenture or other agreement relating to such item(s)
of Indebtedness, in each case beyond the grace period, if any, provided
therefor, if the effect of such breach or default is to cause, or to permit the
holder or holders of that Indebtedness (or a trustee on behalf of such holder or
holders), to cause, that Indebtedness to become or be declared due and payable
(or subject to a compulsory repurchase or redeemable) or to require the
prepayment, redemption, repurchase or defeasance of, or to cause Holdings or any
of its Subsidiaries to make any offer to prepay, redeem, repurchase or defease
such Indebtedness, prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or any event of default shall occur
under the Term Loan Agreement; or

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 4, Section 5.1, 5.2, 5.4,
5.5, 5.7, 5.8, 5.10, 5.11, 5.14, 5.15, 5.16, 5.17, 5.18, 5.19, 5.20, 5.21 or
5.22 or Section 6; or

(d) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Loan Document
or in any statement or certificate at any time given by any Credit Party or any
of its Subsidiaries in writing pursuant hereto or thereto or in connection
herewith or therewith shall be false in any material respect (to the extent not
otherwise qualified as to materiality) as of the date made or deemed made; or

(e) Other Defaults Under Loan Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Loan Documents, other than any such term referred to in any other Section of
this Section 8.1, and such default, if capable of being remedied, shall remain
unremedied for a period of 10 days; or

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Holdings or any of its Subsidiaries (other than any Insignificant Subsidiary) in
an involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against Holdings or any of its Subsidiaries (other than any Insignificant
Subsidiary) under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
manager, administrator, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over Holdings or any of its Subsidiaries (other
than any Insignificant Subsidiary), or over all or a substantial part of its
property, shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee, custodian or similar officer, of
Holdings or any of its

 

59



--------------------------------------------------------------------------------

Subsidiaries (other than any Insignificant Subsidiary) for all or a substantial
part of its property; or a warrant of attachment, execution or similar process
shall have been issued against any substantial part of the property of Holdings
or any of its Subsidiaries (other than any Insignificant Subsidiary), and any
such event described in this subclause (ii) shall continue for thirty (30) days
without having been dismissed, withdrawn, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) Holdings or any of
its Subsidiaries (other than any Insignificant Subsidiary) shall have an order
for relief entered with respect to it or shall commence a voluntary case under
the Bankruptcy Code or under any other applicable bankruptcy, insolvency or
similar law now or hereafter in effect, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or shall consent to the
appointment of or taking possession by a receiver, trustee, custodian or similar
officer for all or a substantial part of its property; or Holdings or any of its
Subsidiaries (other than any Insignificant Subsidiary) shall make any assignment
for the benefit of creditors; or (ii) Holdings or any of its Subsidiaries (other
than any Insignificant Subsidiary) shall be unable, or shall fail generally, or
shall admit in writing its inability, to pay its debts as such debts become due;
or the board of directors (or similar governing body) of Holdings or any of its
Subsidiaries (other than any Insignificant Subsidiary) (or any committee
thereof) shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to herein or in Section 8.1(f); or

(h) Judgments and Attachments. One or more money judgments, writs or warrants of
attachment or similar processes involving $1,000,000 or more in the aggregate
(to the extent not fully covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage), shall be entered or
filed against Holdings or any of its Subsidiaries or any of their respective
assets and either (i) enforcement proceedings are commenced in connection
therewith, or (ii) such money judgment, writ or warrant of attachment shall
remain undischarged, unvacated, unbonded or unstayed for a period of ten
(10) consecutive days; or

(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution, winding-up, liquidation or split up of
such Credit Party; or

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or might reasonably be expected to
result in liability of Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates in excess of $1,000,000 during the term hereof; or
(ii) there exists any fact or circumstance that reasonably could be expected to
result in the imposition of a Lien or security interest under Section 401(a)(29)
or 412(n) of the IRC or under ERISA (or the non-U.S. equivalent thereof); or

 

60



--------------------------------------------------------------------------------

(k) Environmental Liabilities. Holdings or any of its Subsidiaries shall be
liable for any Environmental Liabilities or related costs the payment of which
could reasonably be expected to have a Material Adverse Effect; or

(l) Change of Control. A Change of Control shall occur; or

(m) Guaranties, Collateral Documents and other Loan Documents. At any time after
the execution and delivery thereof, (i) the Guaranty for any reason, other than
the satisfaction in full of all Obligations, shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void or any Guarantor shall repudiate its obligations thereunder, (ii) this
Agreement or any Collateral Document ceases to be in full force and effect
(other than by reason of a release of Collateral in accordance with the terms
hereof or thereof or the satisfaction in full of the Obligations in accordance
with the terms hereof) or shall be declared null and void, or Agent shall not
have or shall cease to have a valid and perfected Lien in any Collateral
purported to be covered by the Collateral Documents with the priority required
by the relevant Collateral Document, in each case for any reason, or (iii) any
Credit Party shall contest the validity or enforceability of any Loan Document
or deny that it has any further liability, including with respect to future
advances by Lenders, under any Loan Document to which it is a party; or

(n) Proceedings. The indictment of Holdings or any of its Subsidiaries under any
criminal statute, or commencement of criminal or civil proceedings against
Holdings or any of its Subsidiaries pursuant to which statute or proceedings the
penalties or remedies sought or available include forfeiture to any Governmental
Authority of any material portion of the property of such Person; or

(o) Cessation of Business. (i) Holdings or any of its Subsidiaries is enjoined,
restrained or in any way prevented by the order of any court or any Governmental
Authority from conducting all or any material part of its business for more than
15 days; (ii) any other cessation of a substantial part of the business of
Holdings or any of its Subsidiaries for a period which materially and adversely
affects Holdings or any of its Subsidiaries; or (iii) any material damage to, or
loss, theft or destruction of, any Collateral whether or not insured or any
strike, lockout, labor dispute, embargo, condemnation, act of God or public
enemy, or other casualty which causes, for more than 15 consecutive days, the
cessation or substantial curtailment of revenue producing activities at a
Facility, if any such event or circumstance could reasonably be expected to have
a Material Adverse Effect; or

(p) Material Adverse Effect. An event or development occurs that could
reasonably be expected to have a Material Adverse Effect.

8.2. Remedies.

(a) If any Event of Default has occurred and is continuing, Agent may (and at
the written request of the Requisite Lenders shall), without notice, suspend the
Revolving Loan facility with respect to additional Advances and/or the
incurrence of additional Letter of Credit Obligations, whereupon any additional
Advances and additional Letter of Credit Obligations shall be

 

61



--------------------------------------------------------------------------------

made or incurred in Agent’s sole discretion (or in the sole discretion of the
Requisite Lenders, if such suspension occurred at their direction) so long as
such Default or Event of Default is continuing. If any Event of Default has
occurred and is continuing, Agent may (and at the written request of Requisite
Lenders shall), without notice except as otherwise expressly provided herein,
increase the rate of interest applicable to the Loans and the Letter of Credit
Fees to the Default Rate.

(b) If any Event of Default has occurred and is continuing, Agent may (and at
the written request of the Requisite Lenders shall), without notice:
(i) terminate the Revolving Loan facility with respect to further Advances or
the incurrence of further Letter of Credit Obligations; (ii) reduce the
Revolving Loan Commitment from time to time; (iii) declare all or any portion of
the Obligations, including all or any portion of any Loan to be forthwith due
and payable, and require that the Letter of Credit Obligations be cash
collateralized in the manner set forth in Annex B, all without presentment,
demand, protest or further notice of any kind, all of which are expressly waived
by Borrowers and each other Credit Party; or (iv) exercise any rights and
remedies provided to Agent under the Loan Documents or at law or equity,
including all remedies provided under the Code; provided, that upon the
occurrence of an Event of Default specified in Section 8.1(f) or (g), the
Commitments shall be immediately terminated and all of the Obligations,
including the aggregate Revolving Loan, shall become immediately due and payable
without declaration, notice or demand by any Person.

8.3. Waivers by Credit Parties. Except as otherwise provided for in this
Agreement or by applicable law, each Credit Party waives (including for purposes
of Section 12): (a) presentment, demand and protest and notice of presentment,
dishonor, notice of intent to accelerate, notice of acceleration, protest,
default, nonpayment, maturity, release, compromise, settlement, extension or
renewal of any or all commercial paper, accounts, contract rights, documents,
instruments, chattel paper and guaranties at any time held by Agent on which any
Credit Party may in any way be liable, and hereby ratifies and confirms whatever
Agent may do in this regard, (b) all rights to notice and a hearing prior to
Agent’s taking possession or control of, or to Agent’s replevy, attachment or
levy upon, the Collateral or any bond or security that might be required by any
court prior to allowing Agent to exercise any of its remedies, and (c) the
benefit of all valuation, appraisal, marshaling and exemption laws.

 

  9. ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

9.1. Assignment and Participations.

(a) Subject to the terms of this Section 9.1, any Lender may make an assignment
to a Qualified Assignee of, or sell participations in, at any time or times, the
Loan Documents, Loans, Letter of Credit Obligations and any Commitment or any
portion thereof or interest therein, including any Lender’s rights, title,
interests, remedies, powers or duties thereunder. Any assignment by a Lender
shall: (i) require the consent of Agent (which consent shall not be unreasonably
withheld or delayed with respect to a Qualified Assignee) and the execution of
an assignment agreement (an “Assignment Agreement”) substantially in the form
attached hereto as Exhibit 9.1(a) and otherwise in form and substance reasonably
satisfactory to, and acknowledged by,

 

62



--------------------------------------------------------------------------------

Agent; (ii) be conditioned on such assignee Lender representing to the assigning
Lender and Agent that it is purchasing the applicable Loans to be assigned to it
for its own account, for investment purposes and not with a view to the
distribution thereof; (iii) after giving effect to any such partial assignment,
the assignee Lender shall have Commitments in an amount at least equal to
$5,000,000 and the assigning Lender shall have retained Commitments in an amount
at least equal to $5,000,000; (iv) include a payment to Agent of an assignment
fee of $3,500; and (v) so long as no Event of Default has occurred and is
continuing, require the consent of Borrower Representative, which shall not be
unreasonably withheld or delayed; provided that no such consent shall be
required for an assignment to a Qualified Assignee. In the case of an assignment
by a Lender under this Section 9.1, the assignee shall have, to the extent of
such assignment, the same rights, benefits and obligations as all other Lenders
hereunder. The assigning Lender shall be relieved of its obligations hereunder
with respect to its Commitments or assigned portion thereof from and after the
date of such assignment. Each Borrower hereby acknowledges and agrees that any
assignment shall give rise to a direct obligation of Borrowers to the assignee
and that the assignee shall be considered to be a “Lender”. In all instances,
each Lender’s liability to make Loans hereunder shall be several and not joint
and shall be limited to such Lender’s Pro Rata Share of the applicable
Commitment. In the event Agent or any Lender assigns or otherwise transfers all
or any part of the Obligations, Agent or any such Lender shall so notify
Borrowers and Borrowers shall, upon the request of Agent or such Lender, execute
new Notes in exchange for the Notes, if any, being assigned. Notwithstanding the
foregoing provisions of this Section 9.1(a), any Lender may at any time pledge
the Obligations held by it and such Lender’s rights under this Agreement and the
other Loan Documents to a Federal Reserve Bank, and any Lender that is an
investment fund may assign the Obligations held by it and such Lender’s rights
under this Agreement and the other Loan Documents to another investment fund
managed by the same investment advisor; provided, that no such pledge to a
Federal Reserve Bank shall release such Lender from such Lender’s obligations
hereunder or under any other Loan Document.

(b) Any participation by a Lender of all or any part of its Commitments shall be
made with the understanding that all amounts payable by Borrowers hereunder
shall be determined as if that Lender had not sold such participation, and that
the holder of any such participation shall not be entitled to require such
Lender to take or omit to take any action hereunder except actions directly
affecting (i) any reduction in the principal amount of, or interest rate or Fees
payable with respect to, any Loan in which such holder participates, (ii) any
extension of the scheduled amortization of the principal amount of any Loan in
which such holder participates or the final maturity date thereof, and (iii) any
release of all or substantially all of the Collateral (other than in accordance
with the terms of this Agreement, the Collateral Documents or the other Loan
Documents). Solely for purposes of Sections 1.13, 1.15, 1.16 and 9.8, each
Borrower acknowledges and agrees that a participation shall give rise to a
direct obligation of Borrowers to the participant and the participant shall be
considered to be a “Lender”. Except as set forth in the preceding sentence no
Borrower or Credit Party shall have any obligation or duty to any participant.
Neither Agent nor any Lender (other than the Lender selling a participation)
shall have any duty to any participant and may continue to deal solely with the
Lender selling a participation as if no such sale had occurred.

 

63



--------------------------------------------------------------------------------

(c) Except as expressly provided in this Section 9.1, no Lender shall, as
between Borrowers and that Lender, or Agent and that Lender, be relieved of any
of its obligations hereunder as a result of any sale, assignment, transfer or
negotiation of, or granting of participation in, all or any part of the Loans,
the Notes or other Obligations owed to such Lender.

(d) Each Credit Party executing this Agreement shall assist any Lender permitted
to sell assignments or participations under this Section 9.1 as reasonably
required to enable the assigning or selling Lender to effect any such assignment
or participation, including the execution and delivery of any and all
agreements, notes and other documents and instruments as shall be requested and,
if requested by Agent, the preparation of informational materials for, and the
participation of management in meetings with, potential assignees or
participants. Each Credit Party executing this Agreement shall certify the
correctness, completeness and accuracy of all descriptions of the Credit Parties
and their respective affairs contained in any selling materials provided by them
and all other information provided by them and included in such materials,
except that any Projections delivered by Borrowers shall only be certified by
Borrowers as having been prepared by Borrowers in compliance with the
representations contained in Section 3.8.

(e) Any Lender may furnish any information concerning Credit Parties in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided that such Lender
shall obtain from assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 11.8.

(f) So long as no Event of Default has occurred and is continuing, no Lender
shall assign or sell participations in any portion of its Loans or Commitments
to a potential Lender or participant, if, as of the date of the proposed
assignment or sale, the assignee Lender or participant would be subject to
capital adequacy or similar requirements under Section 1.16(a), increased costs
under Section 1.16(b), an inability to fund LIBOR Loans under Section 1.16(c),
or withholding taxes in accordance with Section 1.15(a).

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”), may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing by the Granting Lender to Agent and Borrowers, the
option to provide to Borrowers all or any part of any Loans that such Granting
Lender would otherwise be obligated to make to Borrowers pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Loan; and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if such Loan were made by such Granting Lender. No
SPC shall

 

64



--------------------------------------------------------------------------------

be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the Granting Lender). Any SPC may
(i) with notice to, but without the prior written consent of, Borrowers and
Agent and without paying any processing fee therefor assign all or a portion of
its interests in any Loans to the Granting Lender or to any financial
institutions (consented to by Borrowers and Agent) providing liquidity and/or
credit support to or for the account of such SPC to support the funding or
maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC. This Section 9.1(g) may not be amended without the prior written consent of
each Granting Lender, all or any of whose Loans are being funded by an SPC at
the time of such amendment. For the avoidance of doubt, the Granting Lender
shall for all purposes, including without limitation, the approval of any
amendment or waiver of any provision of any Loan Document or the obligation to
pay any amount otherwise payable by the Granting Lender under the Loan
Documents, continue to be the Lender of record hereunder.

9.2. Appointment of Agent. GE Capital is hereby appointed to act on behalf of
all Lenders as Agent under this Agreement and the other Loan Documents. The
provisions of this Section 9.2 are solely for the benefit of Agent and the
Lenders and no Credit Party nor any other Person shall have any rights as a
third party beneficiary of any of the provisions hereof. In performing its
functions and duties under this Agreement and the other Loan Documents, Agent
shall act solely as an agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation toward or relationship of agency or trust
with or for any Credit Party or any other Person. Agent shall have no duties or
responsibilities except for those expressly set forth in this Agreement and the
other Loan Documents. The duties of Agent shall be mechanical and administrative
in nature and Agent shall not have, or be deemed to have, by reason of this
Agreement, any other Loan Document or otherwise a fiduciary relationship in
respect of any Lender. Except as expressly set forth in this Agreement and the
other Loan Documents, Agent shall not have any duty to disclose, and shall not
be liable for failure to disclose, any information relating to any Credit Party
or any of their respective Subsidiaries or any Account Debtor that is
communicated to or obtained by GE Capital or any of its Affiliates in any
capacity. Neither Agent nor any of its Affiliates nor any of their respective
officers, directors, employees, agents or representatives shall be liable to any
Lender for any action taken or omitted to be taken by it hereunder or under any
other Loan Document, or in connection herewith or therewith, except for damages
caused by its or their own gross negligence or willful misconduct.

If Agent shall request instructions from Requisite Lenders, Supermajority
Revolving Lenders or all affected Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Loan
Document, then Agent shall be entitled to refrain from such act or taking such
action unless and until Agent shall have received instructions from Requisite
Lenders, Supermajority Revolving Lenders or all affected Lenders, as the case
may be, and Agent shall not incur liability to any Person by reason of so
refraining. Agent shall be fully justified in failing or refusing to take any
action hereunder or under any other Loan Document (a) if such action would, in
the opinion of Agent, be contrary to law or the terms of this Agreement or any
other Loan Document, (b) if such action would, in the opinion of Agent, expose
Agent to Environmental Liabilities or (c) if Agent shall not first be
indemnified to its satisfaction against any and all liability and expense which
may be incurred by it by reason of taking or

 

65



--------------------------------------------------------------------------------

continuing to take any such action. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against Agent as a result of Agent
acting or refraining from acting hereunder or under any other Loan Document in
accordance with the instructions of Requisite Lenders, Supermajority Revolving
Lenders or all affected Lenders, as applicable.

9.3. Agent’s Reliance, Etc. Neither Agent nor any of its Affiliates nor any of
their respective directors, officers, agents or employees shall be liable for
any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Loan Documents, except for damages caused by
its or their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, Agent: (a) may treat the payee of any Note as the
holder thereof until Agent receives written notice of the assignment or transfer
thereof signed by such payee and in form reasonably satisfactory to Agent;
(b) may consult with legal counsel, independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken by it in good faith in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made in or in connection with this Agreement or the other Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Credit Party or to
inspect the Collateral (including the books and records) of any Credit Party;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; and (f) shall incur no liability under or in respect of this
Agreement or the other Loan Documents by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopy, telegram,
cable or telex) believed by it to be genuine and signed or sent by the proper
party or parties.

9.4. GE Capital and Affiliates. With respect to its Commitments hereunder,
GE Capital shall have the same rights and powers under this Agreement and the
other Loan Documents as any other Lender and may exercise the same as though it
were not Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include GE Capital in its individual capacity. GE Capital
and its Affiliates may lend money to, invest in, and generally engage in any
kind of business with, any Credit Party, any of their Affiliates and any Person
who may do business with or own securities of any Credit Party or any such
Affiliate, all as if GE Capital were not Agent and without any duty to account
therefor to Lenders. GE Capital and its Affiliates may accept fees and other
consideration from any Credit Party for services in connection with this
Agreement or otherwise without having to account for the same to Lenders. Each
Lender acknowledges the potential conflict of interest between GE Capital as a
Lender holding disproportionate interests in the Loans and GE Capital as Agent.

9.5. Lender Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon Agent or any other Lender and based on the Financial
Statements referred to in Section 3.7 and such other documents and information
as it has deemed appropriate, made its own credit and financial analysis of the
Credit Parties and its own decision to enter into this Agreement. Each Lender
also acknowledges that it will, independently and without reliance upon Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking

 

66



--------------------------------------------------------------------------------

action under this Agreement. Each Lender acknowledges the potential conflict of
interest of each other Lender as a result of Lenders holding disproportionate
interests in the Loans, and expressly consents to, and waives any claim based
upon, such conflict of interest.

9.6. Indemnification. Lenders agree to indemnify Agent (to the extent not
reimbursed by Credit Parties and without limiting the obligations of Credit
Parties hereunder), ratably according to their respective Pro Rata Shares, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against Agent
in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted to be taken by Agent in connection
therewith; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent’s gross negligence or
willful misconduct. Without limiting the foregoing, each Lender agrees to
reimburse Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement and each other Loan Document, to the extent that Agent is not
reimbursed for such expenses by Credit Parties.

9.7. Successor Agent. Agent may resign at any time by giving not less than
thirty (30) days’ prior written notice thereof to Lenders and Borrower
Representative. Upon any such resignation, the Requisite Lenders shall have the
right to appoint a successor Agent. If no successor Agent shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within thirty (30) days after the resigning Agent’s giving notice of
resignation, then the resigning Agent may, on behalf of Lenders, appoint a
successor Agent, which shall be a Lender, if a Lender is willing to accept such
appointment, or otherwise shall be a commercial bank or financial institution or
a subsidiary of a commercial bank or financial institution if such commercial
bank or financial institution is organized under the laws of the United States
of America or of any State thereof and has a combined capital and surplus of at
least $300,000,000. If no successor Agent has been appointed pursuant to the
foregoing, within thirty (30) days after the date such notice of resignation was
given by the resigning Agent, such resignation shall become effective and the
Requisite Lenders shall thereafter perform all the duties of Agent hereunder
until such time, if any, as the Requisite Lenders appoint a successor Agent as
provided above. Any successor Agent appointed by Requisite Lenders hereunder
shall be subject to the approval of Borrower Representative, such approval not
to be unreasonably withheld or delayed; provided that such approval shall not be
required if a Default or an Event of Default has occurred and is continuing.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall succeed to and become vested with all the rights,
powers, privileges and duties of the resigning Agent. Upon the earlier of the
acceptance of any appointment as Agent hereunder by a successor Agent or the
effective date of the resigning Agent’s resignation, the resigning Agent shall
be discharged from its duties and obligations under this Agreement and the other
Loan Documents, except that any indemnity rights or other rights in favor of
such resigning Agent shall continue. After any resigning Agent’s resignation
hereunder, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was acting as Agent under
this Agreement and the other Loan Documents.

 

67



--------------------------------------------------------------------------------

9.8. Setoff and Sharing of Payments. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of any Event of Default and
subject to Section 9.9(f), each Lender is hereby authorized at any time or from
time to time, without prior notice to any Credit Party or to any Person other
than Agent, any such notice being hereby expressly waived, to offset and to
appropriate and to apply any and all balances held by it at any of its offices
for the account of any Borrower or Guarantor (regardless of whether such
balances are then due to such Borrower or Guarantor) and any other properties or
assets at any time held or owing by that Lender or that holder to or for the
credit or for the account of any Borrower or Guarantor against and on account of
any of the Obligations that are not paid when due; provided that the Lender
exercising such offset rights shall give notice thereof to the affected Credit
Party promptly after exercising such rights. Any Lender exercising a right of
setoff or otherwise receiving any payment on account of the Obligations in
excess of its Pro Rata Share thereof shall purchase for cash (and the other
Lenders or holders shall sell) such participations in each such other Lender’s
or holder’s Pro Rata Share of the Obligations as would be necessary to cause
such Lender to share the amount so offset or otherwise received with each other
Lender or holder in accordance with their respective Pro Rata Shares (other than
offset rights exercised by any Lender with respect to Section 1.13, 1.15 or
1.16). Each Lender’s obligation under this Section 9.8 shall be in addition to
and not in limitation of its obligations to purchase a participation in an
amount equal to its Pro Rata Share of the Swing Line Loans under Section 1.1.
Each Credit Party that is a Borrower or Guarantor agrees, to the fullest extent
permitted by law, that (a) any Lender may exercise its right to offset with
respect to amounts in excess of its Pro Rata Share of the Obligations and may
sell participations in such amounts so offset to other Lenders and holders and
(b) any Lender so purchasing a participation in the Loans made or other
Obligations held by other Lenders or holders may exercise all rights of offset,
bankers’ lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender or holder were a direct holder of the Loans and the
other Obligations in the amount of such participation. Notwithstanding the
foregoing, if all or any portion of the offset amount or payment otherwise
received is thereafter recovered from the Lender that has exercised the right of
offset, the purchase of participations by that Lender shall be rescinded and the
purchase price restored without interest.

9.9. Advances; Payments; Non-Funding Lenders; Information; Actions in Concert.

(a) Advances; Payments.

(i) Revolving Lenders shall refund or participate in the Swing Line Loan in
accordance with subclauses (iii) and (iv) of Section 1.1(c). If the Swing Line
Lender declines to make a Swing Line Loan or if Swing Line Availability is zero,
Agent shall notify Revolving Lenders, promptly after receipt of a Notice of
Revolving Credit Advance and in any event prior to 1:00 p.m. (New York time) on
the date such Notice of Revolving Advance is received, by telecopy, telephone or
other similar form of transmission. Each Revolving Lender shall make the amount
of such Lender’s Pro Rata Share of such Revolving Credit Advance available to
Agent in same day funds by wire transfer to Agent’s account as set forth in

 

68



--------------------------------------------------------------------------------

Annex H not later than 3:00 p.m. (New York time) on the requested funding date,
in the case of an Index Rate Loan, and not later than 12:00 p.m. (New York time)
on the requested funding date, in the case of a LIBOR Loan. After receipt of
such wire transfers (or, in the Agent’s sole discretion, before receipt of such
wire transfers), subject to the terms hereof, Agent shall make the requested
Revolving Credit Advance to the Borrower designated by Borrower Representative
in the Notice of Revolving Credit Advance. All payments by each Revolving Lender
shall be made without setoff, counterclaim or deduction of any kind.

(ii) Not less than once during each calendar week or more frequently at Agent’s
election (each, a “Settlement Date”), Agent shall advise each Lender by
telephone, or telecopy of the amount of such Lender’s Pro Rata Share of
principal, interest and Fees paid for the benefit of the Lenders with respect to
each applicable Loan. Provided that each Lender has funded all payments or
Advances required to be made by it and has purchased all participations required
to be purchased by it under this Agreement and the other Loan Documents as of
such Settlement Date, Agent shall pay to each Lender such Lender’s Pro Rata
Share of principal, interest and Fees paid by Borrowers since the previous
Settlement Date for the benefit of such Lender on the Loans held by it. To the
extent that any Lender (a “Non-Funding Lender”) has failed to fund all such
payments and Advances or failed to fund the purchase of all such participations,
Agent shall be entitled to set off the funding short-fall against that
Non-Funding Lender’s Pro Rata Share of all payments received from Borrowers.
Such payments shall be made by wire transfer to such Lender’s account (as
specified by such Lender in Annex H or the applicable Assignment Agreement) not
later than 2:00 p.m. (New York time) on the next Business Day following each
Settlement Date.

(b) Availability of Lender’s Pro Rata Share. Agent may assume that each
Revolving Lender will make its Pro Rata Share of each Revolving Credit Advance
available to Agent on each funding date. If such Pro Rata Share is not, in fact,
paid to Agent by such Revolving Lender when due, Agent will be entitled to
recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind. If any Revolving Lender fails to pay the
amount of its Pro Rata Share forthwith upon Agent’s demand, Agent shall promptly
notify Borrower Representative and Borrowers shall immediately repay such amount
to Agent. Nothing in this Section 9.9(b) or elsewhere in this Agreement or the
other Loan Documents shall be deemed to require Agent to advance funds on behalf
of any Revolving Lender or to relieve any Revolving Lender from its obligation
to fulfill its Commitments hereunder or to prejudice any rights that Borrowers
may have against any Revolving Lender as a result of any default by such
Revolving Lender hereunder. To the extent that Agent advances funds to any
Borrower on behalf of any Revolving Lender and is not reimbursed therefor on the
same Business Day as such Advance is made, Agent shall be entitled to retain for
its account all interest accrued on such Advance until reimbursed by the
applicable Revolving Lender.

 

69



--------------------------------------------------------------------------------

(c) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrowers and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to any Borrower or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Loan Document, Agent will not
be required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

(d) Non-Funding Lenders. The failure of any Non-Funding Lender to make any
Revolving Credit Advance or any payment required by it hereunder or to purchase
any participation in any Swing Line Loan to be made or purchased by it on the
date specified therefor shall not relieve any other Lender (each such other
Revolving Lender, an “Other Lender”) of its obligations to make such Advance or
purchase such participation on such date, but neither any Other Lender nor Agent
shall be responsible for the failure of any Non-Funding Lender to make an
Advance, purchase a participation or make any other payment required hereunder.
Notwithstanding anything set forth herein to the contrary, a Non-Funding Lender
shall not have any voting or consent rights under or with respect to any Loan
Document or constitute a “Lender” or a “Revolving Lender” (or be included in the
calculation of “Requisite Lenders” or “Supermajority Revolving Lenders”
hereunder) for any voting or consent rights under or with respect to any Loan
Document. At Borrower Representative’s request, Agent or a Person reasonably
acceptable to Agent shall have the right with Agent’s consent and in Agent’s
sole discretion (but shall have no obligation) to purchase from any Non-Funding
Lender, and each Non-Funding Lender agrees that it shall, at Agent’s request,
sell and assign to Agent or such Person, all of the Commitments of that
Non-Funding Lender for an amount equal to the principal balance of all Loans
held by such Non-Funding Lender and all accrued interest and fees with respect
thereto through the date of sale, such purchase and sale to be consummated
pursuant to an executed Assignment Agreement.

(e) Dissemination of Information. Agent shall use reasonable efforts to provide
Lenders with any notice of Default or Event of Default received by Agent from,
or delivered by Agent to, any Credit Party, with notice of any Event of Default
of which Agent has actually become aware and with notice of any action taken by
Agent following any Event of Default; provided, that Agent shall not be liable
to any Lender for any failure to do so, except to the extent that such failure
is attributable to Agent’s gross negligence or willful misconduct. Lenders
acknowledge that Borrowers are required to provide Financial Statements and
Collateral Reports to Lenders in accordance with Annexes E and F and agree that
Agent shall have no duty to provide the same to Lenders.

 

70



--------------------------------------------------------------------------------

(f) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (including exercising any rights of setoff) without first
obtaining the prior written consent of Agent and Requisite Lenders, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and the Notes shall be taken in concert and at the direction or with
the consent of Agent or Requisite Lenders.

 

  10. SUCCESSORS AND ASSIGNS

10.1. Successors and Assigns. This Agreement and the other Loan Documents shall
be binding on and shall inure to the benefit of each Credit Party, Agent,
Lenders and their respective successors and assigns (including, in the case of
any Credit Party, a debtor-in-possession on behalf of such Credit Party), except
as otherwise provided herein or therein. No Credit Party may assign, transfer,
hypothecate or otherwise convey its rights, benefits, obligations or duties
hereunder or under any of the other Loan Documents without the prior express
written consent of Agent and Lenders. Any such purported assignment, transfer,
hypothecation or other conveyance by any Credit Party without the prior express
written consent of Agent and Lenders shall be void. The terms and provisions of
this Agreement are for the purpose of defining the relative rights and
obligations of each Credit Party, Agent and Lenders with respect to the
transactions contemplated hereby and no Person shall be a third party
beneficiary of any of the terms and provisions of this Agreement or any of the
other Loan Documents.

 

  11. MISCELLANEOUS

11.1. Complete Agreement; Modification of Agreement. The Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter thereof and may not be modified, altered or amended except as set
forth in Section 11.2. Any letter of interest, commitment letter, fee letter or
confidentiality agreement, if any, between any Credit Party and Agent or any
Lender or any of their respective Affiliates, predating this Agreement and
relating to a financing of substantially similar form, purpose or effect shall
be superseded by this Agreement. Notwithstanding the foregoing, the GE Capital
Fee Letter shall survive the execution and delivery of this Agreement and shall
continue to be binding obligations of the parties.

11.2. Amendments and Waivers.

(a) Except for actions expressly permitted to be taken by Agent, no amendment,
modification, termination or waiver of any provision of this Agreement or any
other Loan Document, or any consent to any departure by any Credit Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent and Borrowers, and by Requisite Lenders, Supermajority
Revolving Lenders or all affected Lenders, as applicable. Except as set forth in
clauses (b) and (c) below, all such amendments, modifications, terminations or
waivers requiring the consent of any Lenders shall require the written consent
of Requisite Lenders.

 

71



--------------------------------------------------------------------------------

(b) No amendment, modification, termination or waiver of or consent with respect
to any provision of this Agreement that increases the percentage advance rates
set forth in the definition of Borrowing Base, or that makes less restrictive
the nondiscretionary criteria for exclusion from Eligible Accounts and Eligible
Inventory set forth in Sections 1.6 and 1.7, shall be effective unless the same
shall be in writing and signed by Agent, Supermajority Revolving Lenders and
Borrowers. No amendment, modification, termination or waiver of or consent with
respect to any provision of this Agreement that waives compliance with the
conditions precedent set forth in Section 2.2 to the making of any Loan or the
incurrence of any Letter of Credit Obligations shall be effective unless the
same shall be in writing and signed by Agent, Requisite Lenders and Borrowers.
Notwithstanding anything contained in this Agreement to the contrary, no waiver
or consent with respect to any Default or any Event of Default shall be
effective for purposes of the conditions precedent to the making of Loans or the
incurrence of Letter of Credit Obligations set forth in Section 2.2 unless the
same shall be in writing and signed by Agent, Requisite Lenders and Borrowers.

(c) No amendment, modification, termination or waiver shall, unless in writing
and signed by Agent and each Lender and L/C Issuer directly affected thereby:
(i) increase the principal amount of any Lender’s Commitment (which action shall
be deemed to directly affect all Lenders; (ii) reduce the principal of, rate of
interest on or Fees payable with respect to any Loan or Letter of Credit
Obligations of any affected Lender; (iii) extend any scheduled payment date
(other than payment dates of mandatory prepayments under Sections 1.3(b)(ii)
through (iv)) or final maturity date of the principal amount of any Loan of any
affected Lender; (iv) waive, forgive, defer, extend or postpone any payment of
interest or Fees as to any affected Lender; (v) release any Guaranty or, except
as otherwise permitted herein or in the other Loan Documents, release, or permit
any Credit Party to sell or otherwise dispose of, any Collateral with a value
exceeding $5,000,000 in the aggregate (which action shall be deemed to directly
affect all Lenders and the L/C Issuer); (vi) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Loans that shall
be required for Lenders or any of them to take any action hereunder; and
(vii) amend or waive this Section 11.2 or the definitions of the terms
“Requisite Lenders” or “Supermajority Revolving Lenders” insofar as such
definitions affect the substance of this Section 11.2. Furthermore, no
amendment, modification, termination or waiver affecting the rights or duties of
Agent or L/C Issuer, under this Agreement or any other Loan Document, including
any increase in the L/C Sublimit or any release of any Guaranty or Collateral
requiring a writing signed by all Lenders, shall be effective unless in writing
and signed by Agent or L/C Issuer, as the case may be, in addition to Lenders
required hereinabove to take such action. No amendment, modification or waiver
of this Agreement or any Loan Document altering the ratable treatment of
Obligations arising under Secured Rate Contracts resulting in such Obligations
being junior in right of payment to principal on the Loans or resulting in
Obligations owing to any Secured Swap Provider becoming unsecured (other than
release of Liens in accordance with the terms hereof), in each case in a manner
adverse to any Secured Swap Provider, shall be effective without the written
consent of GE Capital. Each amendment, modification, termination or waiver shall
be effective only in the specific instance and for the specific purpose for
which it was given. No amendment, modification, termination or waiver shall be
required for Agent to take additional Collateral pursuant to any Loan Document.
No amendment,

 

72



--------------------------------------------------------------------------------

modification, termination or waiver of any provision of any Note shall be
effective without the written concurrence of the holder of that Note. No notice
to or demand on any Credit Party in any case shall entitle such Credit Party or
any other Credit Party to any other or further notice or demand in similar or
other circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 11.2 shall be binding upon each holder
of the Notes at the time outstanding and each future holder of the Notes.

(d) If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”):

(i) requiring the consent of all affected Lenders, the consent of Requisite
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained as described in
this subclause (i) and in subclauses (ii) and (iii) below being referred to as a
“Non-Consenting Lender”);

(ii) requiring the consent of Supermajority Revolving Lenders, the consent of
Requisite Lenders is obtained, but the consent of Supermajority Revolving
Lenders is not obtained; or

(iii) requiring the consent of Requisite Lenders, the consent of Lenders holding
51% or more of the aggregate Commitments is obtained, but the consent of
Requisite Lenders is not obtained,

then, so long as Agent is not a Non-Consenting Lender, at Borrower
Representative’s request, Agent or a Person reasonably acceptable to Agent shall
have the right with Agent’s consent and in Agent’s sole discretion (but shall
have no obligation) to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon Agent’s request, sell and
assign to Agent or such Person, all of the Commitments of such Non-Consenting
Lenders for an amount equal to the principal balance of all Loans held by the
Non-Consenting Lenders and all accrued interest and Fees with respect thereto
through the date of sale, such purchase and sale to be consummated pursuant to
an executed Assignment Agreement.

(e) Upon payment in full in cash and performance of all of the Obligations
(other than indemnification Obligations), termination of the Commitments and a
release of all claims against Agent and Lenders, and so long as no suits,
actions, proceedings or claims are pending or threatened against any Indemnified
Person asserting any damages, losses or liabilities that are Indemnified
Liabilities, Agent shall deliver to Borrowers termination statements, mortgage
releases and other documents necessary or appropriate to evidence the
termination of the Liens securing payment of the Obligations.

11.3. Fees and Expenses. Borrowers shall reimburse (i) Agent for all fees, costs
and expenses (including the reasonable fees and expenses of all of its counsel,
advisors, consultants and auditors) and (ii) Agent (and, with respect to clauses
(c) and (d) below, all Lenders) for all fees, costs and expenses, including the
reasonable fees, costs and expenses of counsel or other advisors (including
environmental and management consultants and appraisers), incurred in connection
with the negotiation, preparation and filing and/or recordation of the Loan
Documents and incurred in connection with:

(a) any amendment, modification or waiver of, consent with respect to, or
termination of, any of the Loan Documents or Related Transactions Documents or
advice in connection with the syndication and administration of the Loans made
pursuant hereto or its rights hereunder or thereunder;

 

73



--------------------------------------------------------------------------------

(b) any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Agent, any Lender, any Credit Party or any other Person and
whether as a party, witness or otherwise) in any way relating to the Collateral,
any of the Loan Documents or any other agreement to be executed or delivered in
connection herewith or therewith, including any litigation, contest, dispute,
suit, case, proceeding or action, and any appeal or review thereof, in
connection with a case commenced by or against any or all of the Credit Parties
or any other Person that may be obligated to Agent by virtue of the Loan
Documents; including any such litigation, contest, dispute, suit, proceeding or
action arising in connection with any work-out or restructuring of the Loans
during the pendency of one or more Events of Default; provided, that no Person
shall be entitled to reimbursement under this clause (c) in respect of any
litigation, contest, dispute, suit, proceeding or action to the extent any of
the foregoing results from such Person’s gross negligence or willful misconduct;

(c) any attempt to enforce any remedies of Agent against any or all of the
Credit Parties or any other Person that may be obligated to Agent or any Lender
by virtue of any of the Loan Documents, including any such attempt to enforce
any such remedies in the course of any work-out or restructuring of the Loans
during the pendency of one or more Events of Default; provided, that in the case
of reimbursement of counsel for Lenders other than Agent, such reimbursement
shall be limited to one counsel for all such Lenders;

(d) any workout or restructuring of the Loans during the pendency of one or more
Events of Default, provided, that in the case of reimbursement of counsel for
Lenders other than Agent, such reimbursement shall be limited to one counsel for
all such Lenders; and

(e) efforts to (i) monitor the Loans or any of the other Obligations,
(ii) evaluate, observe or assess any of the Credit Parties or their respective
affairs, and (iii) verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Collateral;

including, as to each of clauses (a) through (e) above, all reasonable
attorneys’ and other professional and service providers’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such counsel and others in connection with or
relating to any of the events or actions described in this Section 11.3, all of
which shall be payable, on demand, by Borrowers to Agent. Without limiting the
generality of the foregoing, such expenses, costs, charges and fees may include:
fees, costs and expenses of accountants,

 

74



--------------------------------------------------------------------------------

environmental advisors, appraisers, investment bankers, management and other
consultants and paralegals; court costs and expenses; photocopying and
duplication expenses; court reporter fees, costs and expenses; long distance
telephone charges; air express charges; telegram or telecopy charges;
secretarial overtime charges; and expenses for travel, lodging and food paid or
incurred in connection with the performance of such legal or other advisory
services.

11.4. No Waiver. Agent’s or any Lender’s failure, at any time or times, to
require strict performance by the Credit Parties of any provision of this
Agreement or any other Loan Document shall not waive, affect or diminish any
right of Agent or such Lender thereafter to demand strict compliance and
performance herewith or therewith. Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type. Subject to the provisions of Section 11.2, none of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by any Credit Party shall be deemed to have been suspended or
waived by Agent or any Lender, unless such waiver or suspension is by an
instrument in writing signed by an officer of or other authorized employee of
Agent and the applicable required Lenders, and directed to Borrowers specifying
such suspension or waiver.

11.5. Remedies. Agent’s and Lenders’ rights and remedies under this Agreement
shall be cumulative and nonexclusive of any other rights and remedies that Agent
or any Lender may have under any other agreement, including the other Loan
Documents, by operation of law or otherwise. Recourse to the Collateral shall
not be required.

11.6. Severability. Wherever possible, each provision of this Agreement and the
other Loan Documents shall be interpreted in such a manner as to be effective
and valid under applicable law, but if any provision of this Agreement or any
other Loan Document shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Agreement or such other Loan Document.

11.7. Conflict of Terms. Except as otherwise provided in this Agreement or any
of the other Loan Documents by specific reference to the applicable provisions
of this Agreement, if any provision contained in this Agreement conflicts with
any provision in any of the other Loan Documents, the provision contained in
this Agreement shall govern and control.

11.8. Confidentiality. Agent and each Lender agree to use commercially
reasonable efforts (equivalent to the efforts Agent or such Lender applies to
maintaining the confidentiality of its own confidential information) to maintain
as confidential all confidential information provided to them by the Credit
Parties and designated as confidential for a period of two (2) years following
receipt thereof, except that Agent and any Lender may disclose such information
(a) to Persons employed or engaged by Agent or such Lender; (b) to any bona fide
assignee or participant or potential assignee or participant that has agreed to
comply with the covenant contained in this Section 11.8 (and any such bona fide
assignee or participant or potential assignee or participant may disclose such
information to Persons employed or engaged by them as described in clause
(a) above); (c) as required or requested by any Governmental Authority or
reasonably believed by Agent or such Lender to be compelled by any court decree,
subpoena or legal or

 

75



--------------------------------------------------------------------------------

administrative order or process; (d) as, on the advice of Agent’s or such
Lender’s counsel, is required by law; (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any litigation to
which Agent or such Lender is a party; or (f) that ceases to be confidential
through no fault of Agent or any Lender.

11.9. GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA. EACH CREDIT PARTY HEREBY CONSENTS AND
AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW
YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN THE CREDIT PARTIES, AGENT AND LENDERS PERTAINING TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED,
THAT AGENT, LENDERS AND THE CREDIT PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM
THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY;
AND PROVIDED FURTHER, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE
TO PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT.
EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH CREDIT PARTY HEREBY
WAIVES ANY OBJECTION THAT SUCH CREDIT PARTY MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET FORTH IN
ANNEX I AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN
THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.

11.10. Notices.

(a) Addresses. All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing but unless otherwise expressly
specified to be given by

 

76



--------------------------------------------------------------------------------

any other means, be given in writing and (i) addressed to (A) the party to be
notified and sent to the address or facsimile number indicated in Annex I, or
(B) otherwise to the party to be notified at its address specified on the
signature page of any applicable Assignment Agreement, (ii) solely with respect
to the Lenders, posted to Intralinks® (to the extent such system is available
and set up by or at the direction of the Agent prior to posting) in an
appropriate location by uploading such notice, demand, request, direction or
other communication to www.intralinks.com, faxing it to 866-545-6600 with an
appropriate bar-coded fax coversheet or using such other means of posting to
Intralinks® as may be available and reasonably acceptable to the Agent prior to
such posting, (iii) solely with respect to the Lenders, posted to any other
E-System set up by or at the direction of Agent in an appropriate location or
(iv) addressed to such other address as shall be notified in writing (A) in the
case of Borrower Representative, Agent and Swingline Lender, to the other
parties hereto and (B) in the case of all other parties, to Borrower
Representative and Agent. Transmission by electronic mail (including E-Fax, even
if transmitted to the fax numbers set forth in subclause (i) above) shall not be
sufficient or effective to transmit any such notice under this clause (a) unless
such transmission is an available means to post to any E-System.

(b) Effectiveness. All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service,
(iii) if delivered by mail, when deposited in the mails, (iv) if delivered by
facsimile (other than to post to an E-System pursuant to clause (a)(ii) or
(a)(iii) above), upon sender’s receipt of confirmation of proper transmission,
and (v) if delivered by posting to any E-System, on the later of the date of
such posting in an appropriate location and the date access to such posting is
given to the recipient thereof in accordance with the standard procedures
applicable to such E-System. Failure or delay in delivering copies of any
notice, demand, request, consent, approval, declaration or other communication
to any Person (other than Borrower Representative or Agent) designated in Annex
I to receive copies shall in no way adversely affect the effectiveness of such
notice, demand, request, consent, approval, declaration or other communication.
The giving of any notice required hereunder may be waived in writing by the
party entitled to receive such notice.

11.11. Section Titles. The Section titles and Table of Contents contained in
this Agreement are and shall be without substantive meaning or content of any
kind whatsoever and are not a part of the agreement between the parties hereto.

11.12. Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.

11.13. WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH

 

77



--------------------------------------------------------------------------------

APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS AND ANY
CREDIT PARTY ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.

11.14. Press Releases and Related Matters. Each Credit Party executing this
Agreement agrees that neither it nor its Affiliates will in the future issue any
press releases or other public disclosure using the name of GE Capital or its
affiliates or referring to this Agreement, the other Loan Documents or the
Related Transactions Documents without at least two (2) Business Days’ prior
notice to GE Capital and without the prior written consent of GE Capital unless
(and only to the extent that) such Credit Party or Affiliate is required to do
so under law and then, in any event, such Credit Party or Affiliate shall
(i) only disclose such information which is required to be disclosed by
applicable law or pursuant to judicial process and (ii) promptly provide Agent
with a copy of such disclosure. Each Credit Party consents to the publication by
Agent or any Lender of advertising material relating to the financing
transactions contemplated by this Agreement using Borrowers’ name, product
photographs, logo or trademark. Agent reserves the right to provide to industry
trade organizations information necessary and customary for inclusion in league
table measurements.

11.15. Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Credit
Party for liquidation or reorganization, should any Credit Party become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Credit Party’s assets, and shall continue to be effective or to be reinstated,
as the case may be, if at any time payment and performance of the Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

11.16. Advice of Counsel. Each of the parties represents to each other party
hereto that it has discussed this Agreement and, specifically, the provisions of
Sections 11.9 and 11.13, with its counsel.

11.17. No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

78



--------------------------------------------------------------------------------

11.18. USA PATRIOT Act Notice. Each Lender that is subject to the Patriot Act
(as hereinafter defined) and Agent (for itself and not on behalf of any Lender)
hereby notifies each Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies each Borrower, which information includes the name and address
of each Borrower and other information that will allow such Lender or Agent, as
applicable, to identify such Borrower in accordance with the Patriot Act.

 

  12. CROSS-GUARANTY

12.1. Cross-Guaranty. Each Borrower hereby agrees that such Borrower is jointly
and severally liable for, and hereby absolutely and unconditionally guarantees
to Agent and Lenders and their respective successors and assigns, the full and
prompt payment (whether at stated maturity, by acceleration or otherwise) and
performance of, all Obligations owed or hereafter owing to Agent and Lenders by
each other Borrower. Each Borrower agrees that its guaranty obligation hereunder
is a continuing guaranty of payment and performance and not of collection, that
its obligations under this Section 12 shall not be discharged until payment and
performance, in full, of the Obligations has occurred, and that its obligations
under this Section 12 shall be absolute and unconditional, irrespective of, and
unaffected by,

(a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Borrower is or may become a
party;

(b) the absence of any action to enforce this Agreement (including this
Section 12) or any other Loan Document or the waiver or consent by Agent and
Lenders with respect to any of the provisions thereof;

(c) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by Agent and Lenders in respect thereof (including the release of any
such security);

(d) the insolvency of any Credit Party; or

(e) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.

Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.

12.2. Waivers by Borrowers. Each Borrower expressly waives all rights it may
have now or in the future under any statute, or at common law, or at law or in
equity, or otherwise, to compel Agent or Lenders to marshal assets or to proceed
in respect of the Obligations guaranteed hereunder against any other Credit
Party, any other party or against any security for the payment and performance
of the Obligations before proceeding against, or as a condition to proceeding
against, such Borrower. It is agreed among each Borrower, Agent and Lenders that
the foregoing waivers are of the essence of the transaction contemplated by this
Agreement and the other Loan Documents and that, but for the provisions of this
Section 12 and such waivers, Agent and Lenders would decline to enter into this
Agreement.

 

79



--------------------------------------------------------------------------------

12.3. Benefit of Guaranty. Each Borrower agrees that the provisions of this
Section 12 are for the benefit of Agent and the Lenders and their respective
successors, transferees, endorsees and assigns, and nothing herein contained
shall impair, as between any other Borrower and Agent or Lenders, the
obligations of such other Borrower under the Loan Documents.

12.4. Waiver of Subrogation, Etc. Notwithstanding anything to the contrary in
this Agreement or in any other Loan Document, and except as set forth in
Section 12.7, each Borrower hereby expressly and irrevocably waives any and all
rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor. Each Borrower acknowledges and
agrees that this waiver is intended to benefit Agent and Lenders and shall not
limit or otherwise affect such Borrower’s liability hereunder or the
enforceability of this Section 12, and that Agent, Lenders and their respective
successors and assigns are intended third party beneficiaries of the waivers and
agreements set forth in this Section 12.4.

12.5. Election of Remedies. If Agent or any Lender may, under applicable law,
proceed to realize its benefits under any of the Loan Documents giving Agent or
such Lender a Lien upon any Collateral, whether owned by any Borrower or by any
other Person, either by judicial foreclosure or by non-judicial sale or
enforcement, Agent or any Lender may, at its sole option, determine which of its
remedies or rights it may pursue without affecting any of its rights and
remedies under this Section 12. If, in the exercise of any of its rights and
remedies, Agent or any Lender shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Borrower or any
other Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Borrower hereby consents to such action by Agent or
such Lender and waives any claim based upon such action, even if such action by
Agent or such Lender shall result in a full or partial loss of any rights of
subrogation that each Borrower might otherwise have had but for such action by
Agent or such Lender. Any election of remedies that results in the denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations. In the event Agent or any Lender shall bid at
any foreclosure or trustee’s sale or at any private sale permitted by law or the
Loan Documents, Agent or such Lender may bid all or less than the amount of the
Obligations and the amount of such bid need not be paid by Agent or such Lender
but shall be credited against the Obligations. The amount of the successful bid
at any such sale, whether Agent, Lender or any other party is the successful
bidder, shall be conclusively deemed to be the fair market value of the
Collateral and the difference between such bid amount and the remaining balance
of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 12, notwithstanding that any present
or future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which Agent or any Lender might otherwise be
entitled but for such bidding at any such sale.

12.6. Limitation. Notwithstanding any provision herein contained to the
contrary, each Borrower’s liability under this Section 12 (which liability is in
any event in addition to amounts for which such Borrower is primarily liable
under Section 1) shall be limited to an amount not to exceed as of any date of
determination the greater of:

(a) the net amount of all Loans advanced to any other Borrower under this
Agreement and then re-loaned or otherwise transferred to, or for the benefit of,
such Borrower; and

 

80



--------------------------------------------------------------------------------

(b) the amount that could be claimed by Agent and Lenders from such Borrower
under this Section 12 without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law after taking into account, among other things, such
Borrower’s right of contribution and indemnification from each other Borrower
under Section 12.7.

12.7. Contribution with Respect to Guaranty Obligations.

(a) To the extent that any Borrower shall make a payment under this Section 12
of all or any of the Obligations (other than Loans made to that Borrower for
which it is primarily liable) (a “Guarantor Payment”) that, taking into account
all other Guarantor Payments then previously or concurrently made by any other
Borrower, exceeds the amount that such Borrower would otherwise have paid if
each Borrower had paid the aggregate Obligations satisfied by such Guarantor
Payment in the same proportion that such Borrower’s “Allocable Amount” (as
defined below) (as determined immediately prior to such Guarantor Payment) bore
to the aggregate Allocable Amounts of each of the Borrowers as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Obligations and termination of the
Commitments, such Borrower shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Borrower for the
amount of such excess, pro rata based upon their respective Allocable Amounts in
effect immediately prior to such Guarantor Payment.

(b) As of any date of determination, the “Allocable Amount” of any Borrower
shall be equal to the maximum amount of the claim that could then be recovered
from such Borrower under this Section 12 without rendering such claim voidable
or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

(c) This Section 12.7 is intended only to define the relative rights of
Borrowers and nothing set forth in this Section 12.7 is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 12.1. Nothing contained in this
Section 12.7 shall limit the liability of any Borrower to pay the Loans made
directly or indirectly to that Borrower and accrued interest, Fees and expenses
with respect thereto for which such Borrower shall be primarily liable.

 

81



--------------------------------------------------------------------------------

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrower to which such
contribution and indemnification is owing.

(e) The rights of the indemnifying Borrowers against other Credit Parties under
this Section 12.7 shall be exercisable upon the full and indefeasible payment of
the Obligations and the termination of the Commitments.

12.8. Liability Cumulative. The liability of Borrowers under this Section 12 is
in addition to and shall be cumulative with all liabilities of each Borrower to
Agent and Lenders under this Agreement and the other Loan Documents to which
such Borrower is a party or in respect of any Obligations or obligation of the
other Borrower, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

12.9. Foreign Currency.

(a) Each Credit Party’s obligation hereunder and under the other Loan Documents
to make payments in U.S. Dollars (the “Obligation Currency”) shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by Agent or the respective Lender of the full amount of the Obligation
Currency expressed to be payable to Agent, or such Lender under this Agreement
or the other Loan Documents. If, for the purpose of obtaining or enforcing
judgment against any Credit Party in any court or in any jurisdiction, it
becomes necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Foreign
Currency”) an amount due in the Obligation Currency, the conversion shall be
made, at the rate of exchange quoted by the Reference Bank, determined, in each
case, as of the date immediately preceding the day on which the judgment is
given (such Business Day being hereinafter referred to as the “Foreign Currency
Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Foreign
Currency Conversion Date and the date of actual payment of the amount due, each
Borrower covenants and agrees to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount), as may be necessary to
ensure that the amount paid in the Foreign Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency that could have been purchased with the amount of Foreign
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Foreign Currency Conversion Date.

(c) For purposes of determining any rate of exchange for this Section, such
amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

 

82



--------------------------------------------------------------------------------

12.10. Immunity. To the extent that any Canadian Credit Party or any U.K. Credit
Party has or hereafter may acquire any immunity from jurisdiction of any court
or from any legal process (whether through service or notice, attachment prior
to judgment, attachment in aid of execution, or otherwise) with respect to
itself or its property, each Canadian Credit Party and U.K. Credit Party hereby
irrevocably waives such immunity in respect of its obligations hereunder and
under the other Loan Documents to which it is a party to the extent permitted by
applicable law and, without limiting the generality of the foregoing, agrees
that the waivers set forth in this Section 12.10 shall be to the fullest extent
permitted under the Foreign Sovereign Immunities Act of 1976 of the United
States and are intended to be irrevocable for purposes of such Act.

12.11. Provisions Applicable to Canadian Credit Parties.

(a) For the purposes of the Interest Act (Canada), to the extent applicable,
whenever any interest payable by a Canadian Credit Party is calculated on the
basis of a period of time other than a year of 365 or 366 days, as applicable,
the annual rate of interest to which each rate of interest utilized pursuant to
such calculation is equivalent is such rate so utilized multiplied by the actual
number of days in the calendar year in which the same is to be ascertained and
divided by the number of days in such calculation.

(b) Notwithstanding any provision herein to the contrary, in no event will the
aggregate “interest” (as defined in section 347 of the Criminal Code (Canada))
payable by a Canadian Credit Party under any Loan Document exceed the maximum
effective annual rate of interest on the “credit advanced” (as defined in that
section 347) permitted under that section and, if any payment, collection or
demand pursuant to such Loan Document in respect of “interest” (as defined in
that section 347) is determined to be contrary to the provisions of such section
347, such payment, collection or demand will be deemed to have been made by
mutual mistake of such Canadian Credit Party, Agent and the applicable Lender or
Lenders and the amount of such payment or collection will be refunded to such
Canadian Credit Party only to the extent of the amount which is greater than the
maximum effective annual rate permitted by such laws. For purposes of
determining compliance with such section 347, the effective annual rate of
interest will be determined in accordance with generally accepted actuarial
practices and principles over the term of this Agreement and, in the event of
dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by Agent will be prima facie evidence for the purposes of such
determination.

(c) For the purposes of the Interest Act (Canada), to the extent applicable, the
principle of deemed reinvestment of interest will not apply to any interest
calculation under the Loan Documents, and the rates of interest stipulated in
this Agreement are intended to be nominal rates and not effective rates or
yields.

 

83



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

BORROWERS: HANDLEMAN CATEGORY MANAGEMENT COMPANY

By:

     Name: Title: HANDLEMAN ENTERTAINMENT RESOURCES L.L.C. By:  

 

Name: Title: HANDLEMAN REAL ESTATE LLC By:  

 

Name: Title: SVG DISTRIBUTION, INC. By:  

 

Name: Title: CRAVE ENTERTAINMENT, INC. By:  

 

Name: Title: ARTIST TO MARKET DISTRIBUTION LLC By:  

 

Name: Title:



--------------------------------------------------------------------------------

REPS, L.L.C. By:  

 

Name: Title:



--------------------------------------------------------------------------------

The following Persons are signatories to this Agreement in their capacity as
Credit Parties and not as Borrowers.

 

CREDIT PARTIES:   HANDLEMAN COMPANY  

By:

 

 

  Name:     Title:     CRAVE ENTERTAINMENT GROUP, INC. By:  

 

 

Name:

   

Title:

    HANLEY ADVERTISING COMPANY  

By:

 

 

  Name:     Title:     HANDLEMAN COMPANY OF CANADA LIMITED By:  

 

 

Name:

   

Title:

    HANDLEMAN UK LIMITED By:  

 

  Name:     Title:    



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS:

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent and Lender

By:  

 

 

Name:

  Michael Lustbader  

Title:

  Duly Authorized Signatory  

GE CAPITAL FINANCIAL INC.,

as L/C Issuer

By:  

 

 

Name:

   

Title:

  Duly Authorized Signatory  



--------------------------------------------------------------------------------

ANNEX A (RECITALS)

TO

CREDIT AGREEMENT

DEFINITIONS

Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings, and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:

“ABL Priority Collateral” has the meaning ascribed to it in the Intercreditor
Agreement.

“Account Debtor” means any Person who may become obligated to any Credit Party
under, with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).

“Accounting Changes” has the meaning ascribed to it in Annex G.

“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper, or Instruments),
(including any such obligations that may be characterized as an account or
contract right under the Code), (b) all of each Credit Party’s rights in, to and
under all purchase orders or receipts for goods or services, (c) all of each
Credit Party’s rights to any goods represented by any of the foregoing
(including unpaid sellers’ rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods),
(d) all rights to payment due to any Credit Party for property sold, leased,
licensed, assigned or otherwise disposed of, for a policy of insurance issued or
to be issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, for the use or hire of a vessel under a charter or
other contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Credit Party or in connection with
any other transaction (whether or not yet earned by performance on the part of
such Credit Party), (e) all health care insurance receivables and (f) all
collateral security of any kind, given by any Account Debtor or any other Person
with respect to any of the foregoing.

“Advance” means any Revolving Credit Advance or Swing Line Advance, as the
context may require.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Holdings or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims) or other regulatory body or any mediator or
arbitrator whether pending or, to the best knowledge of Holdings or any of its
Subsidiaries, threatened against or affecting Holdings or any of its
Subsidiaries or any property of Holdings or any of its Subsidiaries.

 

Annex A - 1



--------------------------------------------------------------------------------

“Affected Lender” has the meaning ascribed to it in Section 1.16(d).

“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 5% or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that controls, is
controlled by or is under common control with such Person, (c) each of such
Person’s officers, directors, joint venturers and partners and (d) in the case
of Borrowers, the immediate family members, spouses and lineal descendants of
individuals who are Affiliates of any Borrower. For the purposes of this
definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that the term “Affiliate” shall specifically
exclude Agent and each Lender.

“Agent” means GE Capital in its capacity as Agent for Lenders or its successor
appointed pursuant to Section 9.7.

“Agreement” means the Credit Agreement by and among Borrowers, the other Credit
Parties party thereto, GE Capital, as Agent and Lender and the other Lenders
from time to time party thereto, as the same may be amended, supplemented,
restated or otherwise modified from time to time.

“Appendices” has the meaning ascribed to it in the recitals to the Agreement.

“Applicable L/C Margin” means the per annum fee, from time to time in effect,
payable with respect to outstanding Letter of Credit Obligations as determined
by reference to Section 1.5(a).

“Applicable Margins” means collectively the Applicable L/C Margin, the
Applicable Unused Line Fee Margin, the Applicable Revolver Index Margin and the
Applicable Revolver LIBOR Margin.

“Applicable Revolver Index Margin” means the per annum interest rate margin from
time to time in effect and payable in addition to the Index Rate applicable to
the Revolving Loan, as determined by reference to Section 1.5(a).

“Applicable Revolver LIBOR Margin” means the per annum interest rate from time
to time in effect and payable in addition to the LIBOR Rate applicable to the
Revolving Loan, as determined by reference to Section 1.5(a).

“Applicable Unused Line Fee Margin” means the per annum fee, from time to time
in effect, payable in respect of Borrowers’ non-use of committed funds pursuant
to Section 1.9(b), which fee is determined by reference to Section 1.5(a).

“Asset Sale” means a sale, lease or sublease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of

 

Annex A - 2



--------------------------------------------------------------------------------

Holdings’ or any of its Subsidiaries’ businesses, assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, including the Stock of any of Holdings’
Subsidiaries, other than inventory sold or leased in the ordinary course of
business.

“Assignment Agreement” has the meaning ascribed to it in Section 9.1(a).

“Attributable Debt” means as of the date of determination thereof, without
duplication, (i) in connection with a sale and leaseback transaction, the net
present value (discounted according to GAAP at the cost of debt implied in the
lease) of the obligations of the lessee for rental payments during the
then-remaining term of any applicable lease, and (ii) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product to which
such Person is a party, where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP.

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, chief financial officer or treasurer, in each case, whose signatures
and incumbency have been certified to Agent.

“Bankruptcy Code” means (i) Title 11 of the United States Code entitled
“Bankruptcy,” (ii) the Bankruptcy and Insolvency Act (Canada), (iii) the
Companies’ Creditors Arrangement Act (Canada) or (iv) the Insolvency Act of 1986
of England and Wales, as applicable, or any similar legislation in a relevant
jurisdiction, in each case, as now and hereafter in effect, or any successor
statute.

“Blocked Accounts” has the meaning ascribed to it in Annex C.

“Blocked Cash” means, as of any date of determination, (i) with respect to any
Cash or Cash Equivalents maintained in Canada, the amount of unrestricted Cash
and Cash Equivalents of the Canadian Guarantors maintained in a deposit account
which is subject to a tri-party blocked account agreement and provides Agent
with perfected first-priority Lien (subject to Prior Statutory Claims) on such
account and the contents thereof and grants Agent sole dominion and control over
such account; provided, however, Blocked Cash maintained in Canada shall not at
any time exceed the lesser of (a) $15,000,000 or (b) one-third (33%) of the
trailing-three month sales for the Canadian Guarantors, calculated as of the
most recently ended Fiscal Month and (ii) with respect to any Cash or Cash
Equivalents maintained in the United Kingdom, the amount of unrestricted Cash
and Cash Equivalents of the U.K. Guarantors maintained in a deposit account
which is subject to a tri-party blocked account agreement that provides Agent
with perfected first-priority Lien on such account and the contents thereof and
grants Agent sole dominion and control over such account; provided, however,
Blocked Cash maintained in the United Kingdom shall not at any time exceed the
lesser of (y) $30,000,000 or (z) one-third (33%) of the trailing-three month
sales for the U.K. Guarantors, calculated as of the most recently ended Fiscal
Month.

 

Annex A - 3



--------------------------------------------------------------------------------

“Book Value” means, as of any date of determination with respect to any Person,
the value of the applicable Inventory or Accounts maintained in the financial
records of such Person, based on the lower of cost or market, on a first-in,
first-out basis (if applicable), in accordance with GAAP.

“Borrower Party” or “Borrower Parties” means, individually or collectively, as
the case may be, each Borrower, Canadian Operating Company and U.K. Operating
Company.

“Borrower Representative” means Handleman Entertainment in its capacity as
Borrower Representative pursuant to the provisions of Section 1.1(d).

“Borrowers” and “Borrower” have the respective meanings ascribed thereto in the
preamble to the Agreement.

“Borrowing Availability” means as of any date of determination, the lesser of
(i) the Maximum Amount and (ii) the Borrowing Base, in each case, minus the sum
of the aggregate Revolving Loan and Swing Line Loan then outstanding.

“Borrowing Base” means, as of any date of determination by Agent, from time to
time, an amount equal to the sum at such time of:

a. 85% of the book value of Borrower Parties’ Eligible Accounts; plus

b. the lesser of (a) 60% of Borrower Parties’ Eligible Inventory valued at the
lower of cost (determined on a first in, first out basis) or market or (b) 85%
of the Net Orderly Liquidation Value of Borrower Parties’ Eligible Inventory;
minus

c. the Incremental Availability Reserve; minus

d. the Term Loan Reserve; minus

e. the Minimum Availability Amount; minus

f. any other Reserves established by Agent at such time;

provided, however, Agent shall retain the right, in its sole discretion, from
time to time after the Closing Date to modify advance rates set forth above.

“Borrowing Base Certificate” means a certificate to be executed and delivered
from time to time by Borrower Representative in the form attached to the
Agreement as Exhibit 4.1(b).

“Borrowing Base Excess” has the meaning ascribed to it in Section 6.21.

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York and in
reference to LIBOR Loans shall mean any such day that is also a LIBOR Business
Day.

“Business Trade Secrets” has the meaning ascribed to it in Section 3.31.

 

Annex A - 4



--------------------------------------------------------------------------------

“Canadian Credit Party” means the Canadian Operating Company and any other
Guarantor that is formed under the laws of Canada or any province or territory
thereof.

“Canadian Employee Benefits Laws” means the Canadian Pension Plan Act (Canada),
the Pension Benefit Act (Ontario), the Pension Benefits Standards Act 1985
(Canada), the Health Insurance Act (Ontario), the Employment Standards Act
(Ontario), the Income Tax Act (Canada), the Canada Labour Code, and any federal,
provincial or local counterparts or equivalents, in each case, as amended from
time to time.

“Canadian Guarantee” means the guarantee made by the Canadian Credit Parties in
favor of the Agent, for the benefit of itself and the Lenders, substantially in
the form of Exhibit A-1.

“Canadian Guarantors” means the Canadian Operating Company, together with any
other Canadian Credit Party executing and delivering the Canadian Guarantee or
any other Guaranty.

“Canadian HoldCo” means Handleman Canada Inc., a corporation organized under the
laws of the Province of Ontario.

“Canadian Income Tax Act” means the Income Tax Act (Canada), R.S.C. 1985 C.1
(5th Supp), as amended.

“Canadian Obligations” means all debts, principal, interest (including any
interest that, but for the provisions of the Bankruptcy Code, would have
accrued), premiums, liabilities, obligations, indemnifications, fees, charges,
costs, expenses (including any fees or expenses that, but for the provisions of
the Bankruptcy Code, would have accrued), lease payments, guaranties, covenants,
and duties of any kind and description, including, without limitation, the
Guaranteed Obligations of the Canadian Guarantors with respect to the U.S.
Obligations and the U.K. Obligations, in each case, owing by Canadian
Guarantors, to the Agent, the Lenders or any of them pursuant to or evidenced by
the Loan Documents and irrespective of whether for the payment of money, whether
direct or indirect, primary or secondary absolute or contingent, due or to
become due, now existing or hereafter arising, or otherwise and including all
interest not paid when due and all expenses that Canadian Guarantors are
required to pay or reimburse or perform by the Loan Documents, by law, or
otherwise. Any reference in this Agreement or in the Loan Documents to the
Canadian Obligations shall include all amendments, changes, extensions,
modifications, renewals replacements, substitutions, and supplements, thereto
and thereof, as applicable, both prior and subsequent to any proceedings under
the Bankruptcy Code.

“Canadian Operating Company” means Handleman Company of Canada Limited, a
corporation organized under the laws of the Province of Ontario.

“Canadian Security Agreement” means the General Security Agreement made by the
Canadian Credit Parties in favor of the Agent, for the benefit of itself and the
Lenders, substantially in the form of Exhibit A-2.

“Canadian Security Documents” means (i) the Canadian Guarantee and (ii) the
Canadian Security Agreement, and (iii) any additional agreements delivered to
evidence the Canadian Obligations and/or to establish a security interest in the
Collateral located in Canada, in each case, in form and substance satisfactory
to Agent.

 

Annex A - 5



--------------------------------------------------------------------------------

“Canadian Withholding Taxes” means withholding taxes payable by any Canadian
Credit Party to the CRA pursuant to Section 212(1) of the Income Tax Act
(Canada).

“Capital Expenditures” means all expenditures that, in accordance with GAAP, are
or should be included in “purchase of property and equipment (including the
portion of liabilities under any Capital Lease that is or should be capitalized
in accordance with GAAP) or which should otherwise be capitalized” or similar
items reflected in the consolidated statement of cash flows of Holdings and its
Subsidiaries.

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.

“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or the government of Canada or
England, or (b) issued by any agency of the United States, Canada or England,
the obligations of which are backed by the full faith and credit of the United
States, Canada or England, in each case maturing within one year after such
date; (ii) marketable direct obligations issued by any state of the United
States of America, province of Canada, or any political subdivision of any such
state or province or any public instrumentality thereof, in each case maturing
within one year after such date and having, at the time of the acquisition
thereof, a rating of at least A-1 from S&P or at least P-1 from Moody’s;
(iii) commercial paper maturing no more than one year from the date of creation
thereof and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (iv) certificates of deposit or
bankers’ acceptances maturing within one year after such date and issued or
accepted by any Lender or by any commercial bank organized under the laws of the
United States of America or any state thereof or the District of Columbia or
Canada or any province thereof that (a) is at least “adequately capitalized” (as
defined in the regulations of its primary federal banking regulator), and
(b) has Tier 1 capital (as defined in such regulations) of not less than
$100,000,000; and (v) shares of any money market mutual fund that (a) has at
least ninety-five percent (95%) of its assets invested continuously in the types
of investments referred to in subclauses (i) and (ii) above, (b) has net assets
of not less than $500,000,000, and (c) has the highest rating obtainable from
either S&P or Moody’s.

“Cash Collateral Account” has the meaning ascribed to it Annex B.

“Cash Management Systems” has the meaning ascribed to it in Section 1.8.

“Certificate of Exemption” has the meaning ascribed to it in Section 1.15(d).

“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) (a) shall have
acquired, directly or indirectly, beneficial or of record ownership of twenty
five percent (25%) or more

 

Annex A - 6



--------------------------------------------------------------------------------

on a fully diluted basis of the voting and/or economic interest in the
outstanding Stock of Holdings or (b) shall have obtained the power (whether or
not exercised) to elect a majority of the members of the board of directors (or
similar governing body) of Holdings; (ii) Holdings shall cease to beneficially
own and control one hundred percent (100%) on a fully diluted basis of the
economic and voting interest in the outstanding Stock of any Credit Party;
(iii) the majority of the seats (other than vacant seats) on the board of
directors (or similar governing body) of Holdings cease to be occupied by
Persons who either (a) were members of the board of directors of Holdings on the
Closing Date, or (b) were nominated for election or appointed by the board of
directors of Holdings, a majority of whom were directors on the Closing Date or
whose election or nomination for election was previously approved by a majority
of such directors; or (iv) any “change of control” occurs under any of the
following agreements: (A) Agreement dated September 6, 2005 between Holdings and
Ronnie Wayne Lund, (B) Agreement dated March 17, 1997 between Holdings and
Stephen Strome, (C) Agreement dated February 16, 2007 between Holdings and
Robert Kirby, (D) Agreement dated August 8, 2003 between Holdings and Thomas C.
Braum, Jr., (E) Change of Control/Severance Agreement dated March 2007 between
Holdings and Jeff Skipton, (F) Change of Control/Severance Agreement dated March
2007 between Holdings and Scott Wilson, (G) Change of Control/Severance
Agreement dated March 2007 between Holdings and Khaled Haram, and (H) Change of
Control/Severance Agreement dated March 2007 between Holdings and Mark Albrecht.

“Charges” means all federal, state, provincial, county, city, municipal, local,
foreign or other governmental taxes (including taxes owed to the PBGC at the
time due and payable), levies, assessments, charges, liens, claims or
encumbrances upon or relating to (a) the Collateral, (b) the Obligations,
(c) the employees, payroll, income or gross receipts of any Credit Party,
(d) any Credit Party’s ownership or use of any properties or other assets, or
(e) any other aspect of any Credit Party’s business.

“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Credit Party.

“Closing Date” means April 30, 2007.

“Closing Date Mortgaged Property” means has the meaning ascribed to it in
Exhibit D.

“Closing Checklist” means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex D.

“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern; and
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Agent’s or any Lender’s Lien on any Collateral is governed by the
Uniform Commercial

 

Annex A - 7



--------------------------------------------------------------------------------

Code (or any personal property security legislation of any non-U.S. jurisdiction
including the PPSA) as enacted and in effect in a jurisdiction other than the
State of New York, the term “Code” shall mean the Uniform Commercial Code or
such other personal property security legislation as enacted and in effect in
such other jurisdiction solely for purposes of the provisions thereof relating
to such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

“Collateral” means the property covered by the U.S. Pledge and Security
Agreement, the Mortgages and the other Collateral Documents and any other
property, real or personal, tangible or intangible, now existing or hereafter
acquired, that may at any time be or become subject to a security interest or
Lien in favor of Agent, on behalf of itself and the Lenders, to secure the
Obligations.

“Collateral Documents” means the U.S. Pledge and Security Agreement, the
Canadian Security Documents, the U.K. Security Documents, the Mortgages, any
Landlord Collateral Access Agreements, the Collateral Questionnaire, the
Guaranties, the Patent Security Agreement, the Trademark Security Agreement, the
Copyright Security Agreement and all other acknowledgments (including, without
limitation, that certain consent executed by the Army and Air Force Exchange
Service) certificates, financing statements, (and foreign equivalents thereof)
instruments, documents and agreements delivered by any Credit Party pursuant to
this Agreement or any of the other Loan Documents guaranteeing payment of, or in
order to grant to Agent, for the benefit of itself and the Lenders, a Lien on
any real, personal or mixed property of that Credit Party as security for, the
Obligations, in each case, as such Collateral Documents may be amended or
otherwise modified from time to time.

“Collateral Questionnaire” means a perfection certificate in form satisfactory
to Agent that provides information with respect to the personal or mixed
property of each Credit Party.

“Collateral Reports” means the reports with respect to the Collateral referred
to in Annex F.

“Collection Account” means that certain account of Agent, account number
50279513 with account name GECC CFS CIF Collection Account at DeutscheBank Trust
Company Americas in New York, New York ABA No. 021 001 033, or such other
account as may be specified in writing by Agent as the “Collection Account”.

“Commitment Termination Date” means the earliest of (a) April 30, 2012, (b) the
date of termination of Lenders’ obligations to make Advances and to incur Letter
of Credit Obligations or permit existing Loans to remain outstanding pursuant to
Section 8.2(b), and (c) the date of indefeasible prepayment in full by Borrowers
of the Loans and the cancellation and return (or stand-by guarantee) of all
Letters of Credit or the cash collateralization of all Letter of Credit
Obligations pursuant to Annex B, and the permanent reduction of all Commitments
to zero dollars ($0).

“Commitments” means (a) as to any Lender, the aggregate of such Lender’s
Revolving Loan Commitment (including without duplication the Swing Line Lender’s
Swing Line Commitment as a subset of its Revolving Loan Commitment) as set forth
on Annex J or in the most recent Assignment Agreement executed by such Lender
and (b) as to all Lenders, the aggregate of all Lenders’

 

Annex A - 8



--------------------------------------------------------------------------------

Revolving Loan Commitments (including without duplication the Swing Line
Lender’s Swing Line Commitment as a subset of its Revolving Loan Commitment),
which aggregate commitment shall be One Hundred Ten Million Dollars
($110,000,000) on the Closing Date, as to each of clauses (a) and (b), as such
Commitments may be reduced, amortized or adjusted from time to time in
accordance with the Agreement.

“Compliance Certificate” has the meaning ascribed to it in Annex E.

“Concentration Accounts” has the meaning ascribed to it in Annex C.

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Holdings and its Subsidiaries on a consolidated basis equal to:

(i) the sum, without duplication, of the amounts for such period of:

 

  (a) Consolidated Net Income, plus

 

  (b) Consolidated Interest Expense, plus

 

  (c) provisions for taxes based on income, plus

 

  (d) total depreciation expense, plus

 

  (e) total amortization expense, plus

 

  (f) amortization of License Advances, plus

 

  (g) amortization of Software Development Costs, plus

 

  (h) other non-Cash items reducing Consolidated Net Income (excluding any such
non-Cash item to the extent that it represents an accrual or reserve for
potential Cash items in any future period or amortization of a prepaid Cash item
that was paid in a prior period), minus

(ii) the sum, without duplication, of the amounts for such period of:

 

  (a) other non-Cash items increasing Consolidated Net Income for such period
(excluding any such non-Cash item to the extent it represents the reversal of an
accrual or reserve for potential Cash item in any prior period), plus

 

  (b) investment income, plus

 

  (c) income tax credits, plus

 

  (d) extraordinary cash gains and other income, plus

 

  (e) net gains from the sale or exchange of capital assets;

in each case, determined in accordance with GAAP.

 

Annex A - 9



--------------------------------------------------------------------------------

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Holdings and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment (including the portion of liabilities under
any Capital Lease that is or should be capitalized in accordance with GAAP) or
which should otherwise be capitalized” or similar items reflected in the
consolidated statement of cash flows of Holdings and its Subsidiaries.

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, excluding any amount not payable in Cash.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
determined for Holdings and its Subsidiaries on a consolidated basis equal to:

(i) the sum, without duplication, of the amounts for such period of:

 

  (a) Consolidated Adjusted EBITDA, plus

 

  (b) investment income, plus

 

  (c) other non-ordinary course income, minus

(ii) the sum, without duplication, of the amounts for such period of:

 

  (a) voluntary and scheduled repayments of Consolidated Total Debt (excluding
repayments of any revolving credit indebtedness except to the extent the
obligation of the relevant lenders to make such revolving credit available is
permanently reduced or terminated in connection with such repayments, to the
extent of such reduction or termination), plus

 

  (b) Consolidated Capital Expenditures (net of any proceeds of (x) Net Asset
Sale Proceeds to the extent reinvested in accordance with Section 2.13(a) of the
Term Loan Agreement, (y) Net Insurance/Condemnation Proceeds to the extent
reinvested in accordance with Section 2.13(b) of the Term Loan Agreement, and
(z) any proceeds of related financings with respect to such expenditures) made
in cash; plus

 

  (c) Consolidated Cash Interest Expense, plus

 

  (d) License Advances made in cash, plus

 

  (e) Software Development Costs paid in cash, plus

 

  (f) provisions for current taxes based on income of Holdings and its
Subsidiaries and payable in cash with respect to such period.

 

Annex A - 10



--------------------------------------------------------------------------------

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for Holdings and its Subsidiaries on a
consolidated basis equal to:

(i) Consolidated Cash Interest Expense, plus

(ii) scheduled payments of principal on Consolidated Total Debt, plus

(iii) Consolidated Capital Expenditures, plus

(iv) dividends or distributions paid in cash, plus

(v) the portion of taxes based on income actually paid in cash and provisions
for cash income taxes, plus

(vi) License Advances, plus

(vii) Software Development Costs,

as each of the foregoing is made during such period in conformity with GAAP.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Holdings and its Subsidiaries on a consolidated
basis with respect to all outstanding Consolidated Total Debt, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and net costs under Interest Rate Agreements.

“Consolidated Net Income” means, for any period:

(i) the net income (or loss) of Holdings and its Subsidiaries on a consolidated
basis for such period taken as a single accounting period determined in
conformity with GAAP, minus

(ii) the sum of:

 

  (a) the income (or loss) of any Person (other than a Subsidiary of Holdings)
in which any other Person (other than Holdings or any of its Subsidiaries) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to Holdings or any of its Subsidiaries by such
Person during such period, plus

 

  (b) the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of Holdings or is merged into or consolidated with Holdings or any of
its Subsidiaries or that Person’s assets are acquired by Holdings or any of its
Subsidiaries, plus

 

  (c) the income of any Subsidiary of Holdings to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, plus

 

Annex A - 11



--------------------------------------------------------------------------------

  (d) any after tax gains attributable to Asset Sales or returned surplus assets
of any Pension Plan, plus

 

  (e) (to the extent not included in clauses (a) through (d) above) any net
extraordinary gains.

“Consolidated Total Debt” means, as at any date of determination: the aggregate
amount of all Indebtedness of Holdings and its Subsidiaries determined on a
consolidated basis in accordance with GAAP or, in the case of Rate Management
Transactions or other hedging arrangements, the Net Mark-to-Market Exposure
determined on a consolidated basis.

“Contracts” means all “contracts,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, in any event, including all
contracts, undertakings, or agreements (other than rights evidenced by Chattel
Paper, Documents or Instruments) in or under which any Credit Party may now or
hereafter have any right, title or interest, including any agreement relating to
the terms of payment or the terms of performance of any Account.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Control Letter” means a letter agreement between Agent and (i) the issuer of
uncertificated securities with respect to uncertificated securities in the name
of any Credit Party, (ii) a securities intermediary with respect to securities,
whether certificated or uncertificated, securities entitlements and other
financial assets held in a securities account in the name of any Credit Party,
(iii) a futures commission merchant or clearing house, as applicable, with
respect to commodity accounts and commodity contracts held by any Credit Party,
whereby, among other things, the issuer, securities intermediary or futures
commission merchant limits any security interest in the applicable financial
assets in a manner reasonably satisfactory to Agent, acknowledges the Lien of
Agent, on behalf of itself and Lenders, on such financial assets, and agrees to
follow the instructions or entitlement orders of Agent without further consent
by the affected Credit Party.

“Copyright License” means any and all rights now owned or hereafter acquired by
any Credit Party under any written agreement granting any right to use any
Copyright or Copyright registration.

“Copyright Security Agreements” means the Copyright Security Agreements made in
favor of Agent, on behalf of itself and Lenders, by each applicable Credit
Party.

“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all copyrights and General Intangibles of like
nature (whether registered or unregistered), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof, and (b) all
reissues, extensions or renewals thereof.

 

Annex A - 12



--------------------------------------------------------------------------------

“CRA” means the Canada Revenue Agency.

“Credit Parties” means Holdings, each Borrower, and each Guarantor Subsidiary.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Holdings’ and its Subsidiaries’ operations
and not for speculative purposes.

“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

“Default Rate” has the meaning ascribed to it in Section 1.5(d).

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of any Credit Party.

“Dilution” means, as of any date of determination, a percentage that is the
result of dividing the Dollar amount of (a) the write-off of bad debt or other
dilutive items with respect to the Borrower Parties’ Accounts during such
period, by (b) the Borrower Parties’ (i) collections and (ii) the write-off of
bad debt or other dilutive items, both of which in respect to the Borrower
Parties’ Accounts.

“Disbursement Accounts” has the meaning ascribed to it in Annex C.

“Disclosure Schedules” means the Schedules prepared by Borrowers and denominated
as Schedules 1.1(a) through 6.11 in the Index to the Agreement.

“Disqualified Capital Stock” means Stock that, by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable), or
upon the happening of any event, (a) matures (excluding any maturity as the
result of an optional redemption by the issuer thereof) or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the option of the holder thereof, in whole or in part, on or prior to the
first anniversary of the Final Maturity Date, (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Stock referred to in clause (a) above, in each case at
any time prior to the first anniversary of the Final Maturity Date, (c) contains
any repurchase obligation that may come into effect prior to payment in full of
all Obligations, (d) requires cash dividend payments prior to one year after the
Final Maturity Date, (e) does not provide that any claims of any holder of such
Stock may have against Holdings or any of its Subsidiaries (including any claims
as judgment creditor or other creditor in respect of claims for the breach of
any covenant contained therein) shall be fully subordinated (including a full
remedy bar) to the Obligations in a manner satisfactory to Agent, (f) provides
the holders of such Stock thereof with any rights to receive any cash upon the
occurrence of a change of control prior to the first anniversary date on which
the Obligations have been irrevocably paid in full, unless the rights to receive
such cash are contingent upon the Obligations being irrevocably paid in full, or
(g) is prohibited by the terms of this Agreement. As used in this definition
“Final Maturity Date” means of April 30, 2012.

 

Annex A - 13



--------------------------------------------------------------------------------

“Documents” means all “documents,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located.

“Dollars” or “$” means lawful currency of the United States of America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“E-Fax” means any system used to receive or transmit faxes electronically.

“Eligible Accounts” has the meaning ascribed to it in Section 1.6.

“Eligible Inventory” has the meaning ascribed to it in Section 1.7.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA or a benefit plan, pension plan or plan under Canadian
Employee Benefit Laws or a U.K. Employee Benefit Laws which is or was sponsored,
maintained or contributed to by, or required to be contributed by, Holdings, any
of its Subsidiaries or any of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order, complaint, summons,
citation, direction, penalty, fine, investigation, or other order, directive or
proceeding (conditional or otherwise), by any Governmental Authority or any
other Person, arising (i) pursuant to or in connection with any actual or
alleged violation of any Environmental Law; (ii) in connection with any
Hazardous Material or any actual or alleged Hazardous Materials Activity; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
health, safety, natural resources or the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal, provincial, state or local (or any subdivision of any of them),
statutes, ordinances, orders, rules, bylaws, regulations, judgments, guidelines,
policies, Governmental Authorizations, or any other requirements of Governmental
Authorities or any rule of common law, or any judicial or administrative
interpretation thereof, imposing liability or establishing standards of conduct
for or relating to (i) public health and safety, protection of the environment
or other environmental matters, including those relating to any Hazardous
Materials Activity; (ii) the generation, use, storage, transportation or
disposal of Hazardous Materials; or (iii) occupational safety and health, or the
protection of human health or welfare.

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a

 

Annex A - 14



--------------------------------------------------------------------------------

result of or related to any Environmental Claim by any Person, whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute or common law, including any arising under or related to any
Environmental Laws, Environmental Permits, or in connection with any Release or
threatened Release or presence of a Hazardous Material whether on, at, in,
under, from or about or in the vicinity of any real or personal property.

“Environmental Permits” means all permits, licenses, consents, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

“Equipment” means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located and, in any
event, including all such Credit Party’s machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto, in each case together with the
regulations thereunder.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the IRC of which that Person is a member; (ii) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the IRC
of which that Person is a member; and (iii) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the IRC of which that
Person, any corporation described in clause (i) above or any trade or business
described in clause (ii) above is a member. Any former ERISA Affiliate of
Holdings or any of its Subsidiaries shall continue to be considered an ERISA
Affiliate of Holdings or any such Subsidiary within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of
Holdings or such Subsidiary and with respect to liabilities arising after such
period for which Holdings or such Subsidiary could be liable under the IRC or
ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
or Multiemployer Plan (excluding those for which the provision for 30-day notice
to the PBGC has been waived by regulation); (ii) the failure to meet the minimum
funding standard of Section 412 of the IRC with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the IRC) or the
failure to make by its due date a required installment under Section 412(m) of
the IRC with respect to any Pension Plan or the failure to make any required

 

Annex A - 15



--------------------------------------------------------------------------------

contribution to a Multiemployer Plan; (iii) notice of intent to terminate a
Pension Plan in a distress termination described in Section 4041(c) of ERISA;
(iv) the withdrawal by Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates from any Pension Plan with two or more non-related
contributing sponsors or the termination of any such Pension Plan resulting in
liability to Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4063 or 4064 of ERISA; (v) the institution by the
PBGC of proceedings to terminate any Pension Plan, or the occurrence of any
event or condition which might reasonably constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(vi) the imposition of liability on Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA
or by reason of the application of Section 4212(c) of ERISA; (vii) the
withdrawal of Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates in a complete or partial withdrawal (within the meaning of Sections
4203 and 4205 of ERISA) from any Multiemployer Plan if there is any liability or
potential liability therefor, or the receipt by Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act or
omission which could give rise to the imposition on Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the IRC or under Section 409,
Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of any Employee
Benefit Plan; (ix) the assertion of a material claim (other than routine claims
for benefits) against any Employee Benefit Plan or the assets thereof, or
against Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan; (x) receipt from the
Internal Revenue Service of notice of the failure of any Pension Plan (or any
other Employee Benefit Plan intended to be qualified under Section 401(a) of the
IRC) to qualify under Section 401(a) of the IRC, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the IRC; (xi) the imposition of a Lien pursuant to
Section 401(a)(29) or 412(n) of the IRC or pursuant to ERISA with respect to any
Pension Plan; or (xii) the imposition of any material liability under Title IV
of ERISA, other than the PBGC premiums due but not delinquent under Section 4007
of ERISA, upon Holdings, any of its Subsidiaries or any of their respective
ERISA Affiliates; (xiii) any equivalent event, action, condition, proceeding or
otherwise under Canadian Employee Benefit Laws or U.K. Employee Benefit Laws, or
(xiv) any other event or condition with respect to a Pension Plan or
Multiemployer Plan that could reasonably be expected to result in material
liability of Holdings.

“E-System” means any electronic system, including Intralinks® and any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by Agent, any of its Affiliates, or any of such Person’s
respective officers, directors, employees, attorneys, agents and representatives
or any other Person, providing for access to data protected by passcodes or
other security system.

“Event of Default” has the meaning ascribed to it in Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

Annex A - 16



--------------------------------------------------------------------------------

“Existing Credit Documents” means that certain Amended and Restated Credit
Agreement, dated as of November 22, 2005, by and among Holdings, certain
Subsidiaries of Holdings, the lenders from time to time party thereto, LaSalle
Bank Midwest National Association, as administrative agent, KeyBank National
Association, as co-syndication agent, Comerica Bank, as co-syndication agent,
U.S. Bank, N.A., as co-syndication agent, and LaSalle Bank Midwest National
Association, as documentation agent, together with all related Loan Documents,
(as such term is defined therein), all as amended, restated, supplemented or
otherwise modified prior to the Closing Date.

“Existing Indebtedness” means Indebtedness and other obligations outstanding
under the Existing Credit Documents.

“Existing Lender” means, collectively, LaSalle Bank Midwest National
Association, as administrative agent under the Existing Credit Documents, and
each other agent and lender under the Existing Credit Documents.

“Existing Intercompany Notes” means, collectively, (i) the promissory note made
by the U.K. Operating Company to the order of Holdings (successor by merger to
Lifetime Holding, Inc.) in the aggregate outstanding principal amount of
approximately $80,000,000, and (ii) the promissory note made by Holdings
(successor by merger to Lifetime Holding, Inc.) to the order of U.K. Operating
Company in the aggregate outstanding principal amount of approximately
$20,000,000.

“Extraordinary Receipts” means any cash received by or paid to or for the
account of Holdings or any of it Subsidiaries not in the ordinary course of
business, including any foreign, United States, state or local tax refunds,
pension plan reversions, judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action, condemnation
awards (and payments in lieu thereof), indemnity payments and any purchase price
adjustment received in connection with any purchase agreement and proceeds of
insurance (excluding, however, any Net Insurance/Condemnation Proceeds which are
subject to Section 1.3(b)(iii).

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §201 et
seq.

“Fair Salable Balance Sheet” means a balance sheet of Borrowers prepared on the
same basis as the Pro Forma, except that Borrowers’ assets are set forth therein
at their fair salable values on a going concern basis, and the liabilities set
forth therein include all contingent liabilities of Borrowers stated at the
reasonably estimated present values thereof.

“Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight Federal funds transactions among members of
the Federal Reserve System, as determined by Agent in its sole discretion, which
determination shall be final, binding and conclusive (absent manifest error).

 

Annex A - 17



--------------------------------------------------------------------------------

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

“Fees” means any and all fees payable to Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Holdings that such financial statements fairly
present, in all material respects, the financial condition of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, in each case in conformity with GAAP
applied on a consistent basis, subject, in the case of interim financial
statements, to changes resulting from normal audit and year-end adjustments.

“Financial Covenants” means the financial covenants set forth in Annex G.

“Financial Plan” has the meaning ascribed to it in Annex E.

“Financial Statements” means the consolidated and consolidating income
statements, statements of cash flows and balance sheets of Borrowers delivered
in accordance with Section 3.7 and Annex E.

“Fiscal Month” means any of the monthly accounting periods of Holdings and its
Subsidiaries.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
the Saturday closest to April 30th of each calendar year.

“Fixed Charge Coverage Ratio” means the ratio as of the last day of any Fiscal
Month of (a) Consolidated Adjusted EBITDA for the twelve month period most
recently ended, taken as a single accounting period, to (b) Consolidated Fixed
Charges for such twelve month period.

“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Agent, for the benefit of itself and the Lenders, and located in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.

“Foreign Currency” has the meaning ascribed to it in Section 12.9(a).

“Foreign Currency Conversion Date” has the meaning ascribed to it in
Section 12.9(a).

“Foreign Lender” has the meaning ascribed to it in Section1.15(d).

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

Annex A - 18



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America consistently applied, as such term is further defined in Annex G.

“GE Capital” means General Electric Capital Corporation, a Delaware corporation.

“GE Capital Fee Letter” means that certain letter, dated as of the date hereof,
between GE Capital and the Borrowers with respect to certain Fees to be paid
from time to time by Borrowers to GE Capital.

“General Intangibles” means all “general intangibles,” as such term is defined
in the Code, and “intangibles” as such term is defined in the PPSA, now owned or
hereafter acquired by any Credit Party, including all right, title and interest
that such Credit Party may now or hereafter have in or under any Contract, all
payment intangibles, customer lists, Licenses, Copyrights, Trademarks, Patents,
and all applications therefor and reissues, extensions or renewals thereof,
rights in Intellectual Property, interests in partnerships, joint ventures and
other business associations, licenses, permits, copyrights, trade secrets,
proprietary or confidential information, inventions (whether or not patented or
patentable), technical information, procedures, designs, knowledge, know-how,
software, data bases, data, skill, expertise, experience, processes, models,
drawings, materials and records, goodwill (including the goodwill associated
with any Trademark or Trademark License), all rights and claims in or under
insurance policies (including insurance for fire, damage, loss and casualty,
whether covering personal property, real property, tangible rights or intangible
rights, all liability, life, key man and business interruption insurance, and
all unearned premiums), uncertificated securities, choses in action, deposit,
checking and other bank accounts, rights to receive tax refunds and other
payments, rights to receive dividends, distributions, cash, Instruments and
other property in respect of or in exchange for pledged Stock and Investment
Property, rights of indemnification, all books and records, correspondence,
credit files, invoices and other papers, including without limitation all tapes,
cards, computer runs and other papers and documents in the possession or under
the control of such Credit Party or any computer bureau or service company from
time to time acting for such Credit Party.

“Goods” means all “goods” as defined in the Code, now owned or hereafter
acquired by any Credit Party, wherever located, including embedded software to
the extent included in “goods” as defined in the Code, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, state, provincial, municipal,
national, local or other government, governmental department, commission, board,
bureau, court, agency, tribunal, administrative hearing body, arbitration panel,
commission or instrumentality or political subdivision thereof or any entity or
officer exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, any province or territory of Canada, Canada, or any other foreign entity
or government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

Annex A - 19



--------------------------------------------------------------------------------

“Governmental Authorization” means any approval, certificate, permit, license,
authorization, plan, registration, directive, consent order or consent decree of
or from any Governmental Authority.

“Granting Lender” has the meaning ascribed to it in Section 7.1(g).

“Grantor” has the meaning ascribed to it in the U.S. Pledge and Security
Agreement.

“Guarantee” means, with respect to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person in any
manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, that is (a) an obligation of such Person the
primary purpose or intent of which is to provide assurance to an obligee that
the obligation of the obligor thereof will be paid or discharged, or any
agreement relating thereto will be complied with, or the holders thereof will be
protected (in whole or in part) against loss in respect thereof; or (b) a
liability of such Person for an obligation of another through any agreement
(contingent or otherwise) (i) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (ii) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclause (i) or (ii) of this
clause (b), the primary purpose or intent thereof is as described in clause
(a) above.

“Guaranteed Obligations” means, individually or collectively, as the context may
require, the obligations of the Guarantors under their respective Guaranties.

“Guaranties” means, collectively, the Holdings Guaranty, the Subsidiary
Guaranty, the Canadian Guarantee, and any other guaranty executed by any
Guarantor in favor of Agent and Lenders in respect of the Obligations.

“Guarantor Payment” has the meaning ascribed to it in Section 12.7(a).

“Guarantors” means Holdings, each Subsidiary of Holdings (other than the
Borrowers, Canadian HoldCo and any Insignificant Subsidiary), and each other
Person, if any, that executes a guaranty or other similar agreement in favor of
Agent, for itself and the ratable benefit of Lenders, in connection with the
transactions contemplated by the Agreement and the other Loan Documents.

“Guarantor Subsidiary” means each Guarantor other than Holdings.

“Hazardous Materials” shall include, without regard to amount and/or
concentration (a) any element, compound, or chemical that is defined, listed or
otherwise regulated under Environmental Laws including those classified as a
contaminant, pollutant, toxic pollutant, toxic, deleterious, or hazardous
substances, extremely hazardous substance or chemical, hazardous waste,
hazardous materials, medical waste, biohazardous or infectious waste, special
waste, or solid waste; (b) petroleum, petroleum-based or petroleum-derived
products; (c) polychlorinated biphenyls; (d) any substance exhibiting a
hazardous waste characteristic including but not limited to corrosivity,
ignitibility, toxicity or reactivity as well as any radioactive or explosive
materials; and (e) any asbestos-containing materials.

 

Annex A - 20



--------------------------------------------------------------------------------

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any Remedial Action with
respect to any of the foregoing.

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Holdings and its Subsidiaries for the Fiscal Year ended
April 29, 2006, consisting of balance sheets and the related consolidated
statements of income, stockholders’ equity and cash flows for such Fiscal Year,
and (ii) for the interim period from January 31, 2007 to the Closing Date,
internally prepared, unaudited financial statements of Holdings and its
Subsidiaries consisting of a balance sheet and the related consolidated
statements of income, stockholders’ equity and cash flows for each quarterly
period completed prior to forty six (46) days before the Closing Date and for
each Fiscal Month completed prior to thirty-one (31) days prior to the Closing
Date, in the case of clauses (i) and (ii) certified by the chief financial
officer of Holdings that such financial statements fairly present, in all
material respects, the financial condition of Holdings and its Subsidiaries as
at the dates indicated and the results of their operations and their cash flows
for the periods indicated, subject, if applicable, to changes resulting from
audit and normal year end adjustments.

“Holdings” has the meaning ascribed thereto in the recitals to the Agreement.

“Holdings Guaranty” means the guaranty of even date herewith executed by
Holdings in favor of Agent and Lenders.

“Incremental Availability Reserve” means a Reserve against the Borrowing Base in
an amount equal to the greater of (a) $0 and (b) an amount equal to the
difference between (i) $30,000,000, and (ii) the sum of (A) 10% of the Book
Value of Eligible Accounts, plus (B) 10% of the Net Orderly Liquidation Value of
Eligible Inventory, plus (C) 75% of the appraised fair market value (based on a
sale period of nine (9) months) of all Real Estate Assets owned by the Credit
Parties on which Agent has a Requisite Priority Lien which fair market value
shall be adjusted in accordance with the appraisals required to be delivered
pursuant to Annex E.

“Indebtedness” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) all obligations of such Person evidenced by
notes, bonds or similar instruments or upon which interest payments are
customarily paid and all obligations in respect of drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding (a) trade payables incurred in the ordinary
course of business having a term of less than four (4) months that are not
overdue by more than sixty (60) days and (b) other trade payables in an
aggregate amount not exceeding $2,000,000 at any time) which purchase price is
(a) due more than four (4) months from the date of incurrence of the obligation
in respect thereof or (b) evidenced by a note or

 

Annex A - 21



--------------------------------------------------------------------------------

similar written instrument; (v) all obligations created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such person, (vi) all indebtedness secured by any Lien on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (vii) the face amount of any letter of
credit or letter of guaranty issued, bankers’ acceptances facilities, surety
bond and similar credit transactions for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings or drafts;
(viii) the direct or indirect guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (ix) any obligation of such Person the primary purpose or intent of
which is to provide assurance to an obligee that the obligation of the obligor
thereof will be paid or discharged, or any agreement relating thereto will be
complied with, or the holders thereof will be protected (in whole or in part)
against loss in respect thereof; (x) any liability of such Person for an
obligation of another through any agreement (contingent or otherwise) (a) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclause (a) or (b) of this clause (x), the primary purpose or
intent thereof is as described in clause (ix) above; (xi) all obligations of
such Person in respect of any exchange traded or over the counter derivative
transaction, including any Interest Rate Agreement and Currency Agreement,
whether entered into for hedging or speculative purposes; (xii) all obligations
of such Person, contingent or otherwise, to purchase, redeem, retire or
otherwise acquire for value any Stock of such Person and (xii) all Attributable
Debt of such Person. The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or joint venturer, unless such Indebtedness is expressly
non-recourse to such Person.

“Indemnified Liabilities” has the meaning ascribed to it in Section 1.13.

“Indemnified Person” has the meaning ascribed to in Section 1.13.

“Indemnified Taxes” means any Tax paid or incurred by Agent or any Lender or
their respective Tax-Related Persons, as the case may be, relating to, arising
out of, or in connection with any Loan Documents or any payment or transaction
contemplated hereby or thereby, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority, excluding
(a) any Tax on the overall net income; and (b) any United States federal
withholding taxes that would be imposed on amounts payable to such Foreign
Lender based upon the applicable withholding rate in effect at the time a
Foreign Lender becomes a party to this Agreement (or designates a new lending
office), except this (i) shall not exclude any additional United States federal
withholding tax that may be imposed after the date upon such Foreign Lender
becomes a party to this Agreement (including, a resultant change in law) and
(ii) shall not reduce the amount that such Foreign Lender (or its assignor, if
any) was previously entitled to receive pursuant to Section 1.15(a) and this
Section 1.15(b), if any, with respect to such withholding tax.

 

Annex A - 22



--------------------------------------------------------------------------------

“Index Rate” means, for any day, a floating rate equal to the higher of (i) the
rate publicly quoted from time to time by The Wall Street Journal as the “prime
rate” (or, if The Wall Street Journal ceases quoting a prime rate, the highest
per annum rate of interest published by the Federal Reserve Board in Federal
Reserve statistical release H.15 (519) entitled “Selected Interest Rates” as the
Bank prime loan rate or its equivalent), and (ii) the Federal Funds Rate plus 50
basis points per annum. Each change in any interest rate provided for in the
Agreement based upon the Index Rate shall take effect at the time of such change
in the Index Rate.

“Index Rate Loan” means a Loan or portion thereof bearing interest by reference
to the Index Rate.

“Insignificant Subsidiaries” means each of the Subsidiaries of Holdings listed
on Schedule 1.1(a).

“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.

“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.

“Intercompany Subordination Agreement” means that certain Intercompany
Subordination Agreement, dated as of the date hereof, made by the Credit Parties
and their Subsidiaries in favor of Agent, for the benefit of itself and the
Lenders.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
date hereof, by and among the Term Loan Agent, and Agent and acknowledged by the
Borrowers and the Guarantors, in form and substance satisfactory to Agent and
Lenders, as the same may be amended, supplemented or otherwise modified from
time to time and any annexes, exhibits, schedules to any of the foregoing.

“Interest Payment Date” means, as to any Index Rate Loan or LIBOR Loan, the
first Business Day of each month to occur while such Loan is outstanding (other
than the month ended April 30, 2007, in which case payment shall be made on the
day that is 5 Business Days after April 30, 2007); provided that, in addition to
the foregoing, each of (x) the date upon which all of the Commitments have been
terminated and the Loans have been paid in full and (y) the Commitment
Termination Date shall be deemed to be an “Interest Payment Date” with respect
to any interest that has then accrued under the Agreement.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, or interest rate collar agreement, interest rate hedging
agreement or other similar agreement or arrangement, each of which is (i) for
the purpose of hedging the interest rate exposure associated with Holdings’ and
its Subsidiaries’ operations, (ii) approved by Agent, and (iii) not for
speculative purposes.

 

Annex A - 23



--------------------------------------------------------------------------------

“Internal Control Event” means a material weakness in internal controls over
public reporting, as described in the Securities Laws, or fraud that involves
management of Holdings, which fraud has a material effect on Holdings’ internal
controls over public reporting, in each case as described in the Securities
Laws.

“Inventory” means all “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and in any
event including inventory, merchandise, goods and other personal property that
are held by or on behalf of any Credit Party for sale or lease or are furnished
or are to be furnished under a contract of service, or that constitute raw
materials, work in process, finished goods, returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in such Credit Party’s business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded software.

“Investment” means (i) any direct or indirect purchase or other acquisition by
Holdings or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person; (ii) any direct or indirect redemption,
retirement, purchase or other acquisition for value, by any Subsidiary of
Holdings from any Person, of any Stock of such Person; (iii) any direct or
indirect loan, advance or capital contributions by Holdings or any of its
Subsidiaries to any other Person, including all indebtedness and Accounts from
that other Person that are not current assets or did not arise from sales to
that other Person in the ordinary course of business; and (iv) any direct or
indirect Guarantee of any obligations of any other Person. The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment.

“Investment Property” means all “investment property” as such term is defined in
the Code now owned or hereafter acquired by any Credit Party, wherever located,
including (i) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
treasuries, certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of any Credit Party, including the rights of any Credit Party to
any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account;
(iii) all securities accounts of any Credit Party; (iv) all commodity contracts
of any Credit Party; and (v) all commodity accounts held by any Credit Party.

“IRC” means the Internal Revenue Code of 1986 and all regulations promulgated
thereunder.

“IRS” means the Internal Revenue Service.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, that, in no
event shall any corporate Subsidiary of any Person be considered to be a Joint
Venture to which such Person is a party.

 

Annex A - 24



--------------------------------------------------------------------------------

“Landlord Collateral Access Agreement” means a Landlord Consent and
Subordination Agreement substantially in the form of Exhibit A-3, with such
amendments or modifications as may be approved by Agent, or otherwise in form
and substance reasonably acceptable to Agent.

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by Agent in its sole discretion as not being
required to be included in the Collateral.

“L/C Issuer” means issuers of Letters of Credit to Borrowers as contemplated by
the Agreement, including with respect to stand-by Letters of Credit, GE Capital
Financial Inc.

“L/C Sublimit” has the meaning ascribed to it in Annex B.

“Last-Out Revolving Loans” means the “Revolving Loans” as defined in the Term
Loan Agreement.

“Lease Expenses” means, with respect to any Person for any fiscal period, the
aggregate rental obligations of such Person determined in accordance with GAAP
which are payable in respect of such period under leases of real or personal
property (net of income from subleases thereof, but including taxes, insurance,
maintenance and similar expenses that the lessee is obligated to pay under the
terms of such leases), whether or not such obligations are reflected as
liabilities or commitments on a consolidated balance sheet of such Person or in
the notes thereto, excluding, however, any such obligations under Capital
Leases.

“Lenders” means (a) GE Capital, the other Lenders named on the signature pages
of the Agreement, and, if any such Lender shall decide to assign all or any
portion of the Obligations, such term shall include any assignee of such Lender,
and (b) solely for the purpose of obtaining the benefit of the Liens granted to
the Agent, for the benefit of itself and the Lenders under the Collateral
Documents, a Person to whom any Obligations in respect of a Secured Rate
Contract are owed. For the avoidance of doubt, any Person to whom any
Obligations in respect of a Secured Rate Contract are owed and which does not
hold any Loans or Commitments shall not be entitled to any other rights as a
“Lender” under this Agreement or any other Loan Document.

“Letter of Credit Fee” has the meaning ascribed to it in Annex B.

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent, Lenders and L/C Issuer at the request of Borrower Representative, whether
direct or indirect, contingent or otherwise, due or not due, in connection with
the issuance of Letters of Credit by the L/C Issuer or the purchase of a
participation as set forth in Annex B with respect to any Letter of Credit. The
amount of such Letter of Credit Obligations shall equal the maximum amount that
may be payable at such time or at any time thereafter by L/C Issuer, Agent or
Lenders thereupon or pursuant thereto.

“Letters of Credit” means documentary or standby letters of credit issued for
the account of any Borrower by any L/C Issuer, and bankers’ acceptances issued
by any Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations.

 

Annex A - 25



--------------------------------------------------------------------------------

“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
including rights to payment or performance under a letter of credit, whether or
not such Credit Party, as beneficiary, has demanded or is entitled to demand
payment or performance.

“LIBOR Business Day” means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions.

“LIBOR Loan” means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.

“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrower Representative pursuant to the
Agreement and ending one, two or three months thereafter, as selected by
Borrower Representative’s irrevocable notice to Agent as set forth in
Section 1.5(e); provided, that the foregoing provision relating to LIBOR Periods
is subject to the following:

a. if any LIBOR Period would otherwise end on a day that is not a LIBOR Business
Day, such LIBOR Period shall be extended to the next succeeding LIBOR Business
Day unless the result of such extension would be to carry such LIBOR Period into
another calendar month in which event such LIBOR Period shall end on the
immediately preceding LIBOR Business Day;

b. any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end two (2) LIBOR Business Days prior to such date;

c. any LIBOR Period that begins on the last LIBOR Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such LIBOR Period) shall end on the last LIBOR
Business Day of a calendar month;

d. Borrower Representative shall select LIBOR Periods so as not to require a
payment or prepayment of any LIBOR Loan during a LIBOR Period for such Loan; and

e. Borrower Representative shall select LIBOR Periods so that there shall be no
more than 5 separate LIBOR Loans in existence at any one time.

“LIBOR Rate” means for each LIBOR Period, a rate of interest determined by Agent
equal to:

a. the offered rate for deposits in United States Dollars for the applicable
LIBOR Period that appears on Reuters Page LIBOR01 as of 11:00 a.m. (London
time), on the second full LIBOR Business Day next preceding the first day of
such LIBOR Period (unless such date is not a Business Day, in which event the
next succeeding Business Day will be used); divided by

b. a number equal to 1.0 minus the aggregate (but without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements in effect on the
day that is two (2) LIBOR Business Days prior to the beginning of such LIBOR
Period (including basic, supplemental, marginal and emergency reserves under any
regulations of the Federal Reserve Board or other Governmental Authority having
jurisdiction with respect thereto, as now and from time to time in effect) for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Federal Reserve Board that are required to be maintained by
a member bank of the Federal Reserve System.

 

Annex A - 26



--------------------------------------------------------------------------------

If such interest rates shall cease to be available from Reuters (or its
successor satisfactory to Agent), the LIBOR Rate shall be determined from such
financial reporting service or other information as shall be mutually acceptable
to Agent and Borrower Representative.

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Credit Party.

“License Advances” means prepaid or guaranteed royalties and/or license fees
paid to the owners of intellectual property rights.

“Lien” means (i) any lien, mortgage, pledge, assignment, hypothec, deed of
trust, security interest, charge or encumbrance of any kind (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof) and any option, trust
or other preferential arrangement having the practical effect of any of the
foregoing, and (ii) in the case of Securities, any purchase option, call or
similar right of a third party with respect to such Securities.

“Loan Account” has the meaning ascribed to it in Section 1.12.

“Loan Documents” means the Agreement, the Notes, the Collateral Documents, the
Master Standby Agreement, the GE Capital Fee Letter, the Intercreditor
Agreement, the Intercompany Subordination Agreement, the Flow of Funds Agreement
and all other agreements, instruments, documents and certificates identified in
the Closing Checklist executed and delivered to, or in favor of, Agent or any
Lenders and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
any Credit Party, or any employee of any Credit Party, and delivered to Agent or
any Lender in connection with the Agreement or the transactions contemplated
thereby. Any reference in the Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to the Agreement or such Loan Document as the same may be in effect at any
and all times such reference becomes operative.

“Loans” means the Revolving Loan and the Swing Line Loan.

“Lock Boxes” has the meaning ascribed to it in Annex C.

“Margin Stock” has the meaning ascribed to it in Regulation U of the Board of
Governors of the Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business operations, properties,
assets, condition (financial or otherwise) or prospects of Holdings and its
Subsidiaries taken as a whole; (ii) the ability of any Credit Party to fully and
timely perform its Obligations; (iii) the legality, validity, binding effect, or

 

Annex A - 27



--------------------------------------------------------------------------------

enforceability against a Credit Party of a Loan Document to which it is a party;
(iv) the Collateral or Agent’s Liens (on behalf of itself and the Lenders) on
the Collateral or the priority of such Liens; or (v) the rights, remedies and
benefits available to, or conferred upon, Agent and any Lender under any Loan
Document. Without limiting the generality of the foregoing, any event or
occurrence adverse to one or more Credit Parties which results or could
reasonably be expected to result in losses, costs, damages, liabilities or
expenditures in excess of $2,500,000 shall constitute a Material Adverse Effect.

“Material Contract” means, collectively, any contract or other arrangement to
which Holdings or any of its Subsidiaries is a party (other than the Loan
Documents) for which breach, nonperformance, cancellation or failure to renew
could reasonably be expected to have a Material Adverse Effect, and including,
in any event each contract or agreement to which Holdings or any of its
Subsidiaries is a party involving aggregate consideration payable to or by
Holdings or such Subsidiary of $5,000,000 or more (other than purchase orders in
the ordinary course of the business of Holdings or such Subsidiary and other
than contracts that by their terms may be terminated by Holdings or such
Subsidiary in the ordinary course of its business upon less than 60 days’ notice
without penalty or premium).

“Material Customer” means any customer from whom Holdings or any of its
Subsidiaries, individually or in the aggregate, derives, or has derived, during
any year within the immediately preceding three year period, annual revenues in
excess of $10,000,000, and, in any event, shall include each of the Persons
specified on Schedule 1.1(c).

“Material Real Estate Asset” means (i) (a) any fee-owned Real Estate Asset
having a fair market value in excess of $2,000,000 as of any date of
determination, and (b) all Leasehold Properties other than those with respect to
which the aggregate payments under the term of the lease are less than
$2,000,000 per annum, or (ii) any Real Estate Asset that the Requisite Lenders
have determined is material to the business, results of operations, properties,
assets, condition (financial or otherwise) or prospects of Holdings or any
Subsidiary thereof and any listed on Schedule 1.1(a).

“Master Standby Agreement” means the Master Agreement for Standby Letters of
Credit dated as of the Closing Date among Borrowers, as Applicant(s), and L/C
Issuer.

“Maximum Amount” means, as of any date of determination, an amount equal to the
Revolving Loan Commitment of all Lenders as of that date.

“Maximum Lawful Rate” has the meaning ascribed to it in Section 1.5(f).

“Minimum Availability Amount” means (a) at any time prior to January 1, 2008,
the greater of (i) $40,000,000, and (ii) an amount equal to 10% of the Borrowing
Base at such time, and (b) at any time on and after January 1, 2008, the greater
of (i) $50,000,000 and (ii) an amount equal to 10% of the Borrowing Base at such
time; provided, however, that for so long as Consolidated Adjusted EBITDA for
the twelve month period ending on the last day of the most recently ended Fiscal
Month equals or exceeds $25,000,000, the Minimum Availability Amount shall be
equal to the greater of (i) $40,000,000, and (ii) an amount equal to 10% of the
Borrowing Base at such time.

 

Annex A - 28



--------------------------------------------------------------------------------

“Mortgages” means each of the mortgages, deeds of trust, leasehold mortgages,
leasehold deeds of trust, collateral assignments of leases or other real estate
security documents delivered by any Credit Party to Agent on behalf of itself
and Lenders with respect to the Closing Date Mortgaged Property, all in form and
substance reasonably satisfactory to Agent.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA or such equivalent plan under
Canadian Employee Benefit Laws or U.K. Employee Benefit Laws.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Holdings and its Subsidiaries in the form prepared for presentation to senior
management thereof for the applicable Fiscal Month, Fiscal Quarter or Fiscal
Year and for the period from the beginning of the then current Fiscal Year to
the end of such period to which such financial statements relate with comparison
to and variances from the immediately preceding period and budget.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) the sum of Cash payments and Cash Equivalents received by Holdings or
any of its Subsidiaries from such Asset Sale (including any Cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received), minus
(ii) any bona fide direct costs incurred in connection with such Asset Sale,
including (a) income or gains taxes paid or payable by the seller as a result of
any gain recognized in connection with such Asset Sale during the tax period the
sale occurs (after taking into account any available tax credits or deductions
and any tax-sharing arrangements), (b) payment of the outstanding principal
amount of, premium or penalty, if any, and interest on any Indebtedness (other
than the Loans) that is secured by a Lien on the stock or assets in question and
that is required to be repaid under the terms thereof as a result of such Asset
Sale, and (c) a reasonable reserve for any indemnification payments (fixed or
contingent) attributable to seller’s indemnities and representations and
warranties to purchaser in respect of such Asset Sale undertaken by Holdings or
any of its Subsidiaries in connection with such Asset Sale; provided, that upon
release of any such reserve, the amount released shall be considered Net Asset
Sale Proceeds).

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Holdings or any of its Subsidiaries (a) under
any casualty, business interruption or “key man” insurance policies in respect
of any covered loss thereunder, or (b) as a result of the taking of any assets
of Holdings or any of its Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, minus
(ii) (a) any actual and reasonable costs incurred by Holdings or any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
Holdings or such Subsidiary in respect thereof, and (b) any bona fide direct
costs incurred in connection with any sale of such assets as referred to in
clause (i)(b) of this definition, including income taxes paid or payable as a
result of any gain recognized in connection therewith (after taking into account
any available tax credits or deductions and any tax-sharing arrangements).

 

Annex A - 29



--------------------------------------------------------------------------------

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. As used in
this definition, “unrealized losses” means the fair market value of the cost to
such Person of replacing such Rate Management Transaction as of the date of
determination (assuming the Rate Management Transaction were to be terminated as
of that date), and “unrealized profits” means the fair market value of the gain
to such Person of replacing such Rate Management Transaction as of the date of
determination (assuming such Rate Management Transaction were to be terminated
as of that date).

“Net Orderly Liquidation Value” means, as to any particular asset, the value
that is estimated to be recoverable in an orderly liquidation thereof
(encompassing a seasonal high and low period), as determined from time to time
by a qualified appraiser selected by Agent, net of all liquidation costs and
expenses.

“Non-Funding Lender” has the meaning ascribed to it in Section 9.9(a)(ii).

“Non-Consenting Lender” has the meaning ascribed to it in Section 11.2(d)(i).

“Notes” means, collectively, the Revolving Notes and the Swing Line Notes.

“Notice of Conversion/Continuation” has the meaning ascribed to it in
Section 1.5(e).

“Notice of Revolving Credit Advance” has the meaning ascribed to it in
Section 1.1(a).

“Obligations” means, collectively, the U.S. Obligations, the Canadian
Obligations and the U.K. Obligations.

“Obligation Currency” has the meaning ascribed to it in Section 12.9(a).

“Operating Lease Obligations” means all obligations for the payment of rent for
any real or personal property under leases or agreements to lease, other than
with respect to Capital Leases.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its by
laws, as amended, or, in each case, the equivalent of the foregoing, and with
respect to any Canadian Credit Party, shall include any unanimous shareholder
agreement or unanimous shareholder declaration or equivalent document, (ii) with
respect to any limited partnership, its certificate of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended, (iv) with respect to
any limited liability company, its articles of organization, as amended, and its
operating agreement, as amended (or similar documents) and (v) with respect to
any other type of entity, its corresponding, organization documents. In the
event any term or condition of this Agreement or any other Loan Document
requires any Organizational Document to be certified by a secretary of state or
similar governmental official, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official.

 

Annex A - 30



--------------------------------------------------------------------------------

“Other Lender” has the meaning ascribed to it in Section 9.9(d).

“Overadvance” has the meaning ascribed to it in Section 1.1(a)(iii).

“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right with respect to any invention on
which a Patent is in existence.

“Patent Security Agreements” means the Patent Security Agreements made in favor
of Agent, on behalf of itself and Lenders, by each applicable Credit Party.

“Patents” means all of the following in which any Credit Party now holds or
hereafter acquires any interest: (a) all letters patent of the United States or
of any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State, or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.

“Patriot Act” has the meaning ascribed to it in Section 11.18.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto
or equivalent entity under Canadian Employee Benefit Laws or U.K. Employee
Benefit Laws.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the IRC or Section 302 of ERISA and
equivalent Employee Benefit Plans under Canadian Employee Benefit Laws and U.K.
Employee Benefit Laws.

“Permitted Acquisition” means any acquisition by Holdings, any Borrower or any
wholly-owned Guarantor Subsidiaries of Holdings, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Stock of, or
a business line or unit or a division of, any Person; provided

1. immediately prior to, and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom;

2. all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

3. in the case of the acquisition of Stock, all of the Stock (except for any
such Securities in the nature of directors’ qualifying shares required pursuant
to applicable law) acquired or otherwise issued by such Person or any newly
formed Subsidiary of such Person in connection with such acquisition shall be
owned one hundred percent (100%) by Holdings or a Guarantor Subsidiary thereof,
and Holdings or such Guarantor Subsidiary shall have taken, or caused to be
taken, as of the date such Person becomes a Subsidiary of Holdings or such
Guarantor Subsidiary, each of the actions set forth in Sections 5.9 and/or 5.10,
as applicable;

 

Annex A - 31



--------------------------------------------------------------------------------

4. (A) Holdings and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 6.7 on a pro forma basis after giving effect to
such proposed acquisition as of the last day of the Fiscal Month most recently
ended (as determined in accordance with Annex G); (B) after giving effect to
such proposed acquisition, the average Borrowing Availability (after giving
effect to the Incremental Availability Reserve, the Term Loan Reserve, the
Minimum Availability Amount and all other Reserves then in effect) on a pro
forma basis (determined in accordance with Annex G) for (i) the 30 day period
immediately prior to the making of such proposed acquisition, and (ii) the 30
day period immediately following the making of such proposed acquisition equals
or exceeds the Specified Availability Amount at such time; (C) Consolidated
Adjusted EBITDA for the twelve month period ending on the last day of the most
recently ended Fiscal Month equals or exceeds $50,000,000; and (D) after giving
effect to such proposed acquisition, the Fixed Charge Coverage Ratio of Holdings
and its Subsidiaries, on a pro forma basis (determined in accordance with Annex
G) for (i) the most recently ended twelve-month period for which financial
statements are available immediately preceding the making of such proposed
acquisition, and (ii) the twelve-month period immediately following the making
of such proposed acquisition, is equal to or greater than 1.1:1.0;

5. Holdings shall have delivered to Agent at least 30 Business Days prior to
such proposed acquisition, (A) a Compliance Certificate evidencing compliance
with Section 6.7 and Annex G as required under clause (4) above, together with
all relevant financial information with respect to such acquired assets,
including the aggregate consideration for such acquisition and any other
information required to demonstrate compliance with Section 6.7 and Annex G;
accompanied by (B) term sheet and/or commitment letter (setting forth in
reasonable detail the terms and conditions of such acquisition) and, at the
request of Agent, such other information and documents that Agent may request,
including, without limitation, executed counterparts of the respective
agreements, instruments or other documents pursuant to which such acquisition is
to be consummated (including, without limitation, any related management,
non-compete, employment, option or other material agreements), any schedules to
such agreements, instruments or other documents and all other material ancillary
agreements, instruments or other documents to be executed or delivered in
connection therewith, (B) pro forma financial statements of the Holdings and its
Subsidiaries after the consummation of such acquisition, and (C) copies of such
other agreements, instruments or other documents as Agent shall reasonably
request;

6. the agreements, instruments and other documents referred to in clause
(5)(B) above shall provide that (A) neither the Credit Parties nor any of their
Subsidiaries shall, in connection with such Acquisition, assume or remain liable
in respect of any Indebtedness any Seller, or other obligation of the any seller
(except for obligations incurred in the ordinary course of business in operating
the property so acquired and necessary and desirable to the continued operation
of such property and except for Permitted Indebtedness), and (B) all property to
be so acquired in connection with such acquisition shall be free and clear of
any and all Liens, except for Permitted Liens (and if any such property is
subject to any Lien not permitted by this clause (B) then concurrently with such
Acquisition such Lien shall be released);

 

Annex A - 32



--------------------------------------------------------------------------------

7. any Person or assets or division as acquired in accordance herewith (y) shall
be in same business or lines of business in which Holdings and/or its
Subsidiaries are engaged as of the Closing Date and (z) shall have generated
positive cash flow for the four quarter period most recently ended prior to the
date of such acquisition;

8. the acquisition shall have been approved by the board of directors or other
governing body or controlling Person of the Person acquired or the Person from
whom such assets or division is acquired;

9. not less than fifty percent (50%) of the total consideration paid in
connection with the acquisition shall be in the form of equity interests in
Holdings or from the proceeds of issuances of equity by Holdings after the
Closing Date not required to be used to prepay Loans;

10. the aggregate consideration paid in connection with the acquisition shall
not exceed an amount equal to $5,000,000 during any Fiscal Year, or $10,000,000
in the aggregate from the Closing Date to the date of determination; and

11. as of the date of the acquisition, the chief executive officer or the chief
financial officer of Holdings shall provide a certificate to Agent and the
Lenders certifying as to the matters set forth in the foregoing clauses and
further certifying that the acquisition shall not have a Material Adverse
Effect.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

“Phase I Report” means, with respect to any Facility, a report that (i) conforms
to the ASTM Standard Practice for Environmental Site Assessments: Phase I
Environmental Site Assessment Process, E 1527, or the current ASTM standard for
such process, (ii) was conducted no more than six months prior to the date such
report is required to be delivered hereunder, by one or more environmental
consulting firms reasonably satisfactory to Agent, (iii) includes an assessment
of asbestos-containing materials at such Facility, (iv) is accompanied by (a) an
estimate of the reasonable worst-case cost of investigating and remediating any
Hazardous Materials Activity identified in the Phase I Report as giving rise to
an actual or potential material violation of any Environmental Law or as
presenting a material risk of giving rise to a material Environmental Claim or
Environmental Liabilities, and (b) a current compliance audit setting forth an
assessment of Holdings’, its Subsidiaries’ and such Facility’s current and past
compliance with Environmental Laws and an estimate of the cost of rectifying any
non compliance with current Environmental Laws identified therein and the cost
of compliance with reasonably anticipated future Environmental Laws identified
therein.

“PPSA” means the Personal Property Security Act (Ontario) (as may be amended and
in effect from time to time), as applicable in the context, or analogous
legislation of the applicable Canadian province(s) or territory(ies) in respect
of the applicable Credit Party.

 

Annex A - 33



--------------------------------------------------------------------------------

“Prior Statutory Claims” means claims for unpaid wages, vacation pay, worker’s
compensation, unemployment insurance premiums, pension plan contributions,
employee or non-resident withholding tax source deductions, unremitted goods and
services, excise or sales taxes (net of applicable input credits, in the case of
goods and services, excise, value-added and similar taxes), customs duties,
realty taxes (including utility charges and business taxes which are collectable
like realty taxes) or similar statutory obligations secured by a non-consensual
statutory Lien arising in the ordinary course of such Credit Party’s business to
the extent: (i) such Liens secure amounts which are not overdue for more than
five (5) days or (ii) such Liens secure amounts relating to claims or
liabilities which are being contested in good faith by appropriate proceedings
diligently pursued and available to such Credit Party, in each case prior to the
commencement of foreclosure or other similar proceedings and with respect to
which adequate reserves have been set aside on its books in accordance with
GAAP.

“Proceeds” means “proceeds,” as such term is defined in the Code, including
(a) any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to any Credit Party from time to time with respect to any of the
Collateral, (b) any and all payments (in any form whatsoever) made or due and
payable to any Credit Party from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of governmental authority), (c) any claim of any Credit Party against
third parties (i) for past, present or future infringement of any Patent or
Patent License, or (ii) for past, present or future infringement or dilution of
any Copyright, Copyright License, Trademark or Trademark License, or for injury
to the goodwill associated with any Trademark or Trademark License, (d) any
recoveries by any Credit Party against third parties with respect to any
litigation or dispute concerning any of the Collateral including claims arising
out of the loss or nonconformity of, interference with the use of, defects in,
or infringement of rights in, or damage to, Collateral, (e) all amounts
collected on, or distributed on account of, other Collateral, including
dividends, interest, distributions and Instruments with respect to Investment
Property and pledged Stock, and (f) any and all other amounts, rights to payment
or other property acquired upon the sale, lease, license, exchange or other
disposition of Collateral and all rights arising out of Collateral.

“Pro Forma” means the unaudited consolidated and consolidating balance sheet of
Holdings and its Subsidiaries as of March 3, 2007, after giving pro forma effect
to the Related Transactions.

“Projections” has the meaning ascribed to it in Section 3.8.

“Pro Rata Share” means, with respect to all matters relating to any Lender,
(a) with respect to the Revolving Loan, the percentage obtained by dividing
(i) the Revolving Loan Commitment of that Lender by (ii) the aggregate Revolving
Loan Commitments of all Lenders, (c) with respect to all Loans, the percentage
obtained by dividing (i) the aggregate Commitments of that Lender by (ii) the
aggregate Commitments of all Lenders, and (d) with respect to all Loans on and
after the Commitment Termination Date, the percentage obtained by dividing
(i) the aggregate outstanding principal balance of the Loans held by that
Lender, by (ii) the outstanding principal balance of the Loans held by all
Lenders.

“Proposed Change” has the meaning ascribed to it in Section 11.2(d).

 

Annex A - 34



--------------------------------------------------------------------------------

“Prospective Dilution” means, as of any date of determination, (x) Dilution for
the prospective three months, beginning one year prior from the date of
determination, plus (y) any net increase (for the avoidance of doubt, there
shall be no adjustment for any net decrease) in Dilution base on comparable
trailing twelve month periods (per the most recent collateral field exam).

“Qualified Assignee” means (a) any Lender, any Affiliate of any Lender and, with
respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any commercial bank, savings and
loan association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act of 1933) which
extends credit or buys loans as one of its businesses, including insurance
companies, mutual funds, lease financing companies and commercial finance
companies, in each case, which has a rating of BBB or higher from S&P and a
rating of Baa2 or higher from Moody’s at the date that it becomes a Lender and
which, through its applicable lending office, is capable of lending to Borrowers
without the imposition of any withholding or similar taxes; provided that no
Person proposed to become a Lender after the Closing Date and determined by
Agent to be acting in the capacity of a vulture fund or distressed debt
purchaser shall be a Qualified Assignee, and no Person or Affiliate of such
Person proposed to become a Lender after the Closing Date and that holds
subordinated Indebtedness or Stock issued by any Credit Party shall be a
Qualified Assignee.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted Cash and Cash Equivalents in excess of $17,500,000 maintained in a
deposit account or securities account in accordance with the terms of this
Agreement, including, without limitation, Annex C and Section 6.6(a), which
account is subject to a tri-party blocked account agreement and provides Agent
with a perfected first-priority Lien (subject to Prior Statutory Claims) on such
account and the contents thereof; provided, however, Qualified Cash shall be
deemed to equal zero at all times when there are Advances outstanding under this
Agreement.

“Rate Contract” means swap agreements (as such term is defined in Section 101 of
the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by any Credit Party which is
a rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures;
provided, that, in order to be deemed to be a Rate Management Transaction under
this Agreement for any purpose (other than the definition of the term
“Indebtedness”), any such transaction shall be entered into for risk management
purposes associated with the Credit Parties’ operations and not for speculative
purposes.

 

Annex A - 35



--------------------------------------------------------------------------------

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“Reference Bank” means JPMorgan Chase Bank, its successors or any other
commercial bank designated as the “Reference Bank” by Agent to Borrower
Representative.

“Refinancing” means the repayment in full by Borrowers of the Existing
Indebtedness on the Closing Date.

“Refunded Swing Line Loan” has the meaning ascribed to it in
Section 1.1(c)(iii).

“Related Transactions” means the initial borrowing under the Revolving Loan on
the Closing Date, the Refinancing, the transactions contemplated by the Term
Loan Documents, the payment of all fees, costs and expenses associated with all
of the foregoing and the execution and delivery of all of the Related
Transactions Documents.

“Related Transactions Documents” means the Loan Documents, the Term Loan
Documents and all other agreements or instruments executed in connection with
the Related Transactions.

“Regulation” has the meaning ascribed to it in Section 3.38.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, issuance
or transportation of any Hazardous Material into the indoor or outdoor
environment (including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous Material).

“Remedial Action” means all actions taken to (i) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (ii) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare, natural resources or
the indoor or outdoor environment; (iii) perform pre-remedial studies and
investigations and post-remedial operation and maintenance activities; or
(iv) any other actions authorized by 42 U.S.C. 9601 or the equivalent provisions
of any other applicable Environmental Laws.

“Reorganization” means the corporate reorganization of Holdings and its
Subsidiaries, as described on Part I of Schedule 1.1(b).

“Reorganization Documents” means each of the documents executed and delivered in
connection with the Reorganization and listed on Part II of Schedule 1.1(b).

“Replacement Lender” has the meaning ascribed to it in Section 1.16(d).

 

Annex A - 36



--------------------------------------------------------------------------------

“Requisite Lenders” means Lenders having (a) more than 50.1% of the Commitments
of all Lenders, or (b) if the Commitments have been terminated, more than 50.1%
of the aggregate outstanding amount of all Loans.

“Requisite Priority” means, with respect to any Lien purported to be created in
any Collateral pursuant to any Collateral Document, that such Lien is a valid,
legal and enforceable Lien having priority over all other Liens to which such
Collateral is subject, other than any Permitted Lien, to the extent any such
Permitted Lien would have (and are permitted to have) priority over the Liens in
favor of Agent pursuant to any applicable law or agreement.

“Reserves” means (a) reserves established by Agent from time to time against
Eligible Inventory with respect to landlord liens or other similar statutory
Liens, (b) the Incremental Availability Reserve, and (c) such other reserves
against Eligible Accounts, Eligible Inventory or Borrowing Availability of any
Borrower that Agent may, in its reasonable credit judgment, establish from time
to time. Without limiting the generality of the foregoing, Reserves established
to ensure the payment of accrued Consolidated Cash Interest Expenses or
Indebtedness shall be deemed to be a reasonable exercise of Agent’s credit
judgment if at such time a Default or Event of Default shall have occurred and
be continuing or Borrowing Availability is less than $25,000,000.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Holdings or any
of its Subsidiaries now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock to the holders of that class; (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of stock
of Holdings or any of its Subsidiaries now or hereafter outstanding; (iii) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of stock of Holdings or
any of its Subsidiaries now or hereafter outstanding; (iv) any management or
similar fees payable to any Affiliate of any Credit Party; and (v) any payment
or prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to, any Indebtedness that is
subordinated to the Obligations (other than intercompany Indebtedness subject to
the terms of the Intercompany Subordination Agreement).

“Retiree Welfare Plan” means, at any time, a welfare plan (within the meaning of
Section 3(1) of ERISA) that provides for continuing coverage or benefits for any
participant or any beneficiary of a participant after such participant’s
termination of employment, other than continuation coverage provided pursuant to
Section 4980B of the IRC or other similar state law and at the sole expense of
the participant or the beneficiary of the participant.

“Revolving Credit Advance” has the meaning ascribed to it in Section 1.1(a)(i).

“Revolving Lenders” means, as of any date of determination, Lenders having a
Revolving Loan Commitment.

“Revolving Loan” means, at any time, the sum of (i) the aggregate amount of
Revolving Credit Advances outstanding to Borrower plus (ii) the aggregate Letter
of Credit Obligations incurred on behalf of Borrower. Unless the context
otherwise requires, references to the outstanding principal balance of the
Revolving Loan shall include the outstanding balance of Letter of Credit
Obligations.

 

Annex A - 37



--------------------------------------------------------------------------------

“Revolving Loan Commitment” means (a) as to any Lender, the aggregate commitment
of such Lender to make Revolving Credit Advances or incur Letter of Credit
Obligations as set forth on Annex J or in the most recent Assignment Agreement
executed by such Lender and (b) as to all Lenders, the aggregate commitment of
all Lenders to make Revolving Credit Advances or incur Letter of Credit
Obligations, which aggregate commitment shall be One Hundred Ten Million Dollars
($110,000,000) on the Closing Date, as such amount may be adjusted, if at all,
from time to time in accordance with the Agreement.

“Revolving Note” has the meaning ascribed to it in Section 1.1(a)(ii).

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Corporation.

“Secured Rate Contract” means any Rate Contract between Borrower and the
counterparty thereto which has been provided or arranged by GE Capital or an
Affiliate of GE Capital.

“Secured Swap Provider” means a Person with whom Borrower has entered into a
Secured Rate Contract provided or arranged by GE Capital or an Affiliate of GE
Capital, and any assignee thereof.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Securities Laws” means the Securities Act, the Exchange Act, Sarbanes Oxley Act
of 2002 and the applicable accounting and auditing principles, rules, standards
and practices promulgated, approved or incorporated by the Securities and
Exchange Commission or the Public Company Accounting Oversight Board, as each of
the foregoing may be amended and in effect on any applicable date hereunder.

“Settlement Date” has the meaning ascribed to it in Section 9.9(a)(ii).

“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.

 

Annex A - 38



--------------------------------------------------------------------------------

“Software Development Costs” means the costs of software development arising
from the development of software programs by Holdings and its Subsidiaries in
the ordinary course of business and which are capitalized on the financial
statements and books and records of the Person incurring such costs.

“Solvent” means, with respect to any Credit Party, that as of the date of
determination, both (i) (a) the sum of such Credit Party’s debt and liabilities
(including contingent liabilities) does not exceed the present fair saleable
value of such Credit Party’s present assets; (b) such Credit Party’s capital is
not unreasonably small in relation to its business as contemplated on the
Closing Date and reflected in the Projections or with respect to any transaction
contemplated or undertaken after the Closing Date; and (c) such Person has not
incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) such Person is
(a) “solvent” within the meaning given that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances, and (b) not an
“insolvent person” (as such term is defined in the Bankruptcy and Insolvency Act
(Canada) or the Insolvency Act of 1986, as applicable) or “debtor company” (as
such term is defined in the Companies’ Creditors Arrangement Act (Canada)). For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

“SPC” has the meaning ascribed to it in Section 9.1(g).

“Specified Availability Amount” means, as of any date of determination (which
date of determination shall be the date of the proposed event giving rise to the
need to calculate the Specified Availability Amount), the applicable amount set
forth below opposite the period in which such date occurs:

 

Relevant Period

   Specified Availability
Amount

First Fiscal Quarter of any Fiscal Year

   $ 75,000,000

Second Fiscal Quarter of any Fiscal Year

   $ 155,000,000

Third Fiscal Quarter of any Fiscal Year

   $ 190,000,000

Fourth Fiscal Quarter of any Fiscal Year

   $ 75,000,000

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).

 

Annex A - 39



--------------------------------------------------------------------------------

“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner. Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
a Borrower.

“Subsidiary Guaranty” means the Subsidiary Guaranty of even date herewith
executed by each Subsidiaries of Holdings (other than Canadian HoldCo and the
Insignificant Subsidiaries) in favor of Agent, on behalf of itself and Lenders.

“SunGard” means SunGard Availability Services L.P.

“SunGard Agreement” means the Master Agreement for U.S. Availability Services,
dated as of October 1, 2006, by and between Holdings and SunGard.

“Supermajority Revolving Lenders” means Lenders having (a) 80% or more of the
Revolving Loan Commitments of all Lenders, or (b) if the Revolving Loan
Commitments have been terminated, 80% or more of the aggregate outstanding
amount of the Revolving Loan (with the Swing Line Loan being attributed to the
Lender making such Loan) and Letter of Credit Obligations.

“Supporting Obligations” means all “supporting obligations” as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.

“Swing Line Advance” has the meaning ascribed to it in Section 1.1(c)(i).

“Swing Line Availability” has the meaning ascribed to it in Section 1.1(c)(i).

“Swing Line Commitment” means, as to the Swing Line Lender, the commitment of
the Swing Line Lender to make Swing Line Advances as set forth on Annex J, which
commitment constitutes a subfacility of the Revolving Loan Commitment of the
Swing Line Lender.

“Swing Line Lender” means GE Capital.

 

Annex A - 40



--------------------------------------------------------------------------------

“Swing Line Loan” means, as the context may require, at any time, the aggregate
amount of Swing Line Advances outstanding to any Borrower or to all Borrowers.

“Swing Line Note” has the meaning ascribed to it in Section 1.1(c)(ii).

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed
(including without limitation, Canadian Withholding Taxes); provided, that, “Tax
on the overall net income” of a Person shall be construed as a reference to a
tax imposed by the jurisdiction in which that Person is organized or in which
that Person’s applicable principal office (and/or, in the case of a Lender, its
lending office) is located or in which that Person (and/or, in the case of a
Lender, its lending office) is deemed to be doing business (other than a
jurisdiction in which such Person is treated as doing business as a result of
its entering into any Loan Document or its participation in the transactions
governed thereby) on all or part of the net income, profits or gains (whether
worldwide, or only insofar as such income, profits or gains are considered to
arise in or to relate to a particular jurisdiction, or otherwise) of that Person
(and/or, in the case of a Lender, its applicable lending office).

“Tax-Related Person” means a Person (including a beneficial owner of an interest
in a pass-through entity) whose income is realized through or determined by
reference to Agent, a Lender or participant of a Lender or any Tax-Related
Person of any of the foregoing.

“Termination Date” means the date on which (a) the Loans have been indefeasibly
repaid in full, (b) all other Obligations under the Agreement and the other Loan
Documents have been completely discharged (c) all Letter of Credit Obligations
have been cash collateralized, canceled or backed by standby letters of credit
in accordance with Annex B, and (d) none of Borrowers shall have any further
right to borrow any monies under the Agreement.

“Term Loan Agent” means Silver Point Finance, LLC, as administrative agent and
collateral agent under the Term Loan Agreement.

“Term Loan Agreement” means that certain Credit and Guaranty Agreement among
certain of the Credit Parties, the Term Loan Lenders, and Term Loan Agent, dated
as of the date hereof, in form and substance satisfactory to Agent.

“Term Loan Debt” has the meaning ascribed to it in Section 6.1(c).

“Term Loan Documents” means the Term Loan Agreement and the Credit Documents (as
defined in the Term Loan Agreement), in form and substance satisfactory to
Agent.

“Term Loan Lenders” means the lenders from time to time party to the Term Loan
Agreement.

“Term Loans” means the “Tranche A Term Loans”, “Tranche B-1 Term Loans”, the
“Tranche B-2 Term Loans” and the “Revolving Loan”, each as defined in the Term
Loan Agreement.

 

Annex A - 41



--------------------------------------------------------------------------------

“Term Priority Collateral” has the meaning ascribed to it in the Intercreditor
Agreement.

“Term Loan Reserve” means, as of any date of determination, the sum of
(i) $50,000,000 plus (ii) the outstanding principal amount of the Last-Out
Revolving Loans.

“Terrorism Laws” means any of the following (a) Executive Order 13224 issued by
the President of the United States, (b) the Terrorism Sanctions Regulations
(Title 31 Part 595 of the U.S. Code of Federal Regulations), (c) the Terrorism
List Governments Sanctions Regulations (Title 31 Part 596 of the U.S. Code of
Federal Regulations), (d) the Foreign Terrorist Organizations Sanctions
Regulations (Title 31 Part 597 of the U.S. Code of Federal Regulations), (e) the
Patriot Act (as it may be subsequently codified), (f) all other present and
future legal requirements of any Governmental Authority addressing, relating to,
or attempting to eliminate, terrorist acts and acts of war and (g) any
regulations promulgated pursuant thereto or pursuant to any legal requirements
of any Governmental Authority governing terrorist acts or acts of war.

“Title Policy” has the meaning ascribed to it in Annex D.

“Trademark Security Agreements” means the Trademark Security Agreements made in
favor of Agent, on behalf of Lenders, by each applicable Credit Party.

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.

“Trademarks” means all of the following now owned or hereafter existing or
adopted or acquired by any Credit Party: (a) all trademarks, trade names,
corporate names, business names, trade styles, service marks, logos, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof; (b) all reissues, extensions
or renewals thereof; and (c) all goodwill associated with or symbolized by any
of the foregoing.

“Tranche A Term Loan” has the meaning ascribed to it in the Term Loan Agreement.

“Transaction Costs” means the fees, costs and expenses payable by Holdings or
any of its Subsidiaries on or before the Closing Date in connection with the
transactions contemplated by the Loan Documents and the Term Loan Documents

“U.K. Credit Party” means the U.K. Operating Company and any other Guarantor
that is formed under the laws of the United Kingdom or any territory thereof.

“U.K. Employee Benefit Laws” means the Income (Tax and Earnings) Act 2003
(U.K.), the Income and Corporations Taxes Act 1998 (U.K.), the Income Tax
(Trading and Other Income) Act 2005 (U.K.), the Finance Act 2003 (U.K.), the
Employment Rights Act 1996 (U.K.), the Employment Act 2002 (U.K.), the Pensions
Schemes Act 1993 (U.K.), the Pensions Act 1995 (U.K.), the Pensions Act 2004
(U.K.), the Social Security Contributions and Benefits Act 1992 (U.K.), the
National Insurance Contributions Act 2002

 

Annex A - 42



--------------------------------------------------------------------------------

(U.K.), the Companies Act 1985 and 2006 (U.K.), the Financial Services and
Markets Act 2000 (U.K.) and all other equivalent statutes governing employee
benefits in the United Kingdom, in each case, including any regulations, rules
and guidance issued thereunder and in each case, as amended, supplemented and
replaced from time to time.

“U.K. Fixed and Floating Security Document” means the English law fixed and
floating security document to be granted by the U.K. Credit Parties in favor of
Agent, for the benefit of itself and the Lenders, substantially in the form of
Exhibit A-4.

“U.K. Guarantors” means the U.K. Operating Company, together with any other U.K.
Credit Party executing and delivering the U.K. Fixed and Floating Security
Document or any other Guaranty.

“U.K. Obligations” means all Guaranteed Obligations of the U.K. Guarantors with
respect to the U.S. Obligations and the Canadian Obligations, including, without
limitation, all debts, principal, interest (including any interest that, but for
the provisions of the Bankruptcy Code, would have accrued), premiums,
liabilities, obligations, indemnifications, fees, charges, costs, expenses
(including any fees or expenses that, but for the provisions of the Bankruptcy
Code, would have accrued), lease payments, guaranties, covenants, and duties of
any kind and description, in each case, owing by the U.K. Guarantors to Agent,
the Lenders or any of them pursuant to or evidenced by the Loan Documents and
irrespective of whether for the payment of money, whether direct or indirect,
primary or secondary absolute or contingent, due or to become due, now existing
or hereafter arising, or otherwise and including all interest not paid when due
and all expenses that the U.K. Guarantors are required to pay or reimburse or
perform by the Loan Documents, by law, or otherwise. Any reference in this
Agreement or in the Loan Documents to the U.K. Obligations shall include all
amendments, changes, extensions, modifications, renewals replacements,
substitutions, and supplements, thereto and thereof, as applicable, both prior
and subsequent to any proceedings under the Bankruptcy Code.

“U.K. Operating Company” means Handleman UK Limited, a company organized under
the laws of England and Wales.

“U.K. Security Documents” means the U.K. Fixed and Floating Security Document
and any other security document, including any U.K. Share Charge, that may at
any time be given as security for any of the U.K. Obligations pursuant to on in
connection with any Loan Document.

“U.K. Share Charge” means any English law share charge to be granted by a Credit
Party (other than Canadian HoldCo) that hold the shares of a Person organized
under the laws of England and Wales in favor of Agent, for the benefit of itself
and the Lenders, substantially in the form of Exhibit A-5.

“U.S. Obligations” means all loans, advances, debts, liabilities and obligations
for the performance of covenants, tasks or duties or for payment of monetary
amounts (whether or not such performance is then required or contingent, or such
amounts are liquidated or determinable) owing by any Credit Party to Agent, any
Lender or any Secured Swap Provider, and all covenants and duties regarding such
amounts, of any kind or nature, present or future, whether or not evidenced by
any note, agreement, letter of credit

 

Annex A - 43



--------------------------------------------------------------------------------

agreement or other instrument, arising under the Agreement, any of the other
Loan Documents or any Secured Rate Contract. This term includes all principal,
interest (including all interest that accrues after the commencement of any case
or proceeding by or against any Credit Party in bankruptcy, whether or not
allowed in such case or proceeding), Fees, hedging obligations under swaps, caps
and collar arrangements provided by any Lender in accordance with the terms of
the Agreement, expenses, reasonable attorneys’ fees and any other sum chargeable
to any Credit Party under the Agreement, any of the other Loan Documents or any
Secured Rate Contract, in each case other than the U.K. Obligations and the
Canadian Obligations.

“U.S. Pledge and Security Agreement” means the U.S. Pledge and Security
Agreement to be executed by each Borrower, Holdings, and each Domestic
Subsidiary of Holdings that is a Guarantor substantially in the form of Exhibit
A-6, as it may be amended, supplemented or otherwise modified from time to time.

Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth in Annex G. All other undefined
terms contained in any of the Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the Code to the extent the same are
used or defined therein; in the event that any term is defined differently in
different Articles or Divisions of the Code, the definition contained in Article
or Division 9 shall control. Unless otherwise specified, references in the
Agreement or any of the Appendices to a Section, subsection or clause refer to
such Section, subsection or clause as contained in the Agreement. The words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
the Agreement as a whole, including all Annexes, Exhibits and Schedules, as the
same may from time to time be amended, restated, modified or supplemented, and
not to any particular section, subsection or clause contained in the Agreement
or any such Annex, Exhibit or Schedule.

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations. Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Credit Party, such words are intended
to signify that such Credit Party has actual knowledge or awareness of a
particular fact or circumstance or that such Credit Party, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance.

 

Annex A - 44



--------------------------------------------------------------------------------

ANNEX B (SECTION 1.2)

TO

CREDIT AGREEMENT

LETTERS OF CREDIT

a. Issuance. Subject to the terms and conditions of the Agreement, Agent and
Revolving Lenders agree to incur, from time to time prior to the Commitment
Termination Date, upon the request of Borrower Representative on behalf of the
applicable Borrower and for such Borrower’s account, Letter of Credit
Obligations with respect to Letters of Credit issued by L/C Issuer for such
Borrower’s account. Each Revolving Lender shall, subject to the terms and
conditions hereinafter set forth, purchase (or be deemed to have purchased) risk
participations in all such Letters of Credit issued with the written consent of
Agent, as more fully described in paragraph (b)(ii) below. The aggregate amount
of all such Letter of Credit Obligations shall not at any time exceed the least
of (i) seven million five hundred thousand dollars ($7,500,000) (the “L/C
Sublimit”) and (ii) the Maximum Amount less the aggregate outstanding principal
balance of the Revolving Credit Advances and the Swing Line Loan, and (iii) the
Borrowing Base less the aggregate outstanding principal balance of the Revolving
Credit Advances and the Swing Line Loan. No such Letter of Credit shall have an
expiry date that is more than one year following the date of issuance thereof,
unless otherwise determined by the Agent and L/C Issuer, in their respective
sole discretion (including with respect to customary evergreen provisions), and
neither Agent nor Revolving Lenders shall be under any obligation to incur
Letter of Credit Obligations in respect of, or purchase risk participations in,
any Letter of Credit having an expiry date that is later than the Commitment
Termination Date.

b. (i) Advances Automatic; Participations. In the event that the L/C Issuer
makes or is required to make any payment on or pursuant to any Letter of Credit,
(1) it shall promptly notify Agent and Borrower Representative thereof,
(2) Agent shall pay the L/C Issuer the amount of such payment within one
Business Day after receipt of such notice, (3) such payment shall be deemed to
be a Revolving Credit Advance to the applicable Borrower under Section 1.1(a) of
the Agreement, regardless of whether a Default or Event of Default has occurred
and is continuing and notwithstanding any Borrower’s failure to satisfy the
conditions precedent set forth in Section 2, and each Revolving Lender shall be
obligated to pay its Pro Rata Share thereof in accordance with the Agreement.
The failure of any Revolving Lender to make available to Agent for Agent’s own
account its Pro Rata Share of any such Revolving Credit Advance or payment by
Agent to the L/C Issuer shall not relieve any other Revolving Lender of its
obligation hereunder to make available to Agent its Pro Rata Share thereof, but
no Revolving Lender shall be responsible for the failure of any other Revolving
Lender to make available such other Revolving Lender’s Pro Rata Share of any
such payment.

(ii) If any Borrower shall be unable to incur Revolving Credit Advances as
contemplated by paragraph (b)(i) above because of an Event of Default described
in Section 8.1(h) or (i) or otherwise or if it shall be illegal or unlawful for
any Revolving Lender to be deemed to have assumed a ratable share of the
reimbursement obligations owed to the L/C Issuer, then

 

Annex B - 1



--------------------------------------------------------------------------------

(A) immediately and without further action whatsoever, each Revolving Lender
shall be deemed to have irrevocably and unconditionally purchased from the L/C
Issuer an undivided interest and participation equal to such Revolving Lender’s
Pro Rata Share (based on its Revolving Loan Commitment) of the Letter of Credit
Obligations in respect of all Letters of Credit then outstanding and
(B) thereafter, immediately upon issuance of any Letter of Credit, each
Revolving Lender shall be deemed to have irrevocably and unconditionally
purchased from the L/C Issuer) an undivided interest and participation in such
Revolving Lender’s Pro Rata Share (based on its Revolving Loan Commitment) of
the Letter of Credit Obligations with respect to such Letter of Credit on the
date of such issuance. Each Revolving Lender shall fund its participation in all
payments or disbursements made under the Letters of Credit in the same manner as
provided in the Agreement with respect to Revolving Credit Advances, and Agent
shall reimburse the L/C Issuer for such payment and disbursements as set forth
in clause (i) above.

(iii) The obligations of Lenders under clauses (i) and (ii) above shall be for
the benefit of Agent and L/C Issuer and may be enforced by L/C Issuer.

c. Cash Collateral.

(i) If Borrowers are required to provide cash collateral for any Letter of
Credit Obligations pursuant to the Agreement, including Section 8.2, prior to
the Commitment Termination Date, each Borrower will pay to Agent for the ratable
benefit of itself and Revolving Lenders cash or cash equivalents acceptable to
Agent (“Cash Collateral”) in an amount equal to 105% of the maximum amount then
available to be drawn under each applicable Letter of Credit outstanding for the
benefit of such Borrower. Such Cash Collateral shall be held by Agent and
pledged to, and subject to the control of, Agent, for the benefit of Agent,
Lenders and L/C Issuer. Each Borrower hereby pledges and grants to Agent, on
behalf of itself and Lenders, a security interest in all such Cash Collateral
and all proceeds thereof, as security for the payment of all amounts due in
respect of the Letter of Credit Obligations and other Obligations, whether or
not then due. The Agreement, including this Annex B, shall constitute a security
agreement under applicable law.

(ii) If any Letter of Credit Obligations, whether or not then due and payable,
shall for any reason be outstanding on the Commitment Termination Date,
Borrowers shall either (A) provide Cash Collateral therefor in the manner
described above, or (B) cause all such Letters of Credit and guaranties thereof,
if any, to be canceled and returned, or (C) deliver to L/C Issuer a stand-by
letter (or letters) of credit in guaranty of such Letter of Credit Obligations,
which stand-by letter (or letters) of credit shall be of like tenor and duration
(plus thirty (30) additional days) as, and in an amount equal to 105% of, the
aggregate maximum amount then available to be drawn under, the Letters of Credit
to which such outstanding Letter of Credit Obligations relate and shall be
issued by a Person, and shall be subject to such terms and conditions, as are be
satisfactory to Agent and L/C Issuer in their respective sole discretion.

 

Annex B - 2



--------------------------------------------------------------------------------

(iii) From time to time after funds are deposited as Cash Collateral by any
Borrower, whether before or after the Commitment Termination Date, Agent may
apply such funds then held by it to the payment of any amounts, and in such
order as Agent may elect, as shall be or shall become due and payable by such
Borrower to Agent and Lenders with respect to such Letter of Credit Obligations
of such Borrower and, upon the satisfaction in full of all Letter of Credit
Obligations of such Borrower, to any other Obligations of any Borrower then due
and payable.

(iv) No Borrower nor any Person claiming on behalf of or through any Borrower
shall have any right to withdraw any of the Cash Collateral, except that upon
the termination of all Letter of Credit Obligations and the payment of all
amounts payable by Borrowers to Agent and Lenders in respect thereof, any
remaining Cash Collateral shall be applied to other Obligations then due and
owing and upon payment in full of such Obligations, any remaining amount shall
be paid to Borrowers or as otherwise required by law. Interest earned on Cash
Collateral shall be held as additional collateral.

d. Fees and Expenses. Borrowers agree to pay to Agent, for the benefit of the
Revolving Lenders, as compensation to such Lenders for Letter of Credit
Obligations incurred hereunder, (i) all costs and expenses incurred by Agent or
any Lender on account of such Letter of Credit Obligations, and (ii) for each
month during which any Letter of Credit Obligation shall remain outstanding, a
fee (the “Letter of Credit Fee”) in an amount equal to the Applicable L/C Margin
from time to time in effect multiplied by the maximum amount available from time
to time to be drawn under the applicable Letter of Credit. Such fee shall be
paid to Agent for the benefit of the Revolving Lenders in arrears, on the first
day of each month and on the Commitment Termination Date. In addition, Borrowers
shall pay to the L/C Issuer, on demand, such fees (including all per annum
fees), charges and expenses of the L/C Issuer in respect of the issuance,
negotiation, acceptance, amendment, transfer and payment of such Letter of
Credit or otherwise payable pursuant to the application and related
documentation under which such Letter of Credit is issued.

e. Request for Incurrence of Letter of Credit Obligations. Borrower
Representative shall give Agent at least two (2) Business Days’ prior written
notice requesting the incurrence of any Letter of Credit Obligation. The notice
shall be accompanied by the form of the Letter of Credit (which shall be
acceptable to the L/C Issuer) and a completed Application for Standby Letter of
Credit or Application in the form of Exhibit B-1. Notwithstanding anything
contained herein to the contrary, Letter of Credit applications by Borrower
Representative and approvals by Agent and the L/C Issuer may be made and
transmitted pursuant to electronic codes and security measures mutually agreed
upon and established by and among Borrower Representative, Agent and the L/C
Issuer.

f. Obligation Absolute. The obligation of Borrowers to reimburse Agent and
Revolving Lenders for payments made with respect to any Letter of Credit
Obligation shall be absolute, unconditional and irrevocable, without necessity
of presentment, demand, protest or other formalities, and the obligations of
each Revolving Lender to make payments to Agent with respect to Letters of
Credit shall be unconditional and irrevocable. Such obligations of Borrowers and
Revolving Lenders shall be paid strictly in accordance with the terms hereof
under all circumstances including the following:

(i) any lack of validity or enforceability of any Letter of Credit or the
Agreement or the other Loan Documents or any other agreement;

 

Annex B - 3



--------------------------------------------------------------------------------

(ii) the existence of any claim, setoff, defense or other right that any
Borrower or any of their respective Affiliates or any Lender may at any time
have against a beneficiary or any transferee of any Letter of Credit (or any
Persons or entities for whom any such transferee may be acting), Agent, any
Lender, or any other Person, whether in connection with the Agreement, the
Letter of Credit, the transactions contemplated herein or therein or any
unrelated transaction (including any underlying transaction between any Borrower
or any of their respective Affiliates and the beneficiary for which the Letter
of Credit was procured);

(iii) any draft, demand, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(iv) payment by Agent (except as otherwise expressly provided in
paragraph (g)(ii)(C) below) or the L/C Issuer under any Letter of Credit or
guaranty thereof against presentation of a demand, draft or certificate or other
document that does not comply with the terms of such Letter of Credit or such
guaranty;

(v) any other circumstance or event whatsoever, that is similar to any of the
foregoing; or

(vi) the fact that a Default or an Event of Default has occurred and is
continuing.

g. Indemnification; Nature of Lenders’ Duties.

(i) In addition to amounts payable as elsewhere provided in the Agreement,
Borrowers hereby agree to pay and to protect, indemnify, and save harmless Agent
and each Lender from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees and allocated costs of internal counsel) that Agent or any Lender may incur
or be subject to as a consequence, direct or indirect, of (A) the issuance of
any Letter of Credit or guaranty thereof, or (B) the failure of Agent or any
Lender seeking indemnification or of the L/C Issuer to honor a demand for
payment under any Letter of Credit or guaranty thereof as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority, in each case other than to the
extent solely as a result of the gross negligence or willful misconduct of Agent
or such Lender (as finally determined by a court of competent jurisdiction).

(ii) As between Agent and any Lender and Borrowers, Borrowers assume all risks
of the acts and omissions of, or misuse of any Letter of Credit by
beneficiaries, of any Letter of Credit. In furtherance and not in limitation of
the foregoing, to the fullest extent permitted by law, neither Agent nor any
Lender shall be responsible for: (A) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document issued by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or

 

Annex B - 4



--------------------------------------------------------------------------------

forged; (B) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, that may prove
to be invalid or ineffective for any reason; (C) failure of the beneficiary of
any Letter of Credit to comply fully with conditions required in order to demand
payment under such Letter of Credit; provided, that in the case of any payment
by Agent under any Letter of Credit or guaranty thereof, Agent shall be liable
to the extent such payment was made solely as a result of its gross negligence
or willful misconduct (as finally determined by a court of competent
jurisdiction) in determining that the demand for payment under such Letter of
Credit or guaranty thereof complies on its face with any applicable requirements
for a demand for payment under such Letter of Credit or guaranty thereof;
(D) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
may be in cipher; (E) errors in interpretation of technical terms; (F) any loss
or delay in the transmission or otherwise of any document required in order to
make a payment under any Letter of Credit or guaranty thereof or of the proceeds
thereof; (G) the credit of the proceeds of any drawing under any Letter of
Credit or guaranty thereof; and (H) any consequences arising from causes beyond
the control of Agent or any Lender. None of the above shall affect, impair, or
prevent the vesting of any of Agent’s or any Lender’s rights or powers hereunder
or under the Agreement.

(iii) Nothing contained herein shall be deemed to limit or to expand any
waivers, covenants or indemnities made by Borrowers in favor of the L/C Issuer
in any letter of credit application, reimbursement agreement or similar
document, instrument or agreement between or among Borrowers and the L/C Issuer,
including a Master Standby Agreement entered into with L/C Issuer.

(h) Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any document issued in
connection with such Letter of Credit, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

Annex B - 5



--------------------------------------------------------------------------------

ANNEX C (SECTION 1.8)

TO

CREDIT AGREEMENT

CASH MANAGEMENT SYSTEM

Except as otherwise provided in Section 6.6(a), each Borrower shall, and shall
cause its Subsidiaries to, establish and maintain the Cash Management Systems
described below:

a. On or before the Closing Date and until the Termination Date, each Borrower
shall (i) establish lock boxes (“Lock Boxes”) or at Agent’s discretion, blocked
accounts (“Blocked Accounts”) at one or more of the banks set forth on Schedule
5.15, and shall request in writing and otherwise take such reasonable steps to
ensure that all Account Debtors forward payment directly to such Lock Boxes, and
(ii) deposit and cause its Subsidiaries to deposit or cause to be deposited
promptly, and in any event no later than the first Business Day after the date
of receipt thereof, all cash, checks, drafts or other similar items of payment
relating to or constituting payments made in respect of any and all Collateral
(whether or not otherwise delivered to a Lock Box) into one or more Blocked
Accounts in such Borrower’s name or any such Subsidiary’s name and at a bank
identified on Schedule 5.15 (each, a “Relationship Bank”). On or before the
Closing Date, each Borrower shall have established a concentration account in
its name (each a “Concentration Account” and collectively, the “Concentration
Accounts”) at the bank or banks that shall be designated as the Concentration
Account bank for each such Borrower on Schedule 5.15 (each a “Concentration
Account Bank” and collectively, the “Concentration Account Banks”), which banks
shall be reasonably satisfactory to Agent.

b. Each Borrower may maintain, in its name, an account (each a “Disbursement
Account” and collectively, the “Disbursement Accounts”) at a bank reasonably
acceptable to Agent into which Agent shall, from time to time, deposit proceeds
of Revolving Credit Advances and Swing Line Advances made to such Borrower
pursuant to Section 1.1 for use by such Borrower solely in accordance with the
provisions of Section 1.4.

c. On or before the Closing Date (or such later date as Agent shall consent to
in writing), each Concentration Account Bank, each bank where a Disbursement
Account is maintained and all other Relationship Banks, shall have entered into
tri-party blocked account agreements with Agent, for the benefit of itself and
the Lenders, and the applicable Borrower and Subsidiaries thereof, as
applicable, in form and substance reasonably acceptable to Agent, which shall
become operative on or prior to the Closing Date. Each such blocked account
agreement shall provide, among other things, that (i) all items of payment
deposited in such account and proceeds thereof deposited in the applicable
Concentration Account are held by such bank as agent or bailee-in-possession for
Agent, on behalf of itself and Lenders, (ii) the bank executing such agreement
has no rights of setoff or recoupment or any other claim against such account,
as the case may be, other than for payment of its service fees and other charges
directly related to the administration of such account and for returned checks
or other items of payment, (iii) from and after the Closing Date (A) with
respect to banks at which a Blocked Account is maintained, such bank agrees to
forward immediately all amounts in each Blocked

 

Annex C - 1



--------------------------------------------------------------------------------

Account (other than Disbursement Accounts) to such Borrower’s Concentration
Account Bank and to commence the process of daily sweeps from such Blocked
Account into the applicable Concentration Account and (B) with respect to each
Concentration Account Bank, such bank agrees to immediately forward all amounts
received in the applicable Concentration Account to the Collection Account
through daily sweeps from such Concentration Account into the Collection Account
and (iv) from and after any Event of Default, with respect to banks at which
Disbursement Accounts are maintained, each such bank agrees to forward, at the
request of Agent, all amounts in each Disbursement Account to the Collection
Accounts or the Concentration Account through daily sweeps. No Borrower shall,
or shall cause or permit any Subsidiary thereof to, accumulate or maintain cash
in Disbursement Accounts or payroll accounts as of any date of determination in
excess of checks outstanding against such accounts as of that date and amounts
necessary to meet minimum balance requirements.

d. So long as no Default or Event of Default has occurred and is continuing,
Borrowers may amend Schedule 5.15 to add or replace a Relationship Bank, Lock
Box or Blocked Account or to replace any Concentration Account or any
Disbursement Account; provided, that (i) Agent shall have consented in writing
in advance to the opening of such account or Lock Box with the relevant bank and
(ii) prior to the time of the opening of such account or Lock Box, the
applicable Borrower or its Subsidiaries, as applicable, and such bank shall have
executed and delivered to Agent a tri-party blocked account agreement, in form
and substance reasonably satisfactory to Agent. Borrowers shall close any of
their accounts (and establish replacement accounts in accordance with the
foregoing sentence) promptly and in any event within thirty (30) days following
notice from Agent that the creditworthiness of any bank holding an account is no
longer acceptable in Agent’s reasonable judgment, or as promptly as practicable
and in any event within sixty (60) days following notice from Agent that the
operating performance, funds transfer or availability procedures or performance
with respect to accounts or Lock Boxes of the bank holding such accounts or
Agent’s liability under any tri-party blocked account agreement with such bank
is no longer acceptable in Agent’s reasonable judgment.

e. The Lock Boxes, Blocked Accounts, Disbursement Accounts and the Concentration
Accounts shall be cash collateral accounts, with all cash, checks and other
similar items of payment in such accounts securing payment of the Loans and all
other Obligations, and in which each Borrower and each Subsidiary thereof shall
have granted a Lien to Agent, on behalf of itself and Lenders, pursuant to the
Collateral Documents.

f. All amounts deposited in the Collection Account shall be deemed received by
Agent in accordance with Section 1.10 and shall be applied (and allocated) by
Agent in accordance with Section 1.11. In no event shall any amount be so
applied unless and until such amount shall have been credited in immediately
available funds to the Collection Account.

g. Each Borrower shall and shall cause its Affiliates, officers, employees,
agents, directors or other Persons acting for or in concert with such Borrower
(each a “Related Person”) to (i) hold in trust for Agent, for the benefit of
itself and the Lenders, all checks, cash and other items of payment received by
such Borrower or any such Related Person, and (ii) within one (1) Business Day
after receipt by such Borrower or any such Related Person of any checks, cash or
other items of payment, deposit the same into a

 

Annex C - 2



--------------------------------------------------------------------------------

Blocked Account of such Borrower. Each Borrower on behalf of itself and each
Related Person thereof acknowledges and agrees that all cash, checks or other
items of payment constituting proceeds of Collateral are part of the Collateral.
All proceeds of the sale or other disposition of any Collateral, shall be
deposited directly into the applicable Blocked Accounts.

h. So long as no Default or Event of Default has occurred and is continuing or
would not result therefrom, upon the prior written request by Borrower
Representative, Agent shall release any Blocked Cash to Borrowers and instruct
the applicable depository bank to transfer such funds as requested in accordance
with the instructions received from the Borrower Representative; provided, that
(i) Agent shall have received at least 2 Business Days (or such greater period
as may be required by the applicable depository bank) advance written notice of
such request, and (ii) such requested transfer, and the use of the proceeds
therefrom, is otherwise permitted under the terms and conditions of this
Agreement.

 

Annex C - 3



--------------------------------------------------------------------------------

ANNEX D (SECTION 2.1(A))

TO

CREDIT AGREEMENT

CLOSING CHECKLIST

In addition to, and not in limitation of, the conditions described in
Section 2.1 of the Agreement, pursuant to Section 2.1(a), the following items
must be received by Agent in form and substance satisfactory to Agent on or
prior to the Closing Date (each capitalized term used but not otherwise defined
herein shall have the meaning ascribed thereto in Annex A to the Agreement):

a. Appendices. All Appendices to the Agreement, in form and substance
satisfactory to Agent.

b. Revolving Notes and Swing Line Notes. Duly executed originals of the
Revolving Notes and Swing Line Notes for each applicable Lender, dated the
Closing Date.

c. Security Agreement. Duly executed originals of the U.S. Pledge and Security
Agreement, the Canadian Guarantee and the Canadian Security Agreement, dated the
Closing Date, and all instruments, documents and agreements executed pursuant
thereto.

d. Insurance. Satisfactory evidence that the insurance policies required by
Section 5.4 are in full force and effect, together with appropriate evidence
showing loss payable and/or additional insured clauses or endorsements, as
reasonably requested by Agent, in favor of Agent, on behalf of Lenders.

e. Security Interests and Code Filings.

(i) Evidence satisfactory to Agent that Agent (for the benefit of itself and the
Lenders) has a valid and perfected first priority security interest in the
Collateral, including (i) such documents duly executed by each Credit Party
(including financing statements under the Code and PPSA and other registration
and/or financing statements and other applicable documents under the laws of any
jurisdiction with respect to the perfection of Liens) as Agent may request in
order to perfect its security interests in the Collateral and (ii) copies of
Code, PPSA, judgment and tax lien search reports listing all effective financing
statements that name any Credit Party as debtor, together with copies of such
financing statements or other similar registration statements , none of which
shall cover the Collateral, except for those relating to the Existing
Indebtedness (all of which shall be terminated on the Closing Date) and
Permitted Liens.

(ii) Evidence reasonably satisfactory to Agent, including copies of all UCC-1,
PPSA and other financing statements filed in favor of any Credit Party with
respect to each location, if any, at which Inventory may be consigned.

 

Annex D - 1



--------------------------------------------------------------------------------

(iii) Control Letters from (i) all issuers of uncertificated securities and
financial assets held by each Borrower, (ii) all securities intermediaries with
respect to all securities accounts and securities entitlements of each Borrower,
and (iii) all futures commission agents and clearing houses with respect to all
commodities contracts and commodities accounts held by any Borrower.

f. Payoff Letter; Termination Statements. Copies of a duly executed payoff
letter, in form and substance reasonably satisfactory to Agent, by and between
all parties to the Existing Credit Documents evidencing repayment in full of all
Existing Indebtedness, together with (a) UCC-3, PPSA financing change statements
or other appropriate termination statements, as reasonably requested by Agent,
each in form and substance satisfactory to Agent, manually signed by the
Existing Lender (if required) releasing all liens of such “Administrative Agent”
upon any of the personal property of each Credit Party, and (b) termination of
all blocked account agreements, bank agency agreements or other similar
agreements or arrangements or arrangements in favor of the Existing Lender or
relating to the Existing Indebtedness.

g. Intellectual Property Security Agreements. Duly executed originals of
Trademark Security Agreements, Copyright Security Agreements and Patent Security
Agreements, (and Notice of Security Interests in the Canadian Intellectual
Property) each dated the Closing Date and signed by each Credit Party which owns
Trademarks, Copyrights and/or Patents, as applicable, all in form and substance
reasonably satisfactory to Agent, together with all instruments, documents and
agreements executed pursuant thereto.

h. Holdings Guaranty. Duly executed originals of the Holdings Guaranty, dated
the Closing Date, and all documents, instruments and agreements executed
pursuant thereto.

i. Subsidiary Guaranty. A Subsidiary Guaranty executed by each Guarantor
Subsidiary in favor of Agent, for the benefit of itself and the Lenders.

j. Initial Borrowing Base Certificate. Duly executed originals of an initial
Borrowing Base Certificate, dated the Closing Date, reflecting information
concerning Eligible Accounts and Eligible Inventory of such Borrower as of a
date not more than seven (7) days prior to the Closing Date.

k. Initial Notice of Revolving Credit Advance. Duly executed originals of a
Notice of Revolving Credit Advance, dated the Closing Date, with respect to the
initial Revolving Credit Advance to be requested by Borrower Representative on
the Closing Date.

l. Letter of Direction. Duly executed originals of a letter of direction from
Borrower Representative addressed to Agent, on behalf of itself and Lenders,
with respect to the disbursement on the Closing Date of the proceeds of the
initial Revolving Credit Advance.

m. Cash Management System; Blocked Account Agreements. Evidence satisfactory to
Agent that, as of the Closing Date, Cash Management Systems complying with Annex
C have been established and are currently being maintained in the manner set
forth in Annex C, together with copies of duly executed tri-party blocked
account and lock box agreements, reasonably satisfactory to Agent, with the
banks as required by Annex C.

 

Annex D - 2



--------------------------------------------------------------------------------

n. Charter and Good Standing. For each Credit Party, such Person’s (a) charter
and all amendments thereto (including unanimous shareholder agreements or
declarations for Canadian Credit Parties), (b) good standing (or the equivalent)
certificates (including verification of tax status) in its state of
incorporation and (c) good standing certificates (including verification of tax
status) and certificates of qualification to conduct business in each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, each dated a recent date prior to the
Closing Date and certified by the applicable Secretary of State or other
authorized Governmental Authority.

o. Bylaws and Resolutions. For each Credit Party, (a) such Person’s bylaws,
together with all amendments thereto and (b) resolutions of such Person’s Board
of Directors, approving and authorizing the execution, delivery and performance
of the Loan Documents and the Term Loan Documents to which such Person is a
party and the transactions to be consummated in connection therewith, each
certified as of the Closing Date by such Person’s corporate secretary or an
assistant secretary as being in full force and effect without any modification
or amendment.

p. Incumbency Certificates. For each Credit Party, signature and incumbency
certificates of the officers of each such Person executing any of the Loan
Documents, certified as of the Closing Date by such Person’s corporate secretary
or an assistant secretary as being true, accurate, correct and complete.

q. Intentionally Omitted.

r. Accountants’ Letters. A letter from the Credit Parties to their independent
auditors authorizing the independent certified public accountants of the Credit
Parties to communicate with Agent and Lenders in accordance with Section 4.2.

s. Appointment of Agent for Service. On the Closing Date, Agent shall have
received evidence that each of the Canadian Operating Company and the U.K.
Operating Company has appointed an agent in New York City for the purpose of
service of process in New York City and such agent shall agree in writing to
give Agent notice of any resignation of such service agent or other termination
of the agency relationship.

t. Fee Letter. Duly executed originals of the GE Capital Fee Letter.

u. Officer’s Certificate. Agent shall have received duly executed originals of a
certificate of the Chief Executive Officer and Chief Financial Officer of
Holdings, dated the Closing Date, stating that, since January 31, 2007
(a) except to the extent disclosed in

 

Annex D - 3



--------------------------------------------------------------------------------

the Projections delivered to Agent prior to the Closing Date, no event or
condition has occurred or is existing which could reasonably be expected to have
a Material Adverse Effect; (b) no litigation has been commenced which, if
successful, would have a Material Adverse Effect or could challenge any of the
transactions contemplated by the Agreement and the other Loan Documents;
(c) there have been no Restricted Junior Payments made by any Credit Party;
(d) before and after giving effect to the transactions contemplated by the
Credit Agreement, each Credit Party will be Solvent, and (e) there has been no
material increase in liabilities, liquidated or contingent, and no material
decrease in assets of any Borrower or any of its Subsidiaries.

v. Waivers. Agent, on behalf of Lenders, shall have received landlord waivers
and consents, bailee letters and mortgagee agreements in form and substance
reasonably satisfactory to Agent, in each case as required pursuant to
Section 5.10.

w. Mortgages. Mortgages covering all of the Real Estate Assets (the “Closing
Date Mortgaged Property”) together with: (a) title insurance policies (“Title
Policies”), current as-built surveys, zoning letters, flood insurance (if
applicable) and certificates of occupancy, in each case reasonably satisfactory
in form and substance to Agent, in its sole discretion; (b) evidence that
counterparts of the Mortgages have been recorded in all places to the extent
necessary or desirable, in the judgment of Agent, to create a valid and
enforceable first priority lien (subject to Permitted Liens) on each Closing
Date Mortgaged Property in favor of Agent, for the benefit of itself and Lenders
(or in favor of such other trustee as may be required or desired under local
law); and (c) an opinion of counsel in each jurisdiction in which any Closing
Date Mortgaged Property is located in form and substance and from counsel
reasonably satisfactory to Agent.

x. Subordination and Intercreditor Agreements. Agent and Lenders shall have
received the Intercompany Subordination Agreement and the Intercreditor
Agreement, each in form and substance reasonably satisfactory to Agent, in its
sole discretion, as Agent shall have deemed necessary or appropriate with
respect to any Indebtedness of any Credit Party.

y. Environmental Reports. Agent shall have received Phase I Reports, and
applicable Environmental Law, on all of the Real Estate Assets, dated no more
than 6 months prior to the Closing Date, prepared by environmental engineers
reasonably satisfactory to Agent, all in form and substance reasonably
satisfactory to Agent, in its sole discretion; and Agent shall have further
received such environmental review and audit reports, including Phase II
reports, with respect to the Real Estate Assets of any Credit Party as Agent
shall have requested, and Agent shall be satisfied, in its sole discretion, with
the contents of all such environmental reports. Agent shall have received
letters executed by the environmental firms preparing such environmental
reports, in form and substance reasonably satisfactory to Agent, authorizing
Agent and Lenders to rely on such reports.

z. Appraisals. Agent shall have received appraisals as to all Equipment, all
Inventory and as to each of the Closing Date Mortgaged Property, each of which
shall be in form and substance reasonably satisfactory to Agent.

aa. Audited Financials; Financial Condition. Agent shall have received the
Financial Statements, Projections and other materials set forth in Section 3.7,
certified by Borrower Representative’s Chief Financial Officer, in each case in
form and substance reasonably

 

Annex D - 4



--------------------------------------------------------------------------------

satisfactory to Agent, and Agent shall be satisfied, in its sole discretion,
with all of the foregoing. Agent shall have further

received a certificate of the Chief Executive Officer and/or the Chief Financial
Officer of each Borrower, based on such Pro Forma and Projections, to the effect
that (a) such Borrower will be Solvent upon the consummation of the transactions
contemplated herein; (b) the Pro Forma fairly presents the financial condition
of such Borrower as of the date thereof after giving effect to the transactions
contemplated by the Loan Documents; (c) the Projections are based upon estimates
and assumptions stated therein, all of which such Borrower believes to be
reasonable and fair in light of current conditions and current facts known to
such Borrower and, as of the Closing Date, reflect such Borrower’s good faith
and reasonable estimates of its future financial performance and of the other
information projected therein for the period set forth therein; (d) the Fair
Salable Balance Sheet was prepared on the same basis as the Pro Forma, except
that Borrowers’ assets are set forth therein at their fair salable values on a
going concern basis, and the liabilities set forth therein include all
contingent liabilities of Borrower stated at the reasonably estimated present
values thereof; and (e) containing such other statements with respect to the
solvency of such Borrower and matters related thereto as Agent shall request.

bb. Master Standby Agreement. A Master Agreement for Standby Letters of Credit
among Borrowers and GE Capital Financial Inc.

cc. Term Loan Agreement.

(i) Agent shall have received a fully executed copy of the Term Loan Agreement
and each other Term Loan Document executed in connection therewith, certified as
true and correct by an Authorized Officer of Holdings. Each Term Loan Document
shall be in full force and effect, shall include terms and provisions reasonably
satisfactory to Agent and no provision thereof shall have been modified or
waived in any respect determined by Agent to be material, in each case without
the consent of Agent.

(ii) Agent shall have received evidence satisfactory to it that all conditions
to the closing of the transactions contemplated by the Term Loan Documents
(other than the funding of the Loans hereunder) have been satisfied, and that
upon the closing thereof, the Borrowers will receive gross proceeds of at least
$90,000,000 pursuant to the Term Loan Commitments (as defined in the Term Loan
Agreement) and have borrowing availability of $50,000,000 under the Last-Out
Revolving Loans, and Agent shall have received a certificate from an Authorized
Officer of Holdings so stating.

dd. Organizational Documents of Canadian HoldCo. Canadian HoldCo shall have
amended its Organizational Documents in form and substance reasonably
satisfactory to Agent, and shall have delivered such amended Organizational
Documents to Agent.

ee. Other Documents. Such other certificates, documents and agreements
respecting any Credit Party as Agent may reasonably request.

 

Annex D - 5



--------------------------------------------------------------------------------

ANNEX E (SECTION 4.1(A))

TO

CREDIT AGREEMENT

FINANCIAL STATEMENTS AND PROJECTIONS — REPORTING

Borrowers shall deliver or cause to be delivered to Agent or to Agent and
Lenders, as indicated, the following:

a. Monthly Reports. As soon as available, and in any event within thirty
(30) days after the end of each Fiscal Month (including Fiscal Months which
began prior to the Closing Date), the consolidated and consolidating balance
sheet of Holdings and its Subsidiaries as at the end of such Fiscal Month and
the related consolidated and consolidating statements of income, stockholders
equity and cash flows of Holdings and its Subsidiaries for such Fiscal Month and
for the period from the beginning of the then current Fiscal Year to the end of
such month, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year and the
corresponding figures from the Financial Plan for the current Fiscal Year, all
in reasonable detail, together with a Financial Officer Certification and a
Narrative Report with respect thereto and any other operating reports prepared
by management for such period;

b. Quarterly Financial Statements. As soon as available, and in any event within
forty-five (45) days after the end of each of the first three (3) Fiscal
Quarters of each Fiscal Year, the consolidated and consolidating balance sheets
of Holdings and its Subsidiaries as at the end of such Fiscal Quarter and the
related consolidated and consolidating statements of income, stockholders’
equity and cash flows of Holdings and its Subsidiaries for such Fiscal Quarter
and for the period from the beginning of the then current Fiscal Year to the end
of such Fiscal Quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
and the corresponding figures from the Financial Plan for the current Fiscal
Year, all in reasonable detail, together with a Financial Officer Certification
and a Narrative Report with respect thereto;

c. Annual Financial Statements. As soon as available, and in any event within
ninety (90) days after the end of each Fiscal Year, (i) the consolidated and
consolidating balance sheets of Holdings and its Subsidiaries as at the end of
such Fiscal Year and the related consolidated and consolidating statements of
income, stockholders equity and cash flows of Holdings and its Subsidiaries for
such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the previous Fiscal Year and the corresponding figures
from the Financial Plan for the Fiscal Year covered by such financial
statements, in reasonable detail, together with a Financial Officer
Certification and a Narrative Report with respect thereto; and (ii) with respect
to such consolidated financial statements an unqualified opinion thereon of
PricewaterhouseCoopers LLP or other independent certified public accountants of
recognized national standing selected by Holdings, and reasonably satisfactory
to Agent (which opinion shall not contain any explanatory paragraph or paragraph
of emphasis with respect to going concern, scope of audit or otherwise), and
shall state that such

 

Annex E - 1



--------------------------------------------------------------------------------

consolidated financial statements fairly present, in all material respects, the
financial position of Holdings and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated in conformity with GAAP applied on a basis consistent with prior years
(except as otherwise disclosed in such financial statements) and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with the standards of the Public Company
Account Oversight Board (United States)) together with a written statement by
such independent certified public accountants stating (1) that their audit
examination has included a review of Section 6.7 and Annex G (and the defined
terms contained therein), (2) whether, in connection therewith, any condition or
event that constitutes a Default or an Event of Default under Section 6.7 or
Annex G has come to their attention and, if such a condition or event has come
to their attention, specifying the nature and period of existence thereof, and
(3) that nothing has come to their attention that causes them to believe that
Holdings and its Subsidiaries have failed to comply with the terms, covenants,
provisions or conditions contained in Section 6.7 or Annex G of this Agreement
insofar as such provisions relate to accounting matters, and (4) if Holdings is
then subject to Section 404 of the Sarbanes Oxley Act of 2002, a report on the
effectiveness of Holdings’ internal control over financial reporting;

d. Compliance Certificate. Together with each delivery of financial statements
of Holdings and its Subsidiaries pursuant to paragraphs (a), (b) and (c) of this
Annex E, a duly executed and completed Compliance Certificate;

e. Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies (or the application
thereof) from those used in the preparation of the Historical Financial
Statements, the consolidated financial statements of Holdings and its
Subsidiaries delivered pursuant to paragraph (b) or (c) of this Annex E will
differ in any material respect from the consolidated financial statements that
would have been delivered pursuant to such subdivisions had no such change in
accounting principles and policies been made, then, together with the first
delivery of such financial statements after such change, one or more statements
of reconciliation for all such prior financial statements in form and substance
satisfactory to Agent;

f. Notice of Default. Prompt written notice (i) of any condition or event that
constitutes a Default or an Event of Default or that notice has been given to
Holdings or any of its Subsidiaries with respect thereto; (ii) that any Person
has given any notice to Holdings or any of its Subsidiaries or taken any other
action with respect to any event or condition set forth in Section 8.1(b); or
(iii) of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect, or (iv) the
occurrence of any Internal Control Event which is required to be publicly
disclosed of which any officer of Holdings or any of its Subsidiaries has
knowledge which notice shall be accompanied by a certificate of its Authorized
Officers specifying the nature and period of existence of such condition, event
or change, or specifying the notice given and action taken by any such Person
and the nature of such claimed Event of Default, Default, default, event or
condition, and what action the Credit Parties have taken, are taking and propose
to take with respect thereto;

g. Notice of Litigation. Prompt written notice of (i) the institution of, or
threat of, any Adverse Proceeding not previously disclosed in writing by
Holdings to Lenders, or (ii) any development in any Adverse Proceeding that, in
the case of either clause (i) or

 

Annex E - 2



--------------------------------------------------------------------------------

(ii) if adversely determined, could be reasonably expected to have a Material
Adverse Effect, or seeks to enjoin or otherwise prevent the consummation of, or
to recover any damages or obtain relief as a result of, the transactions
contemplated hereby, or which arises in respect of any material Indebtedness of
Holdings or its Subsidiaries or alleges any criminal misconduct by any Credit
Party together in each case with such other information as may be reasonably
available to Holdings or any of its Subsidiaries to enable Lenders and their
counsel to evaluate such matters;

h. ERISA. (i) Upon the earlier of (x) an occurrence of or (y) knowledge that
there may be an occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Holdings, any of
its Subsidiaries or any of their respective ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan; (2) all notices received by
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
from a Multiemployer Plan sponsor concerning an ERISA Event; and (3) copies of
such other documents or governmental reports or filings relating to any Employee
Benefit Plan as Agent shall reasonably request;

i. Financial Plan. As soon as practicable and in any event no later than the
first day of each Fiscal Year, a consolidated plan and financial forecast for
such Fiscal Year and each Fiscal Year (or portion thereof) through the final
maturity date of the Loans (a “Financial Plan”), including (i) a forecasted
consolidated and consolidating balance sheet and forecasted consolidated and
consolidating statements of income and cash flows of Holdings and its
Subsidiaries for each such Fiscal Year, together with pro forma Compliance
Certificates for each such Fiscal Year and an explanation of the assumptions on
which such forecasts are based, (ii) forecasted consolidated statements of
income and cash flows of Holdings and its Subsidiaries for each Fiscal Month of
each such Fiscal Year, (iii) forecasts demonstrating projected compliance with
the requirements of Section 6.7 through the final maturity date of the Loans,
and (iv) forecasts demonstrating adequate liquidity through the final maturity
date of the Loans, together, in each case, with an explanation of the
assumptions on which such forecasts are based all in form and substance
reasonably satisfactory to Agent and accompanied by a certificate from the chief
financial officer of Holdings certifying that the projections contained therein
are based upon good faith estimates and assumptions believed by Holdings to be
reasonable at the time made and at the time of delivery thereof;

j. Insurance Report. As soon as practicable and in any event by the last day of
each Fiscal Year, a report in form and substance satisfactory to Agent outlining
all material insurance coverage maintained as of the date of such report by
Holdings and its Subsidiaries and all material insurance coverage planned to be
maintained by Holdings and its Subsidiaries in the immediately succeeding Fiscal
Year;

k. Notice of Change in Board of Directors or Similar Governing Body. With
reasonable promptness, written notice of any change in the board of directors
(or similar governing body) of Holdings or any of its Subsidiaries;

 

Annex C - 3



--------------------------------------------------------------------------------

l. Notices Regarding Material Contracts and Material Customers. Promptly, and in
any event within two (2) Business Days (i) after any Material Contract of
Holdings or any of its Subsidiaries is terminated or amended in a manner that is
materially adverse to Holdings or such Subsidiary, as the case may be, or that
could reasonably be expected to be adverse to Agent or the Lenders, (ii) after
receiving or sending any notice of default with respect to any Material Contract
of Holdings or any of its Subsidiaries, (iii) after receiving any material
notice or other material communication from any Material Customer, including,
without limitation, any quarterly or annual performance review from any such
Material Customer, or after sending any material notice or other material
communication to any Material Customer, or (iv) any new Material Contract is
entered into, a written statement describing such event, with copies of such
material amendments, such notices or other communications or new contracts,
delivered to Agent, and an explanation of any actions being taken with respect
thereto;

m. Environmental Reports and Audits. As soon as practicable following receipt
thereof, copies of all environmental audits and reports with respect to
environmental matters at any Facility or which relate to any Environmental
Liabilities of Holdings or its Subsidiaries which, in any such case,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;

n. Tax Returns. As soon as practicable and in any event within fifteen (15) days
following the filing thereof, copies of each federal income or corporate tax
return (and in the case of any Canadian Credit Party, each provincial income or
corporate tax return) filed by or on behalf of any Credit Party;

o. Good Standing Certificates. Within thirty (30) days after the last day of
each Fiscal Quarter, a certificate of good standing (or non-U.S. equivalent
thereof) for each Credit Party from the appropriate governmental officer in its
jurisdiction of incorporation, formation or organization;

p. Violations of Terrorism Laws. Promptly (i) if any Credit Party obtains
knowledge that any Credit Party or any Person which owns, directly or
indirectly, any Stock of any Credit Party, or any other holder at any time of
any direct or indirect equitable, legal or beneficial interest therein is the
subject of any of the Terrorism Laws, such Credit Party will notify Agent and
(ii) upon the request of any Lender, such Credit Party will provide any
information such Lender believes is reasonably necessary to be delivered to
comply with the Patriot Act;

q. Appraisals and Field Examinations.

(i) Real Estate Appraisals. Each year, commencing with the Fiscal Year ended
May 3, 2008, not later than the date by which the annual financial statements
are required to be delivered hereunder pursuant to paragraph (c) of this Annex
E, the Credit Parties shall deliver to Agent, at the sole cost and expense of
such Credit Parties, an appraisal report, performed by appraisers selected by
Agent, which appraisal shall reflect the fair market value of the real property
owned by the Credit Parties, in form and substance satisfactory to Agent;

 

Annex E - 4



--------------------------------------------------------------------------------

(ii) Inventory Appraisals. Each Credit Party, at its own expense, shall deliver
to Agent such appraisals of its Inventory as Agent may request from time to time
(provided that, so long as no Default or Event of Default shall have occurred
and be continuing, Credit Parties shall not be required to reimburse Agent for
more than four (4) appraisals per Fiscal Year, three (3) of which may be desktop
appraisals), such appraisals to be conducted by an appraiser, and in form, scope
and substance reasonably satisfactory to Agent; and

(iii) Periodic Field Examinations. From time to time as Agent may reasonably
request, at Credit Parties sole cost and expense (including, without limitation,
field audit charges of (a) $950 per diem per internal auditor (or the then
prevailing rate charged by Agent, whichever is greater) and/or (b) the actual
prevailing rate charged by any external auditor, plus, in each case, the actual
out-of-pocket expenses), each Credit Party shall assist Agent and its
representatives (provided that Agent shall use commercially reasonable efforts
to engage its internal audit staff to perform such field exams) in field exams
and collateral inspections to be performed by Agent or its representatives, such
field exams to be in form, scope and substance reasonably satisfactory to Agent
(provided that, so long as no Default or Event of Default shall have occurred
and be continuing, Credit Parties shall not be required to reimburse Agent for
more than four (4) field exams per Fiscal Year).

r. SEC Filings and Press Releases. To Agent and Lenders, promptly upon their
becoming available, copies of: (i) all Financial Statements, reports, notices
and proxy statements made publicly available by any Credit Party to its security
holders; (ii) all regular and periodic reports and all registration statements
and prospectuses, if any, filed by any Credit Party with any securities exchange
or with the Securities and Exchange Commission or any governmental or private
regulatory authority; and (iii) all press releases and other statements made
available by any Credit Party to the public concerning material changes or
developments in the business of any such Person;

s. Term Loan Agreement and Equity Notices. To Agent, as soon as practicable,
copies of all written notices given or received by any Credit Party with respect
to any Term Loan Document or Stock of such Person, and, within two (2) Business
Days after any Credit Party obtains knowledge of any matured or unmatured event
of default with respect to any Term Loan Document, notice of such event of
default; and

t. Other Information. (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by Holdings to its security holders acting in such capacity
or by any Subsidiary of Holdings to its security holders other than Holdings or
another Subsidiary of Holdings, (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by Holdings or any of
its Subsidiaries with any securities exchange or with the Securities and
Exchange Commission or any governmental or private regulatory authority,
(iii) all press releases and other statements made available generally by
Holdings or any of its Subsidiaries to the public concerning material
developments in the business of Holdings or any of its Subsidiaries;
(B) promptly after submission to any Governmental Authority, all documents and
information furnished to such Governmental Authority in connection with any
investigation of any Credit Party (other than any routine inquiry); (C) promptly
upon receipt thereof, copies of all financial reports (including, without
limitation, management letters) submitted to any Credit Party by its auditors in
connection with any annual or interim audit of the books thereof; (D) promptly
upon receipt or delivery

 

Annex E - 5



--------------------------------------------------------------------------------

thereof, copies of all documents received or delivered in connection with the
Term Loan Documents; (E) promptly upon request by Agent, evidence reasonably
acceptable to Agent of all checks written on any Canadian or United Kingdom
Blocked Accounts, and (F) such other information and data with respect to
Holdings or any of its Subsidiaries as from time to time may be reasonably
requested by Agent.

 

Annex E - 6



--------------------------------------------------------------------------------

ANNEX F (Section 4.1(b))

TO

CREDIT AGREEMENT

COLLATERAL REPORTS

Borrowers shall deliver or cause to be delivered the following:

a. Borrowing Base Certificate. On (i) Wednesday of each week (and, together with
each Notice of Revolving Credit Advance), current as of the close of business on
the last Business Day of the immediately preceding week, a Borrowing Base
Certificate, supported by schedules showing the derivation thereof and
containing such detail and other information as Agent may reasonably request
from time to time and (ii) the twentieth day of each Fiscal Month or, if such
date is not a Business Day, the next succeeding Business Day, a Borrowing Base
Certificate, current as of the close of business on the last Business Day of the
immediately preceding Fiscal Month, supported by schedules showing the
derivation thereof and containing such detail and other information as Agent may
reasonably request from time to time, together with all accrual updates since
the previous Borrowing Base Certificate delivered pursuant to this paragraph
(a)(ii); provided that (1) the Borrowing Base set forth in the Borrowing Base
Certificate shall be effective from and including the date such Borrowing Base
Certificate is duly received by Agent but not including the date on which a
subsequent Borrowing Base Certificate is received by the Agent, unless Agent
disputes the eligibility of any property included in the calculation of the
Borrowing Base or the valuation thereof and (2) in the event of any dispute
about the eligibility of any property included in the calculation of the
Borrowing Base or the valuation thereof, the Agent’s good faith business
judgment shall control.

b. Inventory Report. Together with each Borrowing Base Certificate, a summary of
Inventory by location and type with a supporting perpetual Inventory report, in
each case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion.

c. Aging Reports. Together with each delivery of financial statements of
Holdings and each other Credit Party pursuant to paragraphs (a), (b) and (c) of
Annex E, (and, in the case of clause (ii) and (iii) below, with each delivery of
each monthly Borrowing Base Certificate in accordance with this Annex F, and in
the case of clause (i) below, commencing with financial statements of Holdings
delivered on or after June 30, 2007): (i) a summary of the Accounts aging report
of each Credit Party as of the end of such period; (ii) a summary of accounts
payable aging report of each Credit Party as of the end of such period, (iii) a
detailed calculation of the Dilution for the period then ended, including a
break-down by operating Subsidiary; and (iv) a report listing all Inventory of
the Credit Parties, and containing a breakdown of such Inventory by type and
amount, the cost and the current market value thereof (by location) and such
other information as Agent may request, in each case, all in detail and in form
and substance reasonably satisfactory to Agent.

 

Annex F - 1



--------------------------------------------------------------------------------

d. Information Regarding Collateral. Each Credit Party will furnish to Agent not
less than 30 days’ prior written notice of any change (i) in such Credit Party’s
corporate name, (ii) in such Credit Party’s identity or corporate structure,
(iii) in such Credit Party’s federal taxpayer identification number, (iv) in
such Credit Party’s location (as defined in the PPSA), head office or chief
executive office, or (v) in the location of any material assets of such Credit
Party. Each Credit Party agrees not to effect or permit any change referred to
in the preceding sentence unless all filings have been made under the Code, PPSA
or otherwise that are required in order for Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral and for the Collateral at all times following such change to
have a valid, legal and perfected security interest as contemplated in the
Collateral Documents. Each Credit Party will furnish to Agent prompt written
notice of any Lien (other than Permitted Liens) or claims made or asserted
against any Collateral or interest therein. Each Credit Party also agrees
promptly to notify Agent in writing if any Collateral having a fair market value
in excess of $100,000 is lost, damaged or destroyed.

e. Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
paragraph (c) of Annex E, each Credit Party shall deliver to Agent an Officer’s
Certificate either confirming that there has been no change in such information
since the date of the Collateral Questionnaire delivered on the Closing Date or
the date of the most recent certificate delivered pursuant to this Section
and/or identifying such changes.

f. Other Collateral Reports.

(i) To Agent, on Wednesday of each week or at such more frequent intervals as
Agent may request from time to time (together with a copy of all or any part of
such delivery requested by any Lender in writing after the Closing Date),
collateral reports with respect to each Borrower, including all additions and
reductions (cash and non-cash) with respect to Accounts of such Borrower, in
each case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion each of which shall be prepared
by the applicable Borrower as of the last day of the immediately preceding week
or the date two (2) days prior to the date of any such request;

(ii) To Agent, at the time of delivery of each of the monthly or annual
Financial Statements delivered pursuant to Annex E, (i) a listing of government
contracts of each Borrower subject to the Federal Assignment of Claims Act of
1940; and (ii) a list of any applications for the registration of any Patent,
Trademark or Copyright or other Intellectual Property filed by any Credit Party
with the United States Patent and Trademark Office, the United States Copyright
Office or any similar office or agency in the prior Fiscal Month;

(iii) Each Borrower, at its own expense, shall deliver to Agent the results of
each physical verification, if any, that such Borrower or any of its
Subsidiaries may in their discretion have made, or caused any other Person to
have made on their behalf, of all or any portion of their Inventory (and, if a
Default or an Event of Default has occurred and is continuing, each Borrower
shall, upon the request of Agent, conduct, and deliver the results of, such
physical verifications as Agent may require);

 

Annex F - 2



--------------------------------------------------------------------------------

(iv) Each Borrower, at its own expense, shall deliver to Agent up to four
(4) inventory appraisals per calendar year (three (3) of which may be desktop
appraisals) as Agent may request at any time (provided that the number of
appraisals shall not be limited after the occurrence and during the continuance
of an Event of Default), such appraisals to be conducted by an appraiser, and in
form and substance reasonably satisfactory to Agent; and

(v) Such other reports, statements and reconciliations with respect to the
Borrowing Base, Collateral or Obligations of any or all Credit Parties as Agent
shall from time to time request in its reasonable discretion.

 

Annex F - 3



--------------------------------------------------------------------------------

ANNEX G (SECTION 6.10)

TO

CREDIT AGREEMENT

FINANCIAL COVENANTS

Borrowers shall not breach or fail to comply with any of the following financial
covenants, each of which shall be calculated in accordance with GAAP
consistently applied:

(a) Consolidated Adjusted EBITDA. If, at any time (i) on or prior to April 30,
2008, the sum of (A) Qualified Cash plus (B) Borrowing Availability (after
giving effect to the Term Loan Reserve, the Incremental Availability Reserve,
the Minimum Availability Amount and all other Reserves then in effect ), at such
time is less than $13,000,000, or (ii) after April 30, 2008, the sum of
(A) Qualified Cash plus (B) Borrowing Availability (after giving effect to the
Term Loan Reserve, the Incremental Availability Reserve, the Minimum
Availability Amount and all other Reserves then in effect ), at such time is
less than $18,000,000 (any such date on which the sum of (A) Qualified Cash plus
(B) Borrowing Availability is less than the amount set forth in clauses (i) and
(ii) above, an “EBITDA Testing Date”), Holdings shall not permit Consolidated
Adjusted EBITDA as at the end of the most-recently-ended Fiscal Month prior to
the EBITDA Testing Date for which financial statements have been (or were
required to be) delivered to Agent pursuant to Annex E, for the trailing
twelve-month period then ended to be less than the correlative amount indicated
below:

 

Fiscal Month Ended

   Consolidated Adjusted EBITDA

April 28, 2007

   $ 7,000,000

June 2, 2007

   $ 7,000,000

June 30, 2007

   $ 7,000,000

July 28, 2007

   $ 7,000,000

September 1, 2007

   $ 10,000,000

September 29, 2007

   $ 10,000,000

October 27, 2007

   $ 10,000,000

December 1, 2007

   $ 15,000,000

December 29, 2007

   $ 15,000,000

January 31, 2008

   $ 15,000,000

March 8, 2008

   $ 20,000,000

April 5, 2008

   $ 20,000,000

May 3, 2008

   $ 20,000,000

June 7, 2008 and each Fiscal Month ended thereafter

   $ 25,000,000

(b) Maximum Consolidated Capital Expenditures. Holdings shall not make or incur
any Capital Expenditures. Holdings shall not, and shall not permit its
Subsidiaries to, make or incur Consolidated Capital Expenditures, in any Fiscal
Year indicated below, in an aggregate amount for all of its Subsidiaries in
excess of the corresponding amount set forth below opposite such Fiscal Year:

 

Annex G - 1



--------------------------------------------------------------------------------

Fiscal Year

   Consolidated Capital Expenditures

Fiscal Year ended May 3, 2008

   $ 15,000,000

Fiscal Year ended on or about April 30, 2009

   $ 12,000,000

Fiscal Year ended on or about April 30, 2010 and each Fiscal Year thereafter

   $ 11,000,000

(c) Maximum Lease Obligations. Holdings shall not create, incur or suffer to
exist, or permit any of its Subsidiaries to create, incur or suffer to exist,
any obligations as lessee (i) for the payment of rent for any personal property
in connection with any sale and leaseback transaction, or (ii) for the payment
of rent for any personal property under leases or agreements to lease other than
(A) obligations in respect of Capital Leases which would not cause the aggregate
amount of all obligations under Capital Leases entered into after the Closing
Date owing by Holdings and its Subsidiaries in the aggregate in any Fiscal Year
to exceed the amounts set forth in paragraph (b) of this Annex G, and
(B) Operating Lease Obligations which would not cause the aggregate amount of
all Operating Lease Obligations owing by Holdings and its Subsidiaries in the
aggregate in any Fiscal Year to exceed $10,000,000.

(d) Minimum Availability. The Credit Parties shall not permit Borrowing
Availability (without duplication, after giving effect to the Term Loan Reserve,
the Incremental Availability Reserve, the Minimum Availability Amount and all
other Reserves then in effect) to be less than zero.

(e) Maximum License Advances and Software Development Costs. Holdings shall not,
and shall not permit its Subsidiaries to, make or incur License Advances and
Software Development Costs, in any Fiscal Year, in an aggregate amount for it
and all of its Subsidiaries in excess of $10,000,000.

(f) Certain Calculations. For purposes of determining compliance with (i) the
financial covenants set forth in this Annex G, (ii) the Fixed Charge Coverage
Ratio requirements, and (iii) Borrowing Availability, in each case, in
connection with a proposed Permitted Acquisition or a proposed Restricted Junior
Payment, Consolidated Adjusted EBITDA, the components of Consolidated Fixed
Charges and Borrowing Availability shall be calculated with respect to such
period on a pro-forma basis (including pro forma adjustments approved by Agent
in its sole discretion) using the historical audited (if available) financial
statement of any business so acquired or to be acquired (in connection with a
proposed Permitted Acquisition) and the consolidated financial statements of
Holdings and its Subsidiaries which shall be reformulated as if the Permitted
Acquisition or Restricted Junior Payment had been consummated at the beginning
of such period.

 

Annex G - 2



--------------------------------------------------------------------------------

(g) Unless otherwise specifically provided herein, any accounting term used in
the Agreement shall have the meaning customarily given such term in accordance
with GAAP, and all financial computations hereunder shall be computed in
accordance with GAAP consistently applied. That certain items or computations
are explicitly modified by the phrase “in accordance with GAAP” shall in no way
be construed to limit the foregoing. If any “Accounting Changes” (as defined
below) occur and such changes result in a change in the calculation of the
financial covenants, standards or terms used in the Agreement or any other Loan
Document, then Borrowers, Agent and Lenders agree to enter into negotiations in
order to amend such provisions of the Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating
Borrowers’ and their Subsidiaries’ financial condition shall be the same after
such Accounting Changes as if such Accounting Changes had not been made;
provided, however, that the agreement of Requisite Lenders to any required
amendments of such provisions shall be sufficient to bind all Lenders.
“Accounting Changes” means (i) changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions),
(ii) changes in accounting principles concurred in by any Borrower’s certified
public accountants; (iii) purchase accounting adjustments under A.P.B. 16 or 17
and EITF 88-16, and the application of the accounting principles set forth in
FASB 109, including the establishment of reserves pursuant thereto and any
subsequent reversal (in whole or in part) of such reserves; and (iv) the
reversal of any reserves established as a result of purchase accounting
adjustments. All such adjustments resulting from expenditures made subsequent to
the Closing Date (including capitalization of costs and expenses or payment of
pre-Closing Date liabilities) shall be treated as expenses in the period the
expenditures are made and deducted as part of the calculation of Consolidated
Adjusted EBITDA in such period. If Agent, Borrowers and Requisite Lenders agree
upon the required amendments, then after appropriate amendments have been
executed and the underlying Accounting Change with respect thereto has been
implemented, any reference to GAAP contained in the Agreement or in any other
Loan Document shall, only to the extent of such Accounting Change, refer to
GAAP, consistently applied after giving effect to the implementation of such
Accounting Change. If Agent, Borrowers and Requisite Lenders cannot agree upon
the required amendments within thirty (30) days following the date of
implementation of any Accounting Change, then all Financial Statements delivered
and all calculations of financial covenants and other standards and terms in
accordance with the Agreement and the other Loan Documents shall be prepared,
delivered and made without regard to the underlying Accounting Change. For
purposes of Section 8.1, a breach of a Financial Covenant contained in this
Annex G shall be deemed to have occurred as of any date of determination by
Agent or as of the last day of any specified measurement period, regardless of
when the Financial Statements reflecting such breach are delivered to Agent.

 

Annex G - 3



--------------------------------------------------------------------------------

ANNEX H (Section 9.9(a))

TO

CREDIT AGREEMENT

WIRE TRANSFER INFORMATION

 

Name:

   General Electric Capital Corporation

Bank:

   DeutscheBank Trust Company Americas    New York, New York

ABA #:

   021001033

Account #:

   50279513

Account Name:

   GECC CFS CIF Collection Account

Reference:

   CFN 8731 (Handleman)

 

Annex H - 1



--------------------------------------------------------------------------------

ANNEX I (SECTION 11.10)

TO

CREDIT AGREEMENT

NOTICE ADDRESSES

(A) If to Agent or GE Capital, at

General Electric Capital Corporation

500 W. Monroe

Chicago, IL 60661

Attention: Handleman Account Manager

Telecopier No.: 312-463-3840

Telephone No.: 312-441-7781

and

General Electric Capital Corporation

401 Merritt Seven, Second Floor

Norwalk, Connecticut 06851

Attention: Corporate Counsel – Corporate Lending

Telecopier No.: 203-956-4001

Telephone No.: 203-229-1492

and (which notice shall not constitute notice to Agent or GE Capital)

Paul, Hastings, Janofsky & Walker LLP

600 Peachtree Street, Suite 2400

Atlanta, Georgia 30305

Attention: Jesse H. Austin, III, Esq.

Telecopier No.: 404-815-2424

Telephone No.: 404-815-2400

(B) If to any Credit Party, to Borrower Representative, at

Handleman Company

500 Kirts Blvd.

Troy, Michigan 48084

Attention: Chief Executive Officer

Telecopier: (248) 362-6427

Telephone No.:

 

Annex I - 1



--------------------------------------------------------------------------------

and

Handleman Company

500 Kirts Blvd.

Troy, Michigan 48084

Attention: Chief Financial Officer

Telecopier: (248) 362-1713

Telephone No.:

with copies to:

Honigman Miller Schwartz & Cohn LLP

660 Woodward Avenue

2290 First National Building

Detroit, MI 48226-3506

Attention: Donald J. Kunz, Esq.

Telecopy Number: (313) 465-7455

 

Annex I - 2



--------------------------------------------------------------------------------

ANNEX J (FROM ANNEX A—COMMITMENTS DEFINITION)

TO

CREDIT AGREEMENT

COMMITMENTS AS OF THE CLOSING DATE

 

Revolving Loan Commitment

 

Lender(s)

$110,000,000 (including a Swing Line

Commitment of $25,000,000)

  General Electric Capital Corporation

 

Annex J - 1